
	
		I
		111th CONGRESS
		1st Session
		H. R. 4271
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Guthrie (for
			 himself, Mr. McKeon,
			 Mr. Souder,
			 Mr. Wilson of South Carolina,
			 Mr. Hunter, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To reform and strengthen the workforce investment system
		  of the Nation to put Americans back to work and make the United States more
		  competitive in the 21st Century.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Investment Improvement Act
			 of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Title I—AMENDMENTS TO TITLE I OF
				THE WORKFORCE INVESTMENT ACT OF 1998
				Sec. 101. Definitions.
				Sec. 102. Purpose.
				Sec. 103. State workforce investment boards.
				Sec. 104. State plan.
				Sec. 105. Local workforce investment areas.
				Sec. 106. Local workforce investment boards.
				Sec. 107. Local plan.
				Sec. 108. Establishment of one-stop delivery
				systems.
				Sec. 109. Eligible providers of training services.
				Sec. 110. Eligible providers of Youth Activities.
				Sec. 111. Youth Activities.
				Sec. 112. Programs for adults and Dislocated
				Workers.
				Sec. 113. Performance accountability system.
				Sec. 114. Authorization of appropriations.
				Sec. 115. Job Corps.
				Sec. 116. Native American programs.
				Sec. 117. Migrant and seasonal farm worker
				programs.
				Sec. 118. Veterans’ workforce investment programs.
				Sec. 119. Youth challenge grants.
				Sec. 120. Technical assistance.
				Sec. 121. Demonstration, pilot, multiservice, research and
				multi-state projects.
				Sec. 122. Restoring State and local flexibility to create
				energy efficiency and renewable energy jobs.
				Sec. 123. Evaluations.
				Sec. 124. National dislocated worker grants.
				Sec. 125. Authorization of appropriations for national
				activities.
				Sec. 126. Requirements and restrictions.
				Sec. 127. Nondiscrimination.
				Sec. 128. Administrative provisions.
				Sec. 129. State legislative authority.
				Sec. 130. Workforce innovation in regional economic
				development.
				Sec. 131. General program requirements.
				Title II—ADULT EDUCATION AND FAMILY LITERACY
				EDUCATION
				Sec. 201. Table of contents.
				Sec. 202. Amendment.
				Title III—AMENDMENTS TO THE WAGNER–PEYSER ACT
				Sec. 301. Amendments to the Wagner-Peyser Act.
				Title IV—AMENDMENTS TO THE REHABILITATION ACT OF 1973
				Sec. 401. Findings.
				Sec. 402. Rehabilitation Services Administration.
				Sec. 403. Director.
				Sec. 404. Definitions.
				Sec. 405. State plan.
				Sec. 406. Scope of services.
				Sec. 407. Standards and indicators.
				Sec. 408. Reservation for expanded transition
				services.
				Sec. 409. Client assistance program.
				Sec. 410. Protection and advocacy of individual
				rights.
				Sec. 411. Chairperson.
				Sec. 412. Authorizations of appropriations.
				Sec. 413. Conforming amendment.
				Sec. 414. Helen Keller National Center Act.
				Title V—TRANSITION AND EFFECTIVE DATE
				Sec. 501. Transition provisions.
				Sec. 502. Effective date.
			
		3.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the amendment or
			 repeal shall be considered to be made to a section or other provision of the
			 Workforce Investment Act of 1998 (20 U.S.C. 9201 et seq.).
		IAMENDMENTS TO
			 TITLE I OF THE WORKFORCE INVESTMENT ACT OF
			 1998
			101.DefinitionsSection 101 (29 U.S.C. 2801) is
			 amended—
				(1)by striking
			 paragraphs (13) and (24) and redesignating paragraphs (1) through (12) as
			 paragraphs (3) through (14), and paragraphs (14) through (23) as paragraphs
			 (15) through (24), respectively;
				(2)by inserting after
			 In this title: the following new paragraphs:
					
						(1)Accrued
				expendituresThe term accrued expenditures means
				charges incurred by recipients of funds under this title for a given period
				requiring the provision of funds for goods or other tangible property received;
				services performed by employees, contractors, subgrantees, subcontractors, and
				other payees; and other amounts becoming owed under programs assisted under
				this title for which no current services or performance is required, such as
				annuities, insurance claims, and other benefit payments.
						(2)Administrative
				costsThe term administrative costs means
				expenditures incurred by State and local workforce investment boards, direct
				recipients (including State grant recipients under subtitle B and recipients of
				awards under subtitle D), local grant recipients, local fiscal agents or local
				grant subrecipients, and one-stop operators in the performance of
				administrative functions and in carrying out activities under this title which
				are not related to the direct provision of workforce investment services
				(including services to participants and employers). Such costs include both
				personnel and non-personnel and both direct and
				indirect.
						;
				(3)by amending
			 paragraph (5) (as so redesignated) to read as follows:
					
						(5)Area career and
				technical education schoolThe term area career and technical
				education school has the meaning given the term in section 3(3) of the
				Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
				2302(3)).
						.
				(4)in paragraph (6)
			 (as so redesignated), by inserting (or such other level as the Governor
			 may establish) after 8th grade level;
				(5)in paragraph
			 (10)(C) (as so redesignated), by striking not less than 50 percent of
			 the cost of the training and inserting a significant portion of
			 the cost of training, as determined by the local board (or, in the case of an
			 employer in multiple local areas in the State, as determined by the Governor),
			 taking into account the size of the employer and such other factors as the
			 local board determines to be appropriate;
				(6)in paragraph (11)
			 (as so redesignated)—
					(A)in subparagraph
			 (A)(ii)(II), by striking section 134(c) and inserting
			 section 121(e);
					(B)in subparagraph
			 (B)(iii), by striking intensive services described in section
			 134(d)(3) and inserting work ready services described in section
			 134(c)(2);
					(C)in subparagraph
			 (C), by striking or after the semicolon;
					(D)in subparagraph
			 (D), by striking the period and inserting ; or; and
					(E)by adding at the
			 end the following:
						
							(E)(i)is the spouse of a
				member of the Armed Forces on active duty for a period of more than 30 days (as
				defined in section 101(d)(2) of title 10, United States Code) who has
				experienced a loss of employment as a direct result of relocation to
				accommodate a permanent change in duty station of such member; or
								(ii)is the spouse of a member of the
				Armed Forces on active duty who meets the criteria described in paragraph
				(12)(B).
								;
					(7)in paragraph
			 (12)(A) (as redesignated)—
					(A)by striking
			 and after the semicolon and inserting or;
					(B)by striking
			 (A) and inserting (A)(i); and
					(C)by adding at the
			 end the following:
						
							(ii)is the dependent spouse of a
				member of the Armed Forces on active duty for a period of more than 30 days (as
				defined in section 101(d)(2) of title 10, United States Code) whose family
				income is significantly reduced because of a deployment (as defined in section
				991(b) of title 10, United States Code, or pursuant to paragraph (4) of such
				section), a call or order to active duty pursuant to a provision of law
				referred to in section 101(a)(13)(B) of title 10, United States Code, a
				permanent change of station, or the service-connected (as defined in section
				101(16) of title 38, United States Code) death or disability of the member;
				and
							;
					(8)in paragraph (13)
			 (as so redesignated), by inserting or regional after
			 local each place it appears;
				(9)in paragraph (14)
			 (as so redesignated)—
					(A)in subparagraph
			 (A), by striking section 122(e)(3) and inserting section
			 122; and
					(B)by striking
			 subparagraph (B), and inserting the following:
						
							(B)work ready
				services, means a provider who is identified or awarded a contract as described
				in section
				134(c)(2);
							;
					(10)in paragraph
			 (25)—
					(A)in subparagraph
			 (B), by striking higher of— and all that follows through clause
			 (ii) and inserting poverty line for an equivalent period;;
			 and
					(B)by redesignating
			 subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively,
			 and inserting after subparagraph (C) the following:
						
							(D)receives or is
				eligible to receive free or reduced price lunch under the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1751 et
				seq.);
							;
					(11)in paragraph (32)
			 by striking the Republic of the Marshall Islands, the Federated States
			 of Micronesia,;
				(12)by striking
			 paragraph (33) and redesignating paragraphs (34) through (53) as paragraphs
			 (33) through (52), respectively;
				(13)by amending
			 paragraph (48) (as so redesignated) to read as follows:
					
						(48)VeteranThe term veteran has the same
				meaning given the term in section 2108(1) of title 5, United States
				Code.
						;
				and
				(14)by amending
			 paragraph (49) (as so redesignated) to read as follows:
					
						(49)Career and
				technical educationThe term
				career and technical education has the meaning given the term in
				section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20
				U.S.C.
				2302).
						.
				102.PurposeSection 106 (29 U.S.C. 2811) is amended by
			 inserting at the end the following: It is also the purpose of this
			 subtitle to provide workforce investment activities in a manner that promotes
			 the informed choice of participants and actively involves participants in
			 obtaining training services that will increase their skills and improve their
			 employment outcomes..
			103.State workforce
			 investment boards
				(a)Membership
					(1)In
			 generalSection 111(b) (29 U.S.C. 2821(b)) is amended—
						(A)by amending
			 paragraph (1)(C) to read as follows:
							
								(C)representatives
				appointed by the Governor, who are—
									(i)(I)the lead State agency
				officials with responsibility for the programs and activities that are
				described in section 121(b) and carried out by one-stop partners;
										(II)in any case in which no lead State
				agency official has responsibility for such a program or activity, a
				representative in the State with expertise relating to such program or
				activity; and
										(III)if not included under subclause (I),
				the director of the State unit, defined in section 7(8)(B) of the
				Rehabilitation Act of 1973 (29 U.S.C.
				705(8)(B)) except that in a State that has established 2 or more designated
				State units to administer the vocational rehabilitation program, the board
				representative shall be the director of the designated State unit that serves
				the most individuals with disabilities in the State;
										(ii)the State agency
				officials responsible for economic development;
									(iii)representatives
				of business in the State who—
										(I)are owners of
				businesses, chief executive or operating officers of businesses, and other
				business executives or employers with optimum policy making or hiring
				authority, including members of local boards described in section
				117(b)(2)(A)(i);
										(II)represent
				businesses with employment opportunities that reflect employment opportunities
				in the State; and
										(III)are appointed
				from among individuals nominated by State business organizations and business
				trade associations;
										(iv)chief elected
				officials (representing both cities and counties, where appropriate);
									(v)one or more
				representatives of labor organizations, who have been nominated by State labor
				federations or labor organizations within the State; and
									(vi)such other
				representatives and State agency officials as the Governor may
				designate.
									;
						(B)in paragraph (3),
			 by striking paragraph (1)(C)(i) and inserting paragraph
			 (1)(C)(iii); and
						(C)by adding at the
			 end the following:
							
								(4)QuorumA majority of the members of the State
				Board who are representatives described in paragraph (1)(C)(iii) shall be
				present to constitute a quorum. The Board may hold hearings without a quorum,
				but any recommendation of the Board may be passed only at a meeting for which
				there is a quorum
				present.
								.
						(2)Conforming
			 amendmentSection 111(c) (29 U.S.C. 2811(c)) is amended by
			 striking subsection (b)(1)(C)(i) and inserting subsection
			 (b)(1)(C)(iii).
					(b)FunctionsSection
			 111(d) (29 U.S.C. 2811(d)) is amended—
					(1)in paragraph (2),
			 by striking section 134(c) and inserting section
			 121(e);
					(2)by amending
			 paragraph (3) to read as follows:
						
							(3)development and
				review of statewide policies affecting the integrated provision of services
				through the one-stop delivery system described in section 121 within the State,
				including—
								(A)the development of
				objective criteria and procedures for, and the issuance of, certifications of
				one-stop centers;
								(B)the criteria for
				the allocation of one-stop center infrastructure funding under section 121(h)
				and oversight of the use of such funds;
								(C)policies relating
				to the appropriate roles and contributions of one-stop partner programs within
				the one-stop delivery system, including approaches to facilitating equitable
				and efficient cost allocation in the one-stop delivery system, consistent with
				section 121;
								(D)strategies for
				providing effective outreach to individuals and employers who could benefit
				from services provided through the one-stop delivery system;
								(E)strategies for
				technology improvements to facilitate access to services provided through the
				one-stop delivery system in remote areas and for individuals with disabilities,
				which may be utilized throughout the State;
								(F)identification and
				dissemination of information on best practices for effective operation of
				one-stop centers, including use of innovative business outreach, partnerships,
				and service delivery strategies, including for hard-to-serve populations;
				and
								(G)carrying out of
				such other matters as may promote statewide objectives for, and enhance the
				performance of, the one-stop delivery
				system;
								;
					(3)in paragraph (5),
			 by striking 128(b)(3)(B) and 133(b)(3)(B) and inserting
			 sections 128(b)(3) and 133(b)(3);
					(4)in paragraph
			 (8)—
						(A)by striking
			 employment statistics system and inserting workforce and
			 labor market information system; and
						(B)by striking
			 and after the semicolon;
						(5)in paragraph
			 (9)—
						(A)by striking
			 section 503 and inserting section 136(i);
			 and
						(B)by striking the
			 period and inserting ; and; and
						(6)by inserting the
			 following new paragraph after paragraph (9):
						
							(10)reviewing and
				providing comment on the State plans of all one-stop partner programs, where
				applicable, in order to provide effective strategic leadership in the
				development of a high-quality, comprehensive statewide workforce investment
				system.
							.
					(c)Alternative
			 EntitySection 111(e) (29 U.S.C. 2821(e)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by striking For and inserting
			 Subject to paragraph (3), for; and
						(B)in subparagraph
			 (C), by inserting one or more after State and;
			 and
						(2)by adding at the
			 end the following:
						
							(3)Failure to meet
				performance measuresIf a State fails to have performed
				successfully, as defined in section 116(a)(2), the Secretary may require the
				State to establish a State board in accordance with subsections (a), (b), and
				(c) in lieu of the alternative entity established under paragraph
				(1).
							.
					(d)Conflict of
			 interestSection 111(f)(1) (29 U.S.C. 2821(f)(1)) is amended by
			 inserting or participate in action taken after
			 vote.
				(e)Sunshine
			 provisionSection 111(g) (29 U.S.C. 2821(g)) is amended—
					(1)by inserting
			 , and modifications to the State plan, after State
			 plan; and
					(2)by inserting
			 , and modifications to the State plan after the
			 plan.
					(f)Authority To
			 hire staffSection 111 (29 U.S.C. 2821) is further amended by
			 inserting at the end the following:
					
						(h)Authority To
				hire staffThe State Board may hire staff to assist in carrying
				out the functions described in subsection
				(d).
						.
				104.State
			 plan
				(a)Planning
			 CycleSection 112(a) (29 U.S.C. 2822(a)) is amended by striking
			 5-year strategy and inserting 2-year
			 strategy.
				(b)ContentsSection
			 112(b) (29 U.S.C. 2822(b)) is amended—
					(1)by amending
			 paragraph (7) to read as follows:
						
							(7)a description of
				the State criteria for determining the eligibility of training providers in
				accordance with section 122, including how the State will take into account the
				performance of providers and whether the training programs relate to
				occupations that are in
				demand;
							;
					(2)in paragraph
			 (8)—
						(A)in subparagraph
			 (A)—
							(i)in
			 clause (ix), by striking and after the semicolon; and
							(ii)by
			 adding the following new clause after clause (x):
								
									(xi)programs
				authorized under title II of the Social Security Act (42 U.S.C. 401 et seq.)
				(related to Federal old-age, survivors, and disability insurance benefits),
				title XVI of such Act (42 U.S.C. 1381 et seq.) (relating to supplemental
				security income), title XIX of such Act (42 U.S.C. 1396 et seq.) (relating to
				Medicaid), and title XX of such Act (42 U.S.C. 1397 et seq.) (relating to block
				grants to States for social services), programs authorized under title VII of
				the Rehabilitation Act of 1973 (29 U.S.C. 796 et seq.), and programs carried
				out by State agencies relating to mental retardation and developmental
				disabilities; and
									;
				and
							(B)by amending
			 subparagraph (B) to read as follows:
							
								(B)a description of
				common data collection and reporting processes used for the programs and
				activities described in subparagraph (A) that are one-stop partners, including
				assurances that such processes utilize quarterly wage records for performance
				measures relating to entry into employment, retention in employment, and
				average earnings that are applicable to such programs or activities, or, if
				such records are not being used, an identification of the barriers to such use
				and a description of how the State will address such barriers within one year
				of the approval of the
				plan;
								;
						(3)in paragraph (11),
			 by inserting , including controls and procedures to ensure that the
			 limitations on the costs of administration are not exceeded;
					(4)in paragraph
			 (12)(A)—
						(A)by striking
			 sections 128(b)(3)(B) and 133(b)(3)(B) and inserting
			 sections 128(b)(3) and 133(b)(3); and
						(B)by inserting
			 and at the end of clause (ii);
						(5)in paragraph
			 (12)(B), by striking and at the end;
					(6)by striking
			 paragraph (12)(C);
					(7)in paragraph (14),
			 by striking section 134(c) and inserting section
			 121(e);
					(8)in paragraph
			 (17)(A)—
						(A)in clause (iii) by
			 striking and;
						(B)by amending clause
			 (iv) to read as follows:
							
								(iv)how the State
				will serve the employment and training needs of dislocated workers (including
				displaced homemakers), low income individuals (including recipients of public
				assistance), individuals with limited English proficiency, homeless
				individuals, individuals training for nontraditional employment, and other
				individuals with multiple barriers to employment (including older individuals);
				and
								;
				and
						(C)by inserting after
			 clause (iv) the following:
							
								(v)how the State will
				serve the employment and training needs of individuals with disabilities,
				consistent with section 188 and Executive Order 13217 (42 U.S.C. 12131 note;
				relating to community-based alternatives for individuals with disabilities)
				including the provision of outreach, intake, assessments, and service delivery,
				the development of performance measures established under section 136, the
				training of staff, and other aspects of accessibility to program services,
				consistent with sections 504 and 508 of the Rehabilitation Act of 1973;
				and
								;
						(9)in paragraph
			 (17)(B), by striking to the extent practicable and inserting
			 in accordance with the requirements of the Jobs for Veterans Act (Public
			 Law 107–288);
					(10)in paragraph
			 (18)(D), by striking youth opportunity grants and inserting
			 youth challenge grants; and
					(11)by adding at the
			 end the following new paragraphs:
						
							(19)a description of
				the process and methodology for determining one-stop partner program
				contributions for the cost of the infrastructure of one-stop centers under
				section 121(h)(1) and of the formula for allocating such infrastructure funds
				to local areas under section 121(h)(3);
							(20)a description of
				the strategies and programs providing outreach to businesses, identifying
				workforce needs of businesses in the State, and ensuring that such needs will
				be met (including the needs of small businesses), which may include—
								(A)implementing
				innovative programs and strategies designed to meet the needs of all businesses
				in the State, including small businesses, which may include incumbent worker
				training programs, sectoral and industry cluster strategies, regional skills
				alliances, career ladder programs, utilization of effective business
				intermediaries, and other business services and strategies that better engage
				employers in workforce investment activities and make the statewide workforce
				investment system more relevant to the needs of State and local businesses,
				consistent with the objectives of this title; and
								(B)providing
				incentives and technical assistance to assist local areas in more fully
				engaging all employers, including small employers, in local workforce
				investment activities, to make the workforce investment system more relevant to
				the needs of area businesses, and to better coordinate workforce investment,
				economic development, and post-secondary education and training efforts to
				contribute to the economic well-being of the local area and region, as
				determined appropriate by the local board;
								(21)a description of
				how the State will utilize technology to facilitate access to services in
				remote areas, which may be utilized throughout the State;
							(22)a description of
				the State strategy and assistance to be provided for encouraging regional
				cooperation within the State and across State borders as appropriate;
				and
							(23)a description of
				the actions that will be taken by the State to foster communication and
				partnerships with non-profit organizations (including community, faith-based,
				and philanthropic organizations) that provide employment-related, training, and
				complementary services, in order to enhance the quality and comprehensiveness
				of services available to participants under this
				title.
							.
					(c)Plan Submission
			 and ApprovalSection 112(c) (29 U.S.C. 2822(c)) is amended by
			 striking period, that and all that follows through paragraph (2)
			 and inserting period, that the plan is inconsistent with the provisions
			 of this title.
				(d)Modification to
			 PlanSection 112(d) (29 U.S.C. 2822(d)) is amended by striking
			 5-year period and inserting 2-year period.
				105.Local workforce
			 investment areas
				(a)Designation of
			 Areas
					(1)ConsiderationsSection
			 116(a)(1) (29 U.S.C. 2831(a)(1)) is amended—
						(A)in subparagraph
			 (A), by striking paragraphs (2), (3), and (4) and inserting
			 paragraphs (2) and (3); and
						(B)in subparagraph
			 (B), by adding at the end the following:
							
								(vi)The extent to
				which such local areas will promote maximum effectiveness in the administration
				and provision of
				services.
								.
						(2)Automatic
			 designationSection 116(a)(2) (29 U.S.C. 2831(a)(2)) is amended
			 to read as follows:
						
							(2)Automatic
				designation
								(A)In
				generalThe Governor shall approve a request for designation as a
				local area that is submitted prior to the submission of the State plan, or of a
				modification to the State plan relating to area designation, from any area
				that—
									(i)is
				a unit of general local government with a population of 500,000 or more, except
				that after the initial 2-year period following such designation pursuant to
				this clause that occurs after the date of enactment of the Workforce Investment
				Improvement Act of 2009, the Governor shall only be required to approve a
				request for designation from such area if such area—
										(I)performed
				successfully; and
										(II)sustained fiscal
				integrity;
										(ii)was a local area
				under this title for the preceding 2-year period, if such local area—
										(I)performed
				successfully; and
										(II)sustained fiscal
				integrity;
										(iii)is served by a
				rural concentrated employment program grant recipient, except that after the
				initial 2-year period following any such designation under the initial State
				plan submitted after the date of enactment of the Workforce Investment
				Improvement Act of 2009, the Governor shall only be required to approve a
				request for designation under this clause for such area if such area—
										(I)performed
				successfully; and
										(II)sustained fiscal
				integrity; or
										(iv)was a local area
				under section 116(a)(2)(C) (as in effect on the day before the date of
				enactment of the Workforce Investment Improvement Act of 2009), except that
				after the initial 2-year period following such designation pursuant to this
				clause that occurs after that date of enactment, the Governor shall only be
				required to approve a request for designation under this clause for such area
				if such area—
										(I)performed
				successfully; and
										(II)sustained fiscal
				integrity.
										(B)DefinitionsFor
				purposes of this paragraph:
									(i)Performed
				successfullyThe term performed successfully, when
				used with respect to a local area, means the local area performed at 80 percent
				or more of the adjusted level of performance for core indicators of performance
				described in section 136(b)(2)(A) for 2 consecutive years.
									(ii)Sustained
				fiscal integrityThe term sustained fiscal
				integrity, used with respect to an area, means that the Secretary has
				not made a formal determination during the preceding 2-year period that either
				the grant recipient or the administrative entity of the area mis-expended funds
				provided under this title due to willful disregard of the requirements of the
				Act involved, gross negligence, or failure to comply with accepted standards of
				administration.
									.
					(3)Conforming
			 amendmentsSection 116(a) (29 U.S.C. 2831(a)) is amended—
						(A)by striking
			 paragraph (3); and
						(B)by redesignating
			 paragraphs (4) and (5) as paragraph (3) and (4), respectively.
						(b)Single local
			 area statesSection 116(b) (29 U.S.C. 2831(b)) is amended to read
			 as follows:
					
						(b)Single local
				area states
							(1)Continuation of
				previous designationNotwithstanding subsection (a), the Governor
				of any State that was a single local area for purposes of this title as of
				December 1, 2009, may continue to designate the State as a single local area
				for purposes of this title if the Governor identifies the State as a local area
				in the State plan under section 112(b)(5).
							(2)New
				designationThe Governor of a State not described in paragraph
				(1) may designate the State as a single local area if, prior to the submission
				of the State plan or modification to such plan so designating the State, no
				local area meeting the requirements for automatic designation under subsection
				(a) requests such designation as a separate local area.
							(3)Effect on local
				planIn any case in which the local area is the State pursuant to
				this subsection, the local plan under section 118 shall be submitted to the
				Secretary for approval as part of the State plan under section
				112.
							.
				(c)Regional
			 PlanningSection 116(c) (29 U.S.C. 2831(c)) is amended—
					(1)in paragraph (1),
			 by adding at the end the following: The State may require the local
			 boards for the designated region to prepare a single regional plan that
			 incorporates the elements of the local plan under section 118 and that is
			 submitted and approved in lieu of separate local plans under such
			 section.; and
					(2)in paragraph (2),
			 by striking employment statistics and inserting workforce
			 and labor market information.
					106.Local workforce
			 investment boards
				(a)CompositionSection
			 117(b)(2) (29 U.S.C. 2832(b)(2)) is amended—
					(1)in subparagraph
			 (A)—
						(A)in clause (i)(II),
			 by inserting , businesses that are in the leading industries in the
			 local area, and large and small businesses in the local area after
			 local area;
						(B)by amending clause
			 (ii) to read as follows:
							
								(ii)a
				superintendent of the local secondary school system, the president or chief
				executive officer of a post-secondary educational institution (including
				community colleges, where such entities exist), and an administrator of local
				entities providing adult education and literacy
				activities;
								;
						(C)in clause
			 (iii)—
							(i)by
			 striking representatives and inserting one or more
			 representatives; and
							(ii)by
			 inserting or by labor organizations in the local area after
			 federations;
							(D)in clause
			 (iv)—
							(i)by
			 striking representatives and inserting one or more
			 representatives; and
							(ii)by
			 striking the semicolon and inserting and faith-based organizations;
			 and;
							(E)in clause (v) by
			 inserting one or more before representatives;
			 and
						(F)by striking clause
			 (vi);
						(2)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following subparagraph:
						
							(C)except for the
				individuals described in subparagraph (A)(ii), shall not include any individual
				who is employed by an entity receiving funds for the provision of services
				under chapters 4 or
				5.
							.
					(b)Authority of
			 Board MembersSection 117(b)(3) (29 U.S.C. 2832(b) is
			 amended—
					(1)in the heading, by
			 inserting and representation
			 after members; and
					(2)by adding at the
			 end the following:
						
							(6)QuorumA majority of the members of the local
				board who are representatives described in paragraph (1)(A)(i) shall be present
				to constitute a quorum. The Board may hold hearings without a quorum, but any
				recommendation of the Board may be passed only at a meeting for which there is
				a quorum
				present.
							.
					(c)FunctionsSection
			 117(d) (29 U.S.C. 2832(d)) is amended—
					(1)in paragraph
			 (2)(B), by striking by awarding grants and all that follows
			 through youth council;
					(2)by striking
			 paragraph (2)(D) and inserting the following:
						
							(D)Identification
				of eligible providers of work ready servicesIf the one-stop
				operator does not provide the work ready services described in section
				134(c)(2) in the local area, the local board shall identify eligible providers
				of such services in the local area by awarding
				contracts.
							;
					(3)in paragraph
			 (3)(B) by striking clause (ii) and inserting the following:
						
							(ii)StaffThe
				local board may employ staff to assist in carrying out the functions described
				in this
				subsection.
							;
					(4)in paragraph (4)
			 by inserting , and ensure the appropriate use and management of the
			 funds provided under this title for such programs, activities, and
			 system after area;
					(5)in paragraph
			 (6)—
						(A)by striking
			 employment statistics
			 system and inserting workforce and labor market information
			 system; and
						(B)by striking
			 employment statistics system and inserting workforce and
			 labor market information system;
						(6)by amending
			 paragraph (8) to read as follows:
						
							(8)Convening,
				brokering, and leveragingThe local board shall support a
				comprehensive workforce investment system for the local area and promote the
				participation by private sector employers, service providers, and other
				stakeholders in such system. The Board shall ensure the effective provision,
				through the system, of convening, brokering, and leveraging activities, through
				intermediaries such as the one-stop operator in the local area or through other
				organizations, to assist such employers in meeting hiring needs. Such
				activities may include—
								(A)convening private
				sector employers, including small employers, labor, economic development, and
				education leaders in the area to align system missions and services, and to
				identify and meet the employment, education, and skills training needs of the
				local area in support of regional and local economic growth strategies;
								(B)providing
				leadership in the design and implementation of a comprehensive workforce
				development system that extends beyond those programs authorized under title I
				of this Act (including programs identified in section 121(b)) for the local
				area;
								(C)brokering
				relationships and service arrangements across system stakeholders and partners;
				and
								(D)leveraging
				resources other than those provided under title I of this Act, including public
				and private resources, to significantly expand resources available for
				employment and training activities identified as necessary in the local
				area.
								;
				and
					(7)by adding at the
			 end the following:
						
							(9)Technology
				improvementsThe local board shall develop strategies for
				technology improvements to facilitate access to services, in remote areas, for
				services authorized under this subtitle and carried out in the local
				area.
							.
					(d)LimitationsSection
			 117(f) (29 U.S.C. 2832(f)) is amended by striking paragraph (2) and inserting
			 the following:
					
						(2)Work ready
				services, designation, or certification as one-stop operatorsA
				local board may provide work ready services described in section 134(c)(2)
				through a one-stop delivery system described in section 121 or be designated or
				certified as a one-stop operator only with the agreement of the chief elected
				official and the
				Governor.
						.
				(e)Conflict of
			 InterestSection 117(g)(1) (29 U.S.C. 2832(g)(1)) is amended by
			 inserting or participate in action taken after
			 vote.
				(f)Authority To
			 Establish Councils and Elimination of Requirement for Youth
			 CouncilsSection 117(h) (29 U.S.C. 2832(h)) is amended to read as
			 follows:
					
						(h)Establishment of
				CouncilsThe local board may establish councils to provide
				information and advice to assist the local board in carrying out activities
				under this title. Such councils may include a council composed of one-stop
				partners to advise the local board on the operation of the one-stop delivery
				system, a youth council composed of experts and stakeholders in youth programs
				to advise the local board on activities for youth, and such other councils as
				the local board determines are
				appropriate.
						.
				(g)Alternative
			 entity provisionSection 117
			 (29 U.S.C. 2832) is amended—
					(1)in subsection
			 (c)(1)(C), by striking section 116(a)(2)(B) and inserting
			 section 116(a)(2)(A)(iii);
					(2)in subsection
			 (f)(1)(A), by striking section 134(d)(4) and inserting
			 section 134(c)(4);
					(3)in subsection
			 (i)(1)—
						(A)in the matter
			 preceding subparagraph (A), by striking , and paragraphs (1) and (2) of
			 subsection (h),;
						(B)by striking
			 subparagraph (B) and inserting the following:
							
								(B)was in existence
				on August 7, 1998, pursuant to State law;
				and
								;
						(C)by striking
			 subparagraph (C);
						(D)by redesignating
			 subparagraph (D) as subparagraph (C); and
						(E)in subparagraph (C) (as redesignated), by
			 inserting one or more before
			 representatives.
						107.Local
			 plan
				(a)Planning
			 CycleSection 118(a) (29 U.S.C. 2833(a)) is amended by striking
			 5-year and inserting 2-year.
				(b)ContentsSection
			 118(b) (29 U.S.C. 2833(b)) is amended—
					(1)by amending
			 paragraph (2) to read as follows:
						
							(2)a description of
				the one-stop delivery system to be established or designated in the local area,
				including a description of how the local board will ensure the continuous
				improvement of eligible providers of services through the system and ensure
				that such providers meet the employment needs of local employers and
				participants;
							;
					(2)in paragraph (4),
			 by inserting before the semicolon , including a description of how the
			 local area will implement the requirements of section 134(c)(4)(G) relating to
			 ensuring that training services are linked to occupations that are in
			 demand;
					(3)in paragraph (5),
			 by striking statewide rapid response activities and inserting
			 statewide activities;
					(4)in paragraph (9),
			 by striking ; and and inserting a semicolon; and
					(5)by redesignating
			 paragraph (10) as paragraph (13) and inserting after paragraph (9) the
			 following:
						
							(10)a description of
				the strategies and services that will be initiated in the local area to more
				fully engage all employers, including small employers, in workforce investment
				activities, to make the workforce investment system more relevant to the needs
				of area businesses, and to better coordinate workforce investment and economic
				development efforts, which may include the implementation of innovative
				initiatives such as incumbent worker training programs, sectoral and industry
				cluster strategies, regional skills alliance initiatives, career ladder
				programs, utilization of effective business intermediaries, and other business
				services and strategies designed to meet the needs of area employers and
				contribute to the economic well-being of the local area, as determined
				appropriate by the local board, consistent with the objectives of this
				title;
							(11)a description of
				how the local board will facilitate access to services provided through the
				one-stop delivery system involved in remote areas, including facilitating
				access through the use of technology, as appropriate;
							(12)how the local
				area will serve the employment and training needs of individuals with
				disabilities, consistent with section 188 and Executive Order 13217 (42 U.S.C.
				12131 note) including the provision of outreach, intake, assessments, and
				service delivery, the development of performance measures, the training of
				staff, and other aspects of accessibility to program services, consistent with
				sections 504 and 508 of the Rehabilitation Act of
				1973;
				and
							.
					108.Establishment
			 of one-stop delivery systems
				(a)One-Stop
			 Partners
					(1)Required
			 partnersSection 121(b)(1) (29 U.S.C. 2841(b)(1)) is
			 amended—
						(A)by striking
			 subparagraph (A) and inserting the following:
							
								(A)Roles and
				responsibilities of one-stop partnersEach entity that carries
				out a program or activities described in subparagraph (B) shall—
									(i)provide access
				through the one-stop delivery system to the programs and activities carried out
				by the entity, including making the work ready services described in section
				134(c)(2) that are applicable to the program of the entity available at the
				one-stop centers (in addition to any other appropriate locations);
									(ii)use a portion of
				the funds available to the program of the entity to maintain the one-stop
				delivery system, including payment of the infrastructure costs of one-stop
				centers in accordance with subsection (h);
									(iii)enter into a
				local memorandum of understanding with the local board relating to the
				operation of the one-stop system that meets the requirements of subsection
				(c);
									(iv)participate in
				the operation of the one-stop system consistent with the terms of the
				memorandum of understanding, the requirements of this title, and the
				requirements of the Federal laws authorizing the programs carried out by the
				entity; and
									(v)provide
				representation on the State board to the extent provided under section
				111.
									;
						(B)in subparagraph
			 (B)—
							(i)by
			 striking clauses (ii) and (v);
							(ii)by
			 redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively,
			 and by redesignating clauses (vi) through (xii) as clauses (iv) through (x),
			 respectively;
							(iii)in
			 clause (ix) (as so redesignated), by striking and at the
			 end;
							(iv)in clause (x) (as
			 so redesignated), by striking the period and inserting ; and;
			 and
							(v)by
			 inserting after clause (x)(as so redesignated) the following:
								
									(xi)programs
				authorized under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.), subject to subparagraph (C);
				and
									(xii)programs
				authorized under section 6(d)(4) of the Food Stamp Act of 1977 (7 U.S.C.
				2015(d)(4)), subject to subparagraph
				(C).
									;
				and
							(C)by adding after
			 subparagraph (B) the following:
							
								(C)Determination by
				the governorThe program referred to in clauses (xi) and (xii) of
				subparagraph (B) shall be included as a required partner for purposes of this
				title in a State unless the Governor of the State notifies the Secretary and
				the Secretary of Health and Human Services (in the case of the program referred
				to in clause (xi) of subparagraph (B)), or the Secretary and the Secretary of
				Agriculture (in the case of the program referred to in clause (xii) of
				subparagraph (B)) in writing of a determination by the Governor not to include
				such programs as required partners for purposes of this title in the
				State.
								.
						(2)Additional
			 partnersSection 121(b)(2) (29 U.S.C. 2841(b)(2)) is
			 amended—
						(A)in subparagraph
			 (A)(i), by striking section 134(d)(2) and inserting
			 section 134(c)(2); and
						(B)by amending
			 subparagraph (B) to read as follows:
							
								(B)ProgramsThe
				programs referred to in subparagraph (A) may include—
									(i)employment and
				training programs administered by the Social Security Administration, including
				the Ticket to Work program (established by Public Law 106–170);
									(ii)employment and
				training programs carried out by the Small Business Administration;
									(iii)programs under
				part D of title IV of the Social Security
				Act (42 U.S.C. 451 et seq.) (relating to child support
				enforcement);
									(iv)employment,
				training, and literacy services carried out by public libraries;
									(v)programs carried
				out in the local area for individuals with disabilities, including programs
				carried out by State agencies relating to mental health, mental retardation,
				and developmental disabilities, State Medicaid agencies, State Independent
				Living Councils, and Independent Living Centers;
									(vi)programs
				authorized under the National and Community Service Act of 1990 (42 U.S.C. 1250
				et seq.);
									(vii)cooperative
				extension programs carried out by the Department of Agriculture; and
									(viii)other
				appropriate Federal, State, or local programs, including programs in the
				private
				sector.
									.
						(b)Local Memorandum
			 of UnderstandingSection 121(c)(2)(A) (29 U.S.C. 2841(c)(2)(A))
			 is amended to read as follows:
					
						(A)provisions
				describing—
							(i)the services to be
				provided through the one-stop delivery system consistent with the requirements
				of this section, including the manner in which the services will be coordinated
				through such system;
							(ii)how the costs of
				such services and the operating costs of such system will be funded, through
				cash and in-kind contributions, to provide a stable and equitable funding
				stream for ongoing one-stop system operations, including the funding of the
				infrastructure costs of one-stop centers in accordance with subsection
				(h);
							(iii)methods of
				referral of individuals between the one-stop operator and the one-stop partners
				for appropriate services and activities; and
							(iv)the duration of
				the memorandum of understanding and the procedures for amending the memorandum
				during the term of the memorandum, and assurances that such memorandum shall be
				reviewed not less than once every 2-year period to ensure appropriate funding
				and delivery of services;
				and
							.
				(c)Provision of
			 ServicesSection 121 (29 U.S.C. 2841) is further amended—
					(1)in subsection
			 (d)—
						(A)in paragraph (2),
			 by striking section 134(c) and inserting subsection
			 (e); and
						(B)in paragraph (3),
			 by striking vocational and inserting career and
			 technical; and
						(2)by amending
			 subsection (e) to read as follows:
						
							(c)Establishment of
				One-Stop Delivery System
								(1)In
				generalThere shall be established in a State that receives an
				allotment under section 132(b) a one-stop delivery system, which—
									(A)shall provide the
				work ready services described in section 134(c)(2);
									(B)shall provide
				access to training services as described in section 134(c), including serving
				as the point of access to career enhancement accounts for training services to
				participants in accordance with paragraph (4)(G) of such section;
									(C)shall provide
				access to the activities carried out under section 134(d), if any;
									(D)shall provide
				access to programs and activities carried out by one-stop partners and
				described in subsection (b); and
									(E)shall provide access to the information
				described in section 15(e) of the Wagner-Peyser Act (29 U.S.C.
				49l–2(e)).
									(2)One-stop
				deliveryAt a minimum, the one-stop delivery system—
									(A)shall make each of
				the programs, services, and activities described in paragraph (1) accessible at
				not less than one physical center in each local area of the State; and
									(B)may also make
				programs, services, and activities described in paragraph (1) available—
										(i)through a network
				of affiliated sites that can provide one or more of the programs, services, and
				activities to individuals; and (ii) through a network of eligible one-stop
				partners—
											(I)in which each
				partner provides one or more of the programs, services, and activities to such
				individuals and is accessible at an affiliated site that consists of a physical
				location or an electronically or technologically linked access point;
				and
											(II)that assures
				individuals that information on the availability of the work ready services
				will be available regardless of where the individuals initially enter the
				statewide workforce investment system, including information made available
				through an access point described in subclause (I).
											(3)Specialized
				centersThe centers and sites described in paragraph (2) may have
				a specialization in addressing special needs, such as the needs of dislocated
				workers.
								.
					(d)Certification
			 and Funding of One-Stop CentersSection 121 (as amended by
			 subsections (b) and (c)) is further amended by adding at the end the following
			 new subsections:
					
						(g)Certification of
				One-Stop Centers
							(1)In
				general
								(A)In
				generalThe State board shall establish objective procedures and
				criteria for periodically certifying one-stop centers for the purpose of
				awarding the one-stop infrastructure funding described in subsection
				(h).
								(B)CriteriaThe criteria for certification under this
				subsection shall include—
									(i)meeting all of the
				expected levels of performance for each of the core indicators of performance
				as outlined in the State plan, according to section 112;
									(ii)meeting minimum
				standards relating to the scope and degree of service integration achieved by
				the centers involving the programs provided by the one-stop partners;
				and
									(iii)meeting minimum
				standards relating to how the centers ensure that providers meet the employment
				needs of local employers and participants.
									(C)Effect of
				certificationOne-stop centers certified under this subsection
				shall be eligible to receive the infrastructure grants authorized under
				subsection (h).
								(2)Local
				boardsConsistent with the criteria developed by the State, the
				local board may develop additional criteria of higher standards to respond to
				local labor market and demographic conditions and trends.
							(h)One-Stop
				Infrastructure Funding
							(1)Partner
				contributions
								(A)Provision of
				fundsNotwithstanding any other provision of law, as determined
				under subparagraph (B), a portion of the Federal funds provided to the State
				and areas within the State under the Federal laws authorizing the one-stop
				partner programs described in subsection (b)(1)(B) and participating additional
				partner programs described in (b)(2)(B) for a fiscal year shall be provided to
				the Governor by such programs to carry out this subsection.
								(B)Determination of
				governor
									(i)In
				generalSubject to subparagraph (C), the Governor, in
				consultation with the State board, shall determine the portion of funds to be
				provided under subparagraph (A) by each one-stop partner and in making such
				determination shall consider the proportionate use of the one-stop centers by
				each partner, the costs of administration for purposes not related to one-stop
				centers for each partner, and other relevant factors described in paragraph
				(3).
									(ii)Special
				ruleIn those States where the State constitution places
				policy-making authority that is independent of the authority of the Governor in
				an entity or official with respect to the funds provided for adult education
				and literacy activities authorized under title II of this Act and for
				post-secondary career education activities authorized under the Carl D. Perkins
				Career and Technical Education Act, the determination described in clause (i)
				with respect to such programs shall be made by the Governor with the
				appropriate entity or official with such independent policy-making
				authority.
									(iii)Appeal by
				one-stop partnersThe Governor shall establish a procedure for
				the one-stop partner administering a program described in subsection (b) to
				appeal a determination regarding the portion of funds to be contributed under
				this paragraph on the basis that such determination is inconsistent with the
				criteria described in the State plan or with the requirements of this
				paragraph. Such procedure shall ensure prompt resolution of the appeal.
									(C)Limitations
									(i)Provision from
				administrative fundsThe funds provided under this paragraph by
				each one-stop partner shall be provided only from funds available for the costs
				of administration under the program administered by such partner, and shall be
				subject to the limitations with respect to the portion of funds under such
				programs that may be used for administration.
									(ii)Federal direct
				spending programsPrograms that are Federal direct spending under
				section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985 (2 U.S.C. 900(c)(8)) shall not, for purposes of this paragraph, be
				required to provide an amount in excess of the amount determined to be
				equivalent to the proportionate use of the one-stop centers by such programs in
				the State.
									(iii)Native
				American programsNative American programs established under
				section 166 shall not be subject to the provisions of this subsection. The
				method for determining the appropriate portion of funds to be provided by such
				Native American programs to pay for the costs of infrastructure of a one-stop
				center certified under subsection (g) shall be determined as part of the
				development of the memorandum of understanding under subsection (c) for the
				one-stop center and shall be stated in the memorandum.
									(2)Allocation by
				governorFrom the funds provided under paragraph (1), the
				Governor shall allocate funds to local areas in accordance with the formula
				established under paragraph (3) for the purposes of assisting in paying the
				costs of the infrastructure of one-stop centers certified under subsection
				(g).
							(3)Allocation
				formulaThe State board shall develop a formula to be used by the
				Governor to allocate the funds described in paragraph (1). The formula shall
				include such factors as the State board determines are appropriate, which may
				include factors such as the number of centers in the local area that have been
				certified, the population served by such centers, and the performance of such
				centers.
							(4)Costs of
				infrastructureFor purposes of this subsection, the term
				costs of infrastructure means the nonpersonnel costs that are
				necessary for the general operation of a one-stop center, including the rental
				costs of the facilities, the costs of utilities and maintenance, and equipment
				(including adaptive technology for individuals with disabilities).
							(i)Other
				Funds
							(1)In
				generalIn addition to the funds provided to carry out subsection
				(h), a portion of funds made available under Federal law authorizing the
				one-stop partner programs described in subsection (b)(1)(B) and participating
				partner programs described in subsection (b)(2)(B), or the noncash resources
				available under such programs shall be used to pay the costs relating to the
				operation of the one-stop delivery system that are not paid for from the funds
				provided under subsection (h), to the extent not inconsistent with the Federal
				law involved including—
								(A)infrastructure
				costs that are in excess of the funds provided under subsection (h);
								(B)common costs that
				are in addition to the costs of infrastructure; and
								(C)the costs of the
				provision of work ready services applicable to each program.
								(2)Determination
				and guidanceThe method for determining the appropriate portion
				of funds and noncash resources to be provided by each program under paragraph
				(1) shall be determined as part of the memorandum of understanding under
				subsection (c). The State board shall provide guidance to facilitate the
				determination of appropriate allocation of the funds and noncash resources in
				local
				areas.
							.
				109.Eligible
			 providers of training servicesSection 122 (29 U.S.C. 2842) is amended to
			 read as follows:
				
					122.Identification
				of eligible providers of training services
						(a)Eligibility
							(1)In
				GeneralThe Governor, after
				consultation with the State board, shall establish criteria and procedures
				regarding the eligibility of providers of training services described in
				section 134(c)(4) to receive funds provided under section 133(b) for the
				provision of such training services.
							(2)ProvidersSubject
				to the provisions of this section, to be eligible to receive the funds provided
				under section 133(b) for the provision of training services, the provider shall
				be—
								(A)a post-secondary
				educational institution that—
									(i)is
				eligible to receive Federal funds under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et seq.); and
									(ii)provides a
				program that leads to an associate degree, baccalaureate degree, or
				industry-recognized certification;
									(B)an entity that
				carries out programs under the Act of August 16, 1937 (commonly known as the
				National Apprenticeship Act; 50 Stat. 664, chapter 663; 29
				U.S.C. 50 et seq.); or
								(C)another public or
				private provider of a program of training services.
								(3)Inclusion in
				list of eligible providersA provider described in subparagraph
				(A) or (C) of paragraph (2) shall comply with the criteria and procedures
				established under this section to be included on the list of eligible providers
				of training services described in subsection (d)(1). A provider described in
				paragraph (2)(B) shall be included on the list of eligible providers of
				training services described in subsection (d)(1) for so long as the provider
				remains certified by the Department of Labor to carry out the programs
				described in paragraph (2)(B).
							(b)Criteria
							(1)In
				generalThe criteria established pursuant to subsection (a) shall
				take into account—
								(A)the performance of
				providers of training services with respect to the performance measures
				described in section 136 and other matters for which information is required
				under paragraph (2) and other appropriate measures of performance outcomes for
				those participants receiving training services under this subtitle (taking into
				consideration the characteristics of the population served and relevant
				economic conditions);
								(B)whether the
				training programs of such providers relate to occupations that are in
				demand;
								(C)the need to ensure
				access to training services throughout the State, including any rural
				areas;
								(D)the ability of
				providers to offer programs that lead to a degree or an industry-recognized
				certification, certificate, or mastery;
								(E)the information
				such providers are required to report to State agencies with respect to other
				Federal and State programs (other than the program carried out under this
				subtitle), including one-stop partner programs; and
								(F)such other factors
				as the Governor determines are appropriate to ensure the quality of services
				provided, the accountability of providers, that the one-stop centers will
				ensure that such providers meet the needs of local employers and participants,
				and the informed choice of participants under chapter 5.
								(2)InformationThe
				criteria established by the Governor shall require that a provider of training
				services submit appropriate, accurate, and timely information to the State for
				purposes of carrying out subsection (d), with respect to participants receiving
				training services under this subtitle in the applicable program,
				including—
								(A)information on
				degrees and industry-recognized certifications received by such
				participants;
								(B)information on
				costs of attendance for such participants;
								(C)information on the
				program completion rate for such participants; and
								(D)information on the
				performance of the provider with respect to the performance measures described
				in section 136 for such participants (taking into consideration the
				characteristics of the population served and relevant economic conditions),
				which may include information specifying the percentage of such participants
				who entered unsubsidized employment in an occupation related to the
				program.
								(3)RenewalThe
				criteria established by the Governor shall also provide for biennial review and
				renewal of eligibility under this section for providers of training
				services.
							(4)Local
				criteriaA local board in the State may establish criteria in
				addition to the criteria established by the Governor, or may require higher
				levels of performance than required under the criteria established by the
				Governor, for purposes of determining the eligibility of providers of training
				services to receive funds described in subsection (a) to provide the services
				in the local area involved.
							(5)LimitationIn
				carrying out the requirements of this subsection, no personally identifiable
				information regarding a student, including Social Security number, student
				identification number, or other identifier, may be disclosed without the prior
				written consent of the parent or eligible student in compliance with section
				444 of the General Education Provisions Act (20 U.S.C. 1232g).
							(c)ProceduresThe
				procedures established under subsection (a) shall identify the application
				process for a provider of training services to become eligible to receive funds
				under section 133(b) for the provision of training services, and identify the
				respective roles of the State and local areas in receiving and reviewing
				applications and in making determinations of eligibility based on the criteria
				established under this section. The procedures shall also establish a process
				for a provider of training services to appeal a denial or termination of
				eligibility under this section that includes an opportunity for a hearing and
				prescribes appropriate time limits to ensure prompt resolution of the
				appeal.
						(d)Information To
				Assist Participants in Choosing ProvidersIn order to facilitate
				and assist participants under chapter 5 in choosing providers of training
				services, the Governor shall ensure that an appropriate list or lists of
				providers determined eligible under this section in the State, including
				information regarding the occupations in demand that relate to the training
				programs of such providers, is provided to the local boards in the State to be
				made available to such participants and to members of the public through the
				one-stop delivery system in the State. The accompanying information shall
				consist of information provided by providers described in subparagraphs (A) and
				(C) of subsection (a)(2) in accordance with subsection (b) (including
				information on receipt of degrees and industry-recognized certifications, and
				costs of attendance, for participants receiving training services under this
				subtitle in applicable programs) and such other information as the Secretary
				determines is appropriate. The list and the accompanying information shall be
				made available to such participants and to members of the public through the
				one-stop delivery system in the State.
						(e)Enforcement
							(1)In
				generalThe criteria and procedures established under this
				section shall provide the following:
								(A)Intentionally
				Supplying Inaccurate InformationUpon a determination, by an
				individual or entity specified in the criteria or procedures, that a provider
				of training services, or individual providing information on behalf of the
				provider, intentionally supplied inaccurate information under this section, the
				eligibility of such provider to receive funds under chapter 5 shall be
				terminated for a period of time that is not less than 2 years.
								(B)Substantial
				ViolationsUpon a determination, by an individual or entity
				specified in the criteria or procedures, that a provider of training services
				substantially violated any requirement under this title, the eligibility of
				such provider to receive funds under the program involved may be terminated, or
				other appropriate action may be taken.
								(C)RepaymentA
				provider of training services whose eligibility is terminated under
				subparagraph (A) or (B) shall be liable for the repayment of funds received
				under chapter 5 during a period of noncompliance described in such
				subparagraph.
								(2)ConstructionParagraph
				(1) shall be construed to provide remedies and penalties that supplement, but
				do not supplant, other civil and criminal remedies and penalties.
							(f)Agreements With
				Other StatesStates may enter into agreements, on a reciprocal
				basis, to permit eligible providers of training services to accept career
				enhancement accounts provided in another State.
						(g)RecommendationsIn
				developing the criteria, procedures, and information required under this
				section, the Governor shall solicit and take into consideration the
				recommendations of local boards and providers of training services within the
				State.
						(h)Opportunity To
				Submit CommentsDuring the development of the criteria,
				procedures, requirements for information, and the list of eligible providers
				required under this section, the Governor shall provide an opportunity for
				interested members of the public, including representatives of business and
				labor organizations, to submit comments regarding such criteria, procedures,
				and information.
						(i)On-the-Job
				Training or Customized Training Exception
							(1)In
				generalProviders of on-the-job training or customized training
				shall not be subject to the requirements of subsections (a) through (d).
							(2)Collection and
				dissemination of informationA one-stop operator in a local area
				shall collect such performance information from on-the-job training and
				customized training providers as the Governor may require, determine whether
				the providers meet such performance criteria as the Governor may require, and
				disseminate information identifying providers that meet the criteria as
				eligible providers, and the performance information, through the one-stop
				delivery system. Providers determined to meet the criteria shall be considered
				to be identified as eligible providers of training
				services.
							.
			110.Eligible
			 providers of Youth Activities
				(a)Eligible
			 Providers of Youth ActivitiesSection 123 (29 U.S.C. 2843) is
			 amended to read as follows:
					
						123.Eligible
				providers of Youth Activities
							(a)In
				GeneralFrom the funds allocated under section 128(b) to a local
				area, the local board for such area shall award grants or contracts on a
				competitive basis to providers of youth activities identified based on the
				criteria in the State plan and shall conduct oversight with respect to such
				providers.
							(b)ExceptionsA
				local board may award grants or contracts on a sole-source basis if such board
				determines there are an insufficient number of eligible providers of training
				services in the local area involved (such as rural areas) for grants to be
				awarded on a competitive basis under subsection
				(a).
							.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) is amended by
			 amending the item related to section 123 to read as follows:
					
						
							Sec. 123. Eligible providers of youth
				activities.
						
						.
				111.Youth
			 Activities
				(a)State
			 AllotmentsSection 127 (29 U.S.C. 2852(a)) is amended—
					(1)in subsection
			 (a)(1), by striking opportunity and inserting
			 challenge; and
					(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Allotment Among
				States
								(1)Youth
				activities
									(A)Youth challenge
				grants
										(i)Reservation of
				fundsOf the amount appropriated under section 137(a) for each
				fiscal year, the Secretary shall reserve 25 percent to provide youth challenge
				grants under section 169.
										(ii)LimitationNotwithstanding
				clause (i), if the amount appropriated under section 137(a) for a fiscal year
				exceeds $1,000,000,000, the Secretary shall reserve $250,000,000 to provide
				youth challenge grants under section 169.
										(B)Outlying areas
				and native Americans
										(i)In
				generalAfter determining the amount to be reserved under
				subparagraph (A), of the remainder of the amount appropriated under section
				137(a) for each fiscal year the Secretary shall—
											(I)reserve not more
				than 1/4 of one percent of such amount to provide
				assistance to the outlying areas to carry out youth activities and statewide
				workforce investment activities; and
											(II)reserve not more
				than 1 and ½ percent of such amount to provide youth
				activities under section 166 (relating to Native Americans).
											(ii)RestrictionThe
				Republic of Palau shall cease to be eligible to receive funding under this
				subparagraph upon entering into an agreement for extension of United States
				educational assistance under the Compact of Free Association (approved by the
				Compact of Free Association Amendments Act of 2003 (Public Law 108–188)) after
				the date of enactment of the Workforce Investment Improvement Act of
				2009.
										(C)States
										(i)In
				generalOf the remainder of the amount appropriated under section
				137(a) for a fiscal year that is available after determining the amounts to be
				reserved under subparagraphs (A) and (B), the Secretary shall allot—
											(I)the amount of the
				remainder that is less than or equal to the total amount that was allotted to
				States for fiscal year 2010 under section 127(b)(1)(C) of this Act (as in
				effect on the day before the date of enactment of the Workforce Investment
				Improvement Act of 2009) in accordance with the requirements of such section
				127(b)(1)(C); and
											(II)the amount of the
				remainder, if any, in excess of the amount referred to in subclause (I) in
				accordance with clause (ii).
											(ii)Formulas for
				excess fundsSubject to clauses (iii) and (iv), of the amounts
				described in clause (i)(II)—
											(I)331/3
				percent shall be allotted on the basis of the relative number of individuals in
				the civilian labor force who are ages 16 through 19 in each State, compared to
				the total number of individuals in the civilian labor force who are ages 16
				through 19 in all States;
											(II)331/3
				percent shall be allotted on the basis of the relative number of unemployed
				individuals in each State, compared to the total number of unemployed
				individuals in all States; and
											(III)331/3
				percent shall be allotted on the basis of the relative number of disadvantaged
				youth who are ages 16 through 21 in each State, compared to the total number of
				disadvantaged youth who are ages 16 through 21 in all States.
											(iii)Minimum and
				maximum percentagesThe Secretary shall ensure that no State
				shall receive an allotment for a fiscal year that is less than 90 percent or
				greater than 130 percent of the allotment percentage of that State for the
				preceding fiscal year.
										(iv)Small state
				minimum allotmentSubject to clause (iii), the Secretary shall
				ensure that no State shall receive an allotment under this paragraph that is
				less than 3/10 of 1 percent of the amount available under
				subparagraph (A).
										(2)DefinitionsFor
				the purposes of paragraph (1), the following definitions apply:
									(A)Allotment
				percentageThe term allotment percentage, used with
				respect to fiscal year 2011 or a subsequent fiscal year, means a percentage of
				the remainder described in paragraph (1)(C)(i) that is received through an
				allotment made under this subsection for the fiscal year. The term, with
				respect to fiscal year 2010, means the percentage of the amounts allotted to
				States under this chapter (as in effect on the day before the date of enactment
				of the Workforce Investment Improvement Act of 2009) that is received by the
				State involved for fiscal year 2010.
									(B)Disadvantaged
				youthThe term disadvantaged youth means an
				individual who is age 16 through 21 who received an income, or is a member of a
				family that received a total family income, that, in relation to family size,
				does not exceed the poverty line.
									(3)Special
				ruleFor purposes of the formulas specified in paragraph (1)(C),
				the Secretary shall, as appropriate and to the extent practicable, exclude
				college students and members of the Armed Forces from the determination of the
				number of disadvantaged
				youth.
								;
					(3)in subsection
			 (c)—
						(A)by amending
			 paragraph (2) to read as follows:
							
								(2)AmountThe
				amount available for reallotment for a program year is equal to the amount by
				which the unexpended balance at the end of the program year prior to the
				program year for which the determination is made exceeds 30 percent of the
				total amount of funds available to the State under this section during such
				prior program year (including amounts allotted to the State in all prior
				program years that remained available). For purposes of this paragraph, the
				expended balance is the amount that is the difference between—
									(A)the total amount
				of funds available to the State under this section during the program year
				prior to the program year for which the determination is made (including
				amounts allotted to the State in all prior program years that remained
				available); and
									(B)the accrued
				expenditures during such prior program
				year.
									;
						(B)in paragraph
			 (3)—
							(i)by
			 striking for the prior program year and inserting for the
			 program year in which the determination is made; and
							(ii)by
			 striking such prior program year and inserting such
			 program year;
							(C)by amending
			 paragraph (4) to read as follows:
							
								(4)EligibilityFor
				purposes of this subsection, an eligible State means a State which does not
				have an amount available for reallotment under paragraph (2) for the program
				year for which the determination under paragraph (2) is
				made.
								;
				and
						(D)in paragraph (5),
			 by striking obligation and inserting accrued
			 expenditure.
						(b)Within State
			 Allocations
					(1)Reservation for
			 statewide activitiesSection 128(a) is amended to read as
			 follows:
						
							(a)Reservation for
				Statewide Activities
								(1)In
				generalThe Governor of a State shall reserve not more than 10
				percent of the amount allotted to the State under section 127(a)(1)(C) for a
				fiscal year for statewide activities.
								(2)Use of
				fundsRegardless of whether the amounts are allotted under
				section 127(a)(1)(C) and reserved under paragraph (1) or allotted under section
				132 and reserved under section 133(a), the Governor may use the reserved
				amounts to carry out statewide youth activities under section 129(b) or
				statewide employment and training activities under section
				133.
								.
					(2)Within state
			 allocationsSection 128(b) is amended to read as follows:
						
							(b)Within State
				Allocation
								(1)In
				generalOf the amounts allotted to the State under section
				127(a)(1)(C) and not reserved under subsection (a)(1)—
									(A)not less than 80
				percent of such amounts shall be allocated by the Governor to local areas in
				accordance with paragraph (2); and
									(B)not more than 20
				percent of such amounts shall be allocated by the Governor to local areas in
				accordance with paragraph (3).
									(2)Established
				formula
									(A)In
				generalOf the amounts described in paragraph (1)(A), the
				Governor shall allocate—
										(i)331/3
				percent shall be allotted on the basis of the relative number of individuals in
				the civilian labor force who are ages 16 through 19 in each local area,
				compared to the total number of individuals in the civilian labor force who are
				ages 16 through 19 in all local areas in the State;
										(ii)331/3
				percent shall be allotted on the basis of the relative number of unemployed
				individuals in each local area, compared to the total number of unemployed
				individuals in all local areas in the State; and
										(iii)331/3
				percent on the basis of the relative number of disadvantaged youth who are ages
				16 through 21 in each local area, compared to the total number of disadvantaged
				youth who are ages 16 through 21 in all local areas in the State.
										(B)Minimum and
				maximum percentagesThe Governor shall ensure that no local area
				shall receive an allocation for a fiscal year under this paragraph that is less
				than 90 percent or greater than 130 percent of the allocation percentage of the
				local area for the preceding fiscal year.
									(C)Definitions
										(i)Allocation
				percentageFor purposes of this paragraph, the term
				allocation percentage, used with respect to fiscal year 2011 or a
				subsequent fiscal year, means a percentage of the amount described in
				paragraph(1)(A) that is received through an allocation made under this
				paragraph for the fiscal year. The term, with respect to fiscal year 2010,
				means the percentage of the amounts allocated to local areas under this chapter
				(as in effect on the day before the date of enactment of the Workforce
				Investment Improvement Act of 2009) that is received by the local area involved
				for fiscal year 2010.
										(ii)Disadvantaged
				youthThe term disadvantaged youth means an
				individual who is age 16 through 21 who received an income, or is a member of a
				family that received a total family income, that, in relation to family size,
				does not exceed the poverty line.
										(3)Youth
				discretionary allocationThe Governor shall allocate to local
				areas the amounts described in paragraph (1)(B) in accordance with such
				demographic and economic factors as the Governor, after consultation with the
				State board and local boards, determines are appropriate.
								(4)Local
				administrative cost limit
									(A)In
				generalOf the amounts allocated to a local area under this
				subsection for a fiscal year, not more than 10 percent of the amount may be
				used by the local boards for the administrative costs of carrying out local
				workforce investment activities under this chapter or chapter 5.
									(B)Use of
				fundsFunds made available for administrative costs under
				subparagraph (A) may be used for the administrative costs of any of the local
				workforce investment activities described in this chapter or chapter 5,
				regardless of whether the funds were allocated under this subsection or section
				133(b).
									.
					(3)ReallocationSection
			 128(c) (29 U.S.C. 2853(c)) is amended—
						(A)in paragraph (1),
			 by striking paragraph (2)(A) or (3) of;
						(B)by amending
			 paragraph (2) to read as follows:
							
								(2)AmountThe
				amount available for reallocation for a program year is equal to the amount by
				which the unexpended balance at the end of the program year prior to the
				program year for which the determination is made exceeds 30 percent of the
				total amount of funds available to the local area under this section during
				such prior program year, (including amounts allotted to the local area in prior
				program years that remain available). For purposes of this paragraph, the
				unexpended balance is the amount that is the difference between—
									(A)the total amount
				of funds available to the local area under this section during the program year
				prior to the program year for which the determination is made (including
				amounts allocated to the local area in all prior program years that remained
				available); and
									(B)the accrued
				expenditures during such prior program
				year.
									;
						(C)in paragraph
			 (3)—
							(i)by
			 striking subsection (b)(3) the first two places it appears and
			 inserting subsection (b);
							(ii)by
			 striking the prior program year and inserting the program
			 year in which the determination is made;
							(iii)by
			 striking such prior program year and inserting such
			 program year; and
							(iv)by
			 striking the last sentence; and
							(D)by amending
			 paragraph (4) to read as follows:
							
								(4)EligibilityFor
				purposes of this subsection, an eligible local area means a local area which
				does not have an amount available for reallocation under paragraph (2) for the
				program year for which the determination under paragraph (2) is
				made.
								.
						(c)Youth
			 Participant EligibilitySection 129(a) (29 U.S.C. 2854(a)) is
			 amended to read as follows:
					
						(a)Youth
				Participant Eligibility
							(1)In
				generalThe individuals participating in activities carried out
				under this chapter by a local area during any program year shall be individuals
				who, at the time the eligibility determination is made, are—
								(A)not younger than
				age 16 or older than age 24; and
								(B)one or more of the
				following:
									(i)school
				dropouts;
									(ii)recipients of a
				secondary school diploma, General Educational Development credential (GED), or
				other State-recognized equivalent (including recognized alternative standards
				for individuals with disabilities) who are deficient in basic skills and not
				attending any school;
									(iii)court-involved
				youth attending an alternative school;
									(iv)youth in foster
				care or who have been in foster care; or
									(v)in
				school youth who are low-income individuals and one or more of the
				following:
										(I)Deficient in
				literacy skills.
										(II)Homeless,
				runaway, or foster children.
										(III)Pregnant or
				parents.
										(IV)Offenders.
										(V)Individuals who
				require additional assistance to complete an educational program, or to secure
				and hold employment.
										(2)Priority for
				school dropoutsA priority in the provision of services under
				this chapter shall be given to individuals who are school dropouts.
							(3)Consistency with
				compulsory school attendance lawsIn providing assistance under
				this section to an individual who is required to attend school under applicable
				State compulsory school attendance laws, the priority in providing such
				assistance shall be for the individual to attend school
				regularly.
							.
				(d)Statewide Youth
			 ActivitiesSection 129(b) (29 U.S.C. 2854(b)) is amended to read
			 as follows:
					
						(b)Statewide
				Activities
							(1)In
				generalFunds reserved by a Governor for a State as described in
				sections 128(a) and 133(a)(1) may be used for statewide activities
				including—
								(A)additional
				assistance to local areas that have high concentrations of eligible youth,
				including out-of-school youth;
								(B)supporting the
				provision of work ready services described in section 134(c)(2) in the one-stop
				delivery system;
								(C)conducting
				evaluations under section 136(e) of activities authorized under this chapter
				and chapter 5 in coordination with evaluations carried out by the Secretary
				under section 172, research, and demonstration projects;
								(D)providing
				incentive grants to local areas for regional cooperation among local boards
				(including local boards in a designated region as described in section 116(c)),
				for local coordination of activities carried out under this Act, and for
				exemplary performance by local areas on the local performance measures;
								(E)providing
				technical assistance and capacity building to local areas, one-stop operators,
				one-stop partners, and eligible providers, including the development and
				training of staff, the development of exemplary program activities, and the
				provision of technical assistance to local areas that fail to meet local
				performance measures;
								(F)operating a fiscal
				and management accountability system under section 136(f); and
								(G)carrying out
				monitoring and oversight of activities under this chapter and chapter 5.
								(2)LimitationNot
				more than 5 percent of the funds allotted under section 127(b) shall be used by
				the State for administrative activities carried out under this subsection and
				section 133(a).
							(3)ProhibitionNo
				funds described in this subsection or in section 134(a) may be used to develop
				or implement education curricula for school systems in the
				State.
							.
				(e)Local Elements
			 and Requirements
					(1)Program
			 designSection 129(c)(1) (29 U.S.C. 2854(c)(1)) is
			 amended—
						(A)in the matter
			 preceding subparagraph (A), by striking paragraph (2)(A) or (3), as
			 appropriate, of;
						(B)in subparagraph
			 (B), by inserting are directly linked to one or more of the performance
			 measures relating to this chapter under section 136, and that after
			 for each participant that; and
						(C)in subparagraph
			 (C)—
							(i)by
			 redesignating clauses (i) through (iv) as clauses (ii) through (v),
			 respectively;
							(ii)by
			 inserting before clause (ii) (as so redesignated) the following:
								
									(i)activities leading
				to the attainment of a secondary school diploma, General Educational
				Development credential (GED), or other State-recognized equivalent (including
				recognized alternative standards for individuals with
				disabilities);
									;
							(iii)in
			 clause (ii) (as so redesignated), by inserting and advanced
			 training after opportunities;
							(iv)in
			 clause (iii) (as so redesignated), by inserting that lead to the
			 attainment of recognized credentials after learning;
			 and
							(v)by
			 amending clause (v) (as so redesignated) to read as follows:
								
									(v)effective
				connections to employers, including small employers, in sectors of the local
				and regional labor markets experiencing high growth in employment
				opportunities.
									;
				and
							(D)provide assistance
			 and support to out-of-school youth who lack the skill level to obtain
			 employment.
						(2)Program
			 elementsSection 129(c)(2) (29 U.S.C. 2854(c)(2)) is
			 amended—
						(A)in subparagraph
			 (A), by striking secondary school, including dropout prevention
			 strategies and inserting secondary school diploma, General
			 Educational Development credential (GED), or other State-recognized equivalent
			 (including recognized alternative standards for individuals with disabilities),
			 including dropout prevention strategies;
						(B)in subparagraph
			 (I), by striking and at the end;
						(C)in subparagraph
			 (J), by striking the period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(K)on-the-job
				training opportunities; and
								(L)financial literacy
				skills.
								.
						(3)Additional
			 requirementsSection 129(c)(3)(A) (29 U.S.C. 2854(c)(3)(A)) is
			 amended in the matter preceding clause (i) by striking or applicant who
			 meets the minimum income criteria to be considered an eligible
			 youth.
					(4)Priority and
			 exceptionsSection 129(c) (29 U.S.C. 2854(c)) is further
			 amended—
						(A)by striking
			 paragraphs (4) and (5) and redesignating paragraphs (6) through (8) as
			 paragraphs (4) through (6), respectively; and
						(B)in paragraph (5) (as so redesignated), by
			 striking youth councils and inserting local
			 boards.
						112.Programs for
			 adults and Dislocated Workers
				(a)Title
			 Amendment
					(1)The title heading
			 of chapter 5 is amended to read as follows:
						
							5EMPLOYMENT AND
				TRAINING ACTIVITIES FOR ADULTS AND DISCLOSED
				WORKERS
							.
					(2)Clerical
			 amendmentThe table of contents in section 1(b) is amended by
			 amending the item related to the heading for chapter 5 to read as
			 follows:
						
							
								Chapter 5—Employment and Training
				Activities for Adults and Dislocated
				Workers
							
							.
					(b)General
			 AuthorizationSection 131 (29 U.S.C. 2861) is amended by striking
			 paragraphs (1)(B) and (2)(B) of.
				(c)State
			 AllotmentsSection 132 (29 U.S.C. 2862) is amended—
					(1)by amending
			 subsection (a) to read as follows:
						
							(a)In
				GeneralThe Secretary shall—
								(1)reserve 5 percent
				of the amount appropriated under section 137 for a fiscal year, of
				which—
									(A)not less than 85
				percent shall be used for national dislocated worker grants under section
				173;
									(B)not more than 10
				percent may be used for demonstration projects under section 171; and
									(C)not more than 5
				percent may be used to provide technical assistance under section 170;
				and
									(2)make allotments
				from 95 percent of the amount appropriated under section 137 for a fiscal year
				in accordance with subsection
				(b).
								;
					(2)by amending
			 subsection (b) to read as follows:
						
							(b)Allotment Among
				States for Employment and Training Activities for Adult and Dislocated
				Workers
								(1)Reservation for
				outlying areas
									(A)In
				generalFrom the amount made available under subsection (a)(2)
				for a fiscal year, the Secretary shall reserve not more than
				1/4 of 1 percent to provide assistance to outlying areas
				to carry out employment and training activities for adults, dislocated workers,
				and statewide workforce investment activities.
									(B)RestrictionThe
				Republic of Palau shall cease to be eligible to receive funding under this
				paragraph upon entering into an agreement for extension of United States
				educational assistance under the Compact of Free Association (approved by the
				Compact of Free Association Amendments Act of 2003 (Public Law 108–188)) after
				the date of enactment of the Workforce Investment Improvement Act of
				2009.
									(2)StatesSubject
				to paragraph (5), of the remainder of the amount referred to under subsection
				(a)(2) for a fiscal year that is available after determining the amount to be
				reserved under paragraph (1), the Secretary shall allot to the States for
				employment and training activities for adults, dislocated workers, and
				statewide workforce investment activities—
									(A)26 percent in
				accordance with paragraph (3); and
									(B)74 percent in
				accordance with paragraph (4).
									(3)Base
				formula
									(A)Fiscal year
				2011
										(i)In
				generalSubject to clause (ii), the amount referred to in
				paragraph (2)(A) shall be allotted for fiscal year 2011 on the basis of
				allotment percentage of each State under section 6 of the Wagner-Peyser Act for
				fiscal year 2010.
										(ii)Excess
				amountsIf the amount referred to in paragraph (2)(A) for fiscal
				year 2011 exceeds the amount that was available for allotment to the States
				under the Wagner-Peyser Act for fiscal year 2010, such excess amount shall be
				allotted on the basis of the relative number of individuals in the civilian
				labor force in each State, compared to the total number of individuals in the
				civilian labor force in all States, adjusted to ensure that no State receives
				less than 3/10 of one percent of such excess
				amount.
										(iii)DefinitionFor
				purposes of this subparagraph, the term allotment percentage means
				the percentage of the amounts allotted to States under section 6 of the
				Wagner-Peyser Act that is received by the State involved for fiscal year
				2010.
										(B)Fiscal years
				2012 and thereafter
										(i)In
				generalSubject to clause (ii), the amount referred to in
				paragraph (2)(A) shall be allotted for fiscal year 2012 and each fiscal year
				thereafter on the basis of the allotment percentage of each State under this
				paragraph for the preceding fiscal year.
										(ii)Excess
				amountsIf the amount referred to in paragraph (2)(A) for fiscal
				year 2012 or any fiscal year thereafter exceeds the amount that was available
				for allotment under this paragraph for the prior fiscal year, such excess
				amount shall be allotted on the basis of the relative number of individuals in
				the civilian labor force in each State, compared to the total number of
				individuals in the civilian labor force in all States, adjusted to ensure that
				no State receives less than 3/10 of one percent of such
				excess amount.
										(iii)DefinitionFor
				purposes of this subparagraph, the term allotment percentage means
				the percentage of the amounts allotted to States under this paragraph in a
				fiscal year that is received by the State involved for such fiscal year.
										(4)Formula
									(A)In
				generalSubject to subparagraphs (B) and (C), of the amount
				referred to in paragraph (2)(B)—
										(i)60
				percent shall be allotted on the basis of the relative number of unemployed
				individuals in each State, compared to the total number of unemployed
				individuals in all States;
										(ii)25 percent shall
				be allotted on the basis of the relative excess number of unemployed
				individuals in each State, compared to the total excess number of unemployed
				individuals in all States; and
										(iii)15 percent shall
				be allotted on the basis of the relative number of disadvantaged adults in each
				State, compared to the total number of disadvantaged adults in all
				States.
										(B)Minimum and
				maximum percentages
										(i)Minimum
				percentageThe Secretary shall ensure that no State shall receive
				an allotment under this paragraph for a fiscal year that is less than 90
				percent of the allotment percentage of the State under this paragraph for the
				preceding fiscal year.
										(ii)Maximum
				percentageSubject to clause (i), the Secretary shall ensure that
				no State shall receive an allotment for a fiscal year under this paragraph that
				is more than 130 percent of the allotment of the State under this paragraph for
				the preceding fiscal year.
										(C)Small state
				minimum allotmentSubject to subparagraph (B), the Secretary
				shall ensure that no State shall receive an allotment under this paragraph that
				is less than 2/10 of 1 percent of the amount available
				under subparagraph (A).
									(D)DefinitionsFor
				the purposes of this paragraph:
										(i)Allotment
				percentageThe term allotment percentage, used with
				respect to fiscal year 2011 or a subsequent fiscal year, means a percentage of
				the amounts described in paragraph (2)(B) that is received through an allotment
				made under this paragraph for the fiscal year. The term, with respect to fiscal
				year 2010, means the percentage of the amounts allotted to States under this
				chapter (as in effect on the day before the date of enactment of the Workforce
				Investment Improvement Act of 2009) and under reemployment service grants
				received by the State involved for fiscal year 2010.
										(ii)Disadvantaged
				adultThe term disadvantaged adult means an
				individual who is age 22 through 72 who received an income, or is a member of a
				family that received a total family income, that, in relation to family size,
				does not exceed the poverty line.
										(iii)Excess
				numberThe term excess number means, used with
				respect to the excess number of unemployed individuals within a State, the
				number that represents the number of unemployed individuals in excess of
				4½ percent of the civilian labor force in the
				State.
										(5)Adjustments in
				allotments based on differences with unconsolidated formulas
									(A)In
				generalThe Secretary shall ensure that for any fiscal year no
				State has an allotment difference, as defined in subparagraph (C), that is less
				than zero. The Secretary shall adjust the amounts allotted to the States under
				this subsection in accordance with subparagraph (B) if necessary to carry out
				this subparagraph.
									(B)Adjustments in
				allotments
										(i)Redistribution
				of excess amounts
											(I)In
				generalIf necessary to carry out subparagraph (A), the Secretary
				shall reduce the amounts that would be allotted under paragraphs (3) and (4) to
				States that have an excess allotment difference, as defined in subclause (II),
				by the amount of such excess, and use such amounts to increase the allotments
				to States that have an allotment difference less than zero.
											(II)Excess
				amountsFor purposes of subclause (I), the term
				excess allotment difference means an allotment difference for a
				State that is—
												(aa)in
				excess of 3 percent of the amount described in subparagraph (C)(i)(II);
				or
												(bb)in
				excess of a percentage established by the Secretary that is greater than 3
				percent of the amount described in subparagraph (C)(i)(II) if the Secretary
				determines that such greater percentage is sufficient to carry out subparagraph
				(A).
												(ii)Use of amounts
				available under national reserve accountIf the funds available
				under clause (i) are insufficient to carry out subparagraph (A), the Secretary
				shall use funds reserved under section 132(a) in such amounts as are necessary
				to increase the allotments to States to meet the requirements of subparagraph
				(A). Such funds shall be used in the same manner as the States use the other
				funds allotted under this subsection.
										(C)Definition of
				allotment difference
										(i)In
				generalFor purposes of this paragraph, the term allotment
				difference means the difference between—
											(I)the total amount a
				State would receive of the amounts available for allotment under subsection
				(b)(2) for a fiscal year pursuant to paragraphs (3) and (4); and
											(II)the total amount
				the State would receive of the amounts available for allotment under subsection
				(b)(2) for the fiscal year if such amounts were allotted pursuant to the
				unconsolidated formulas (applied as described in clause (iii)) that were used
				in allotting funds for fiscal year 2010.
											(ii)Unconsolidated
				formulasFor purposes of clause (i), the unconsolidated formulas
				are:
											(I)The requirements
				for the allotment of funds to the States contained in section 132(b)(1)(B) of
				this Act (as in effect on the day before the date of enactment of the Workforce
				Investment Improvement Act of 2009) that were applicable to the allotment of
				funds under such section for fiscal year 2010.
											(II)The requirements
				for the allotment of funds to the States contained in section 132(b)(2)(B) of
				this Act (as in effect on the day before the date of enactment of the Workforce
				Investment Improvement Act of 2009) that were applicable to the allotment of
				funds under such section for fiscal year 2010.
											(III)The requirements
				for the allotment of funds to the States that were contained in section 6 of
				the Wagner-Peyser Act (as in effect on the day before the date of enactment of
				the Workforce Investment Improvement Act of 2009) that were applicable to the
				allotment of funds under such Act for fiscal year 2010.
											(IV)The requirements
				for the allotment of funds to the States that were established by the Secretary
				for Reemployment Services Grants that were applicable to the allotment of funds
				for such grants for fiscal year 2010.
											(iii)Proportionate
				application of unconsolidated formulas based on fiscal year
				2010In calculating the amount under clause (i)(II), each of the
				unconsolidated formulas identified in clause (ii) shall be applied,
				respectively, only to the proportionate share of the total amount of funds
				available for allotment under subsection (b)(2) for a fiscal year that is equal
				to the proportionate share to which each of the unconsolidated formulas applied
				with respect to the total amount of funds allotted to the States under all of
				the unconsolidated formulas in fiscal year 2010.
										(iv)Rule of
				constructionThe amounts used to adjust the allotments to a State
				under subparagraph (B) for a fiscal year shall not be included in the
				calculation of the amounts under clause (i) for a subsequent fiscal year,
				including the calculation of allocation percentages for a preceding fiscal year
				applicable to paragraphs (3) and (4) and to the unconsolidated formulas
				described in clause (ii).
										;
				and
					(3)in subsection
			 (c)—
						(A)by amending
			 paragraph (2) to read as follows:
							
								(2)AmountThe
				amount available for reallotment for a program year is equal to the amount by
				which the unexpended balance at the end of the program year prior to the
				program year for which the determination is made exceeds 30 percent of the
				total amount of funds available to the State under this section during such
				prior program year (including amounts allotted to the State in all prior
				program years that remained available). For purposes of this paragraph, the
				expended balance is the amount that is the difference between—
									(A)the total amount
				of funds available to the State under this section during the program year
				prior to the program year for which the determination is made (including
				amounts allotted to the State in all prior program years that remained
				available); and
									(B)the accrued
				expenditures during such prior program
				year.
									;
						(B)in paragraph
			 (3)—
							(i)by
			 striking for the prior program year and inserting for the
			 program year in which the determination is made; and
							(ii)by
			 striking such prior program year and inserting such
			 program year;
							(C)by amending
			 paragraph (4) to read as follows:
							
								(4)EligibilityFor
				purposes of this subsection, an eligible State means a State that does not have
				an amount available for reallotment under paragraph (2) for the program year
				for which the determination under paragraph (2) is
				made.
								;
				and
						(D)in paragraph (5),
			 by striking obligation and inserting accrued
			 expenditure.
						(d)Within State
			 AllocationsSection 133 (29
			 U.S.C. 2863) is amended—
					(1)by amending
			 subsection (a) to read as follows:
						
							(a)Reservation for
				Statewide ActivitiesThe Governor of a State may reserve up to 40
				percent of the total amount allotted to the State under section 132 for a
				fiscal year to carry out the statewide activities described in section
				134(a).
							;
				
					(2)by amending
			 subsection (b) to read as follows:
						
							(b)Allocations to
				Local Areas
								(1)In
				generalOf the amounts allotted to the State under section
				132(b)(2) and not reserved under subsection (a)—
									(A)85 percent of such
				amounts shall be allocated by the Governor to local areas in accordance with
				paragraph (2); and
									(B)15 percent of such
				amounts shall be allocated by the Governor to local areas in accordance with
				paragraph (3).
									(2)Established
				formula
									(A)In
				generalOf the amounts described in paragraph (1)(A), the
				Governor shall allocate—
										(i)60
				percent on the basis of the relative number of unemployed individuals in each
				local area, compared to the total number of unemployed individuals in all local
				areas in the State;
										(ii)25 percent on the
				basis of the relative excess number of unemployed individuals in each local
				area, compared to the total excess number of unemployed individuals in all
				local areas in the State; and
										(iii)15 percent shall
				be allotted on the basis of the relative number of disadvantaged adults in each
				local area, compared to the total number of disadvantaged adults in all local
				areas in the State.
										(B)Minimum and
				maximum percentagesThe Governor shall ensure that no local area
				shall receive an allocation for a fiscal year under this paragraph that is less
				than 90 percent or greater than 130 percent of the allocation percentage of the
				local area for the preceding fiscal year.
									(C)Definitions
										(i)Allocation
				percentageThe term allocation percentage, used with
				respect to fiscal year 2011 or a subsequent fiscal year, means a percentage of
				the amount described in paragraph (1)(A) that is received through an allocation
				made under this paragraph for the fiscal year. The term, with respect to fiscal
				year 2010, means the percentage of the amounts allocated to local areas under
				this chapter (as in effect on the day before the date of enactment of the
				Workforce Investment Improvement Act of 2009) that is received by the local
				area involved for fiscal year 2010.
										(ii)Disadvantaged
				adultThe term disadvantaged adult means an
				individual who is age 22 through 72 who received an income, or is a member of a
				family that received a total family income, that, in relation to family size,
				does not exceed the poverty line.
										(iii)Excess
				numberThe term excess number means, used with
				respect to the excess number of unemployed individuals within a local area, the
				number that represents the number of unemployed individuals in excess of 4.5
				percent of the civilian labor force in the local area.
										(3)Discretionary
				allocationThe Governor shall allocate to local areas the amounts
				described in paragraph (1)(B) based on a formula developed in consultation with
				the State board and local boards. Such formula shall be objective and
				geographically equitable and may include such demographic and economic factors
				as the Governor, after consultation with the State board and local boards,
				determines are appropriate.
								(4)Local
				administrative cost limit
									(A)In
				generalOf the amounts allocated to a local area under this
				subsection and section 128(b) for a fiscal year, not more than 10 percent of
				the amount may be used by the local boards for the administrative costs of
				carrying out local workforce investment activities under this chapter or
				chapter 4.
									(B)Use of
				fundsFunds made available for administrative costs under
				subparagraph (A) may be used for the administrative costs of any of the local
				workforce investment activities described in this chapter or chapter 4,
				regardless of whether the funds were allocated under this subsection or section
				128(b).
									;
				
					(3)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking paragraph (2)(A) or (3) of;
						(B)by amending
			 paragraph (2) to read as follows:
							
								(2)AmountThe
				amount available for reallocation for a program year is equal to the amount by
				which the unexpended balance at the end of the program year prior to the
				program year for which the determination is made exceeds 30 percent of the
				total amount of funds available to the local area under this section during
				such prior program year (including amounts allotted to the local area in prior
				program years that remain available). For purposes of this paragraph, the
				unexpended balance is the amount that is the difference between—
									(A)the total amount
				of funds available to the local area under this section during the program year
				prior to the program year for which the determination is made (including
				amounts allocated to the local area in all prior program years that remained
				available); and
									(B)the accrued
				expenditures during such prior program
				year.
									; 
						(C)by amending
			 paragraph (3)—
							(i)by
			 striking subsection (b)(3) the first two places it appears and
			 inserting subsection (b);
							(ii)by
			 striking the prior program year and inserting the program
			 year in which the determination is made;
							(iii)by
			 striking such prior program year and inserting such
			 program year; and
							(iv)by
			 striking the last sentence; and
							(D)by amending
			 paragraph (4) to read as follows:
							
								(4)EligibilityFor
				purposes of this subsection, an eligible local area means a local area which
				does not have an amount available for reallocation under paragraph (2) for the
				program year for which the determination under paragraph (2) is
				made.
								.
						(e)Use of Funds for
			 Employment and Training Activities
					(1)Statewide
			 employment and training activitiesSection 134(a) (29 U.S.C.
			 2864(a)) is amended to read as follows:
						
							(1)In
				general
								(A)Required use of
				fundsNot less than 60 percent of the funds reserved by a
				Governor under section 133(a) shall be used to support one-stop delivery
				systems and the provision of work ready services, and, in addition, may be used
				to support the provision of discretionary one-step delivery services, in local
				areas, consistent with the local plan, through one-stop delivery systems by
				distributing funds to local areas in accordance with subparagraph (B). Such
				funds may be used by States to employ State personnel to provide such services
				in designated local areas in consultation with local boards.
								(B)Method of
				distributing fundsThe method of distributing funds under this
				paragraph shall be developed in consultation with the State board and local
				boards. Such method of distribution, which may include the formula established
				under section 121(h)(3), shall be objective and geographically equitable, and
				may include factors such as the number of centers in the local area that have
				been certified, the population served by such centers, and the performance of
				such centers.
								(C)Other use of
				fundsFunds reserved by a Governor for a State—
									(i)under section
				133(a) and not used under subparagraph (A), may be used for statewide
				activities described in paragraph (2); and
									(ii)under section
				133(a) and not used under subparagraph (A), and under section 128(a) may be
				used to carry out any of the statewide employment and training activities
				described in paragraph (3).
									(2)Statewide rapid
				response activitiesA State shall carry out statewide rapid
				response activities using funds reserved as described in section 133(a). Such
				activities shall include—
								(A)provision of rapid
				response activities, carried out in local areas by the State or by an entity
				designated by the State, working in conjunction with the local boards and the
				chief elected officials in the local areas; and
								(B)provision of
				additional assistance to local areas that experience disasters, mass layoffs or
				plant closings, or other events that precipitate substantial increases in the
				number of unemployed individuals, carried out in local areas by the State,
				working in conjunction with the local boards and the chief elected officials in
				the local areas.
								(3)Statewide
				activitiesFunds reserved by a Governor for a State as described
				in sections 133(a) and 128(a) may be used for statewide activities
				including—
								(A)supporting the
				provision of work ready services described in section 134(c)(2) in the one-stop
				delivery system;
								(B)implementing
				innovative programs and strategies designed to meet the needs of all businesses
				in the State, including small businesses, which may include incumbent worker
				training programs, sectoral and industry cluster strategies and partnerships,
				including regional skills alliances, sectoral skills partnerships (in which
				representatives of multiple employers for a specific industry sector or group
				of related occupations, economic development agencies, providers of training
				services described in subsection (c)(4), labor federations, and other entities
				that can provide needed supportive services tailored to the needs of workers in
				that sector or group, for a local area or region, identify gaps between the
				current and expected demand and supply of labor and skills in that sector or
				group for that area or region and develop a strategic skills gap action plan),
				career ladder programs, micro-enterprise and entrepreneurial training and
				support programs, utilization of effective business intermediaries, activities
				to improve linkages between the one-stop delivery system in the State and all
				employers (including small employers) in the State, and other business services
				and strategies that better engage employers in workforce investment activities
				and make the workforce investment system more relevant to the needs of State
				and local businesses, consistent with the objectives of this title;
								(C)conducting
				evaluations under section 136(e) of activities authorized under this chapter
				and chapter 4 in coordination with evaluations carried out by the Secretary
				under section 172, research, and demonstration projects;
								(D)providing
				incentive grants to local areas for regional cooperation among local boards
				(including local boards in a designated region as described in section 116(c)),
				for local coordination of activities carried out under this Act, and for
				exemplary performance by local areas on the local performance measures;
								(E)providing
				technical assistance and capacity building to local areas, one-stop operators,
				one-stop partners, and eligible providers, including the development and
				training of staff, the development of exemplary program activities, and the
				provision of technical assistance to local areas that fail to meet local
				performance measures;
								(F)operating a fiscal
				and management accountability system under section 136(f);
								(G)carrying out
				monitoring and oversight of activities carried out under this chapter and
				chapter 4;
								(H)implementing
				innovative programs, such as incumbent worker training programs, programs and
				strategies designed to meet the needs of businesses in the State, including
				small businesses, and engage employers in workforce activities, and programs
				serving individuals with disabilities consistent with section 188;
								(I)developing
				strategies for effectively serving hard-to-serve populations and for
				integrating programs and services among one-stop partners; and
								(J)carrying out
				activities to facilitate remote access to services provided through a one-stop
				delivery system, including facilitating access through the use of
				technology.
								(4)LimitationNot
				more than 5 percent of the funds allotted under section 132(b) shall be used by
				the State for administrative activities carried out under this subsection and
				section
				128(a).
							.
					(2)Local employment
			 and training activitiesSection 134(b) (29 U.S.C. 2864(b)) is
			 amended—
						(A)by striking
			 under paragraph (2)(A) and all that follows through
			 section 133(b)(2)(B) and inserting under section
			 133(b); and
						(B)in paragraphs (1)
			 and (2), by striking or dislocated workers, respectively and
			 inserting and dislocated workers.
						(3)Conforming
			 amendmentSection 134 (29 U.S.C. 2864) is further amended—
						(A)by striking
			 subsection (c); and
						(B)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
						(4)Required local
			 employment and training activities
						(A)Allocated
			 fundsSection 134(c)(1) (29 U.S.C. 2864(c)(1)) (as so
			 redesignated) is amended to read as follows:
							
								(1)In
				generalFunds allocated to a local area for adults under section
				133(b) shall be used—
									(A)to establish a
				one-stop delivery system as described in section 121(e);
									(B)to provide the
				work ready services described in paragraph (2) through the one-stop delivery
				system in accordance with such paragraph;
									(C)to provide
				training services described in paragraph (4) to adults described in such
				paragraph; and
									(D)to designate a
				dedicated business liaison in the local area who may be funded with funds
				provided under this title or from other sources to establish and develop
				relationships and networks with large and small employers and their
				intermediaries.
									.
						(B)Work ready
			 servicesSection 134(c)(2) (29 U.S.C. 2864(c)(2)) (as so
			 redesignated) is amended—
							(i)in the heading, by
			 striking core
			 services and inserting work ready
			 services;
							(ii)by
			 striking core services and inserting work ready
			 services;
							(iii)by
			 striking who are adults or dislocated workers;
							(iv)in
			 subparagraph (A), by inserting and assistance in obtaining eligibility
			 determinations under the other one-stop partner programs through such
			 activities as assisting in the submission of applications, the provision of
			 information on the results of such applications, the provision of intake
			 services and information, and, where appropriate and consistent with the
			 authorizing statute of the one-stop partner program, determinations of
			 eligibility after subtitle;
							(v)by
			 amending subparagraph (D) to read as follows:
								
									(D)labor exchange
				services, including—
										(i)job search and
				placement assistance, and where appropriate career counseling;
										(ii)appropriate
				recruitment services for employers, including small employers, in the local
				area, which may include services described in this subsection, including
				information and referral to specialized business services not traditionally
				offered through the one-stop delivery system; and
										(iii)reemployment
				services provided to unemployment claimants, including claimants identified as
				in need of such services under the worker profiling system established under
				section 303(j) of the Social Security Act (42 U.S.C.
				503(j);
										;
							(vi)in
			 subparagraph (E), by striking employment statistics and
			 inserting workforce and labor market information;
							(vii)in
			 subparagraph (I), by inserting and the administration of the work test
			 for the unemployment compensation system after
			 compensation;
							(viii)by amending
			 subparagraph (J) to read as follows:
								
									(J)assistance in
				establishing eligibility for programs of financial aid assistance for training
				and education programs that are not funded under this Act and are available in
				the local area; and
									;
				and
							(ix)by
			 redesignating subparagraph (K) as subparagraph (V); and
							(x)by
			 inserting the following new subparagraphs after subparagraph (J):
								
									(K)the provision of
				information from official publications of the Internal Revenue Service,
				regarding Federal tax credits available to individuals relating to education,
				job training and employment, including the Hope Scholarship Credit and the
				Lifetime Learning Credit (26 U.S.C. 25A), and the Earned Income Tax Credit (26
				U.S.C. 32);
									(L)services relating
				to the Work Opportunity Tax Credit (26 U.S.C. 51);
									(M)comprehensive and
				specialized assessments of the skill levels and service needs of adults and
				dislocated workers, which may include—
										(i)diagnostic testing
				and use of other assessment tools; and
										(ii)in-depth
				interviewing and evaluation to identify employment barriers and appropriate
				employment goals;
										(N)development of an
				individual employment plan, to identify the employment goals, appropriate
				achievement objectives, and appropriate combination of services for the
				participation to achieve the employment goals;
									(O)group
				counseling;
									(P)individual
				counseling and career planning;
									(Q)case
				management;
									(R)short-term
				pre-vocational services, including development of learning skills,
				communications skills, interviewing skills, punctuality, personal maintenance
				skills, and professional conduct, to prepare individuals for unsubsidized
				employment or training;
									(S)internships and
				work experience;
									(T)literacy
				activities relating to basic work readiness, information and communication
				technology literacy activities, and financial literacy activities, if such
				activities are not available to participants in the local area under programs
				administered under the Adult Education and Family Literacy Act (20 U.S.C. 2901
				et seq.);
									(U)out-of-area job
				search assistance and relocation assistance;
				and
									.
							(C)Delivery of
			 servicesSection 134(c)(3) (29 U.S.C. 2864(c)(3)) (as so
			 redesignated) is amended to read as follows:
							
								(3)Delivery of
				servicesThe work ready services described in section 132(c)(2)
				shall be provided through the one-stop delivery system and may be provided
				through contracts with public, private for-profit, and private nonprofit
				service providers, approved by the local
				board.
								.
						(D)Training
			 servicesSection 134(c)(4) (29 U.S.C. 2864(c)(4)) (as so
			 redesignated) is amended—
							(i)by
			 amending subparagraph (A) to read as follows:
								
									(A)In
				generalFunds allocated to a local area under section 133(b)
				shall be used to provide training services to adults who—
										(i)after an
				interview, evaluation, or assessment, and case management, have been determined
				by a one-stop operator or one-stop partner, as appropriate, to—
											(I)be in need of
				training services to obtain or retain suitable employment; and
											(II)have the skills
				and qualifications to successfully participate in the selected program of
				training services;
											(ii)select programs
				of training services that are directly linked to the employment opportunities
				in the local area involved or in another area in which the adults receiving
				such services are willing to commute or relocate;
										(iii)who meet the
				requirements of subparagraph (B); and
										(iv)who are
				determined eligible in accordance with the priority system in effect under
				subparagraph
				(E).
										;
							(ii)in
			 subparagraph (B)(i), by striking Except and inserting
			 Notwithstanding section 479B of the Higher Education Act of 1965 (20 U.S.C.
			 1087uu) and except;
							(iii)by
			 amending subparagraph (D) to read as follows:
								
									(D)Training
				servicesTraining services authorized under this paragraph may
				include—
										(i)occupational
				skills training;
										(ii)on-the-job
				training;
										(iii)skill upgrading
				and retraining;
										(iv)entrepreneurial
				training;
										(v)education
				activities leading to a high school diploma or its equivalent, including a
				General Educational Development credential, in combination with, concurrently
				or subsequently, occupational skills training;
										(vi)adult education
				and literacy activities provided in conjunction with other training authorized
				under this subparagraph;
										(vii)workplace
				training combined with related instruction; and
										(viii)occupational
				skills training that incorporates English language
				acquisition.
										;
							(iv)by
			 amending subparagraph (E) to read as follows:
								
									(E)Priority
										(i)In
				generalA priority shall be given to unemployed individuals and
				employed workers who need training services to retain employment or to advance
				in a career for the provision of intensive and training services under this
				subsection.
										(ii)DeterminationsThe
				Governor and the appropriate local board shall direct the one-stop operators in
				the local area with regard to making determinations with respect to the
				priority of service under this
				subparagraph.
										;
							(v)in
			 subparagraph (F)—
								(I)in clause
			 (ii)—
									(aa)in
			 the matter preceding clause (I), by striking subsection (c) and
			 inserting section 121; and
									(bb)in
			 clause (II), by striking subsections (e) and (h) and inserting
			 subsection (i); and
									(II)by striking
			 clause (iii) and inserting the following:
									
										(iii)Career
				enhancement accountsAn individual who seeks training services
				and who is eligible pursuant to subparagraph (A), may, in consultation with a
				case manager, select an eligible provider of training services from the list or
				identifying information for providers described in clause (ii)(I). Upon such
				selection, the one-stop operator involved shall, to the extent practicable,
				refer such individual to the eligible provider of training services, and
				arrange for payment for such services through a career enhancement
				account.
										(iv)CoordinationEach
				local board may, through one-stop centers, coordinate career enhancement
				accounts with other Federal, State, local, or private job training programs or
				sources to assist the individual in obtaining training services.
										(v)Enhanced career
				enhancement accountsEach local board may, through one-stop
				centers, assist individuals receiving career enhancement accounts through the
				establishment of such accounts that include, in addition to the funds provided
				under this paragraph, funds from other programs and sources that will assist
				the individual in obtaining training
				services.
										;
				and
								(vi)in
			 subparagraph (G)—
								(I)in the
			 subparagraph heading, by striking individual training accounts and inserting
			 career enhancement
			 accounts;
								(II)in clause (i) by
			 striking individual training accounts and inserting
			 career enhancement accounts;
								(III)in clause
			 (ii)—
									(aa)by
			 striking an individual training account and inserting a
			 career enhancement account;
									(bb)in
			 subclause (II), by striking individual training accounts and
			 inserting career enhancement accounts;
									(cc)in
			 subclause (II) by striking or after the semicolon;
									(dd)in
			 subclause (III) by striking the period and inserting ; or;
			 and
									(ee)by
			 adding at the end of the following:
										
											(IV)the local board
				determines that it would be most appropriate to award a contract to an
				institution of higher education in order to facilitate the training of multiple
				individuals in high-demand occupations, if such contract does not limit
				customer
				choice.
											.
									(IV)in clause
			 (iv)—
									(aa)by
			 redesignating subclause (IV) as subclause (V) and inserting after subclause
			 (III) the following:
										
											(IV)Individuals with
				disabilities.
											.
									(5)Permissible
			 activitiesSection 134(d) (as so redesignated) (29 U.S.C.
			 2864(d)) is amended—
						(A)by amending
			 paragraph (1) to read as follows:
							
								(1)Discretionary
				one-stop delivery activities
									(A)In
				generalFunds allocated to a local area under section 133(b) may
				be used to provide, through the one-stop delivery system—
										(i)customized
				screening and referral of qualified participants in training services to
				employers;
										(ii)customized
				employment-related services to employers on a fee-for-service basis;
										(iii)customer support
				to navigate among multiple services and activities for special participant
				populations that face multiple barriers to employment, including individuals
				with disabilities;
										(iv)employment and
				training assistance provided in coordination with child support enforcement
				activities of the State agency carrying out subtitle D of title IV of the
				Social Security Act (42 U.S.C. 651 et
				seq.);
										(v)activities to
				improve services to local employers, including small employers in the local
				area, and increase linkages between the local workforce investment system and
				employers;
										(vi)activities to
				facilitate remote access to services provided through a one-stop delivery
				system, including facilitating access through the use of technology; and
										(vii)activities to
				carry out business services and strategies that meet the workforce investment
				needs of local area employers, as determined by the local board, consistent
				with the local plan under section 118, which services—
											(I)may be provided
				through effective business intermediaries working in conjunction with the local
				board, and may also be provided on a fee-for-service basis or through the
				leveraging of economic development and other resources as determined
				appropriate by the local board; and
											(II)may
				include—
												(aa)identifying and
				disseminating to business, educators, and job seekers, information related to
				the workforce, economic and community development needs, and opportunities of
				the local economy;
												(bb)development and
				delivery of innovative workforce investment services and strategies for area
				businesses, which may include sectoral, industry cluster, regional skills
				alliances, career ladder, skills upgrading, skill standard development and
				certification, apprenticeship, and other effective initiatives for meeting the
				workforce investment needs of area employers and workers;
												(cc)participation in
				seminars and classes offered in partnership with relevant organizations
				focusing on the workforce-related needs of area employers and job
				seekers;
												(dd)training
				consulting, needs analysis, and brokering services for area businesses,
				including the organization and aggregation of training (which may be paid for
				with funds other than those provided under this title), for individual
				employers and coalitions of employers with similar interests, products, or
				workforce needs;
												(ee)assistance to
				area employers in the aversion of layoffs and in managing reductions in force
				in coordination with rapid response activities;
												(ff)the
				marketing of business services offered under this title, to appropriate area
				employers, including small and mid-sized employers;
												(gg)information
				referral on concerns affecting local employers; and
												(hh)other business
				services and strategies designed to better engage employers in workforce
				investment activities and to make the workforce investment system more relevant
				to the workforce investment needs of area businesses, as determined by the
				local board to be consistent with the objectives of this title.
												(B)Work support
				activities for low-wage workers
										(i)In
				generalFunds allocated to a local area under 133(b) may be used
				to provide, through the one-stop delivery system and in collaboration with the
				appropriate programs and resources of the one-stop partners, work support
				activities designed to assist low-wage workers in retaining and enhancing
				employment. The one stop partners shall coordinate the appropriate programs and
				resources of the partners with the activities and resources provided under this
				subparagraph.
										(ii)ActivitiesThe
				activities described in clause (i) may include assistance in accessing
				financial supports for which such workers may be eligible and the provision of
				activities available through the one-stop delivery system in a manner that
				enhances the opportunities of such workers to participate, such as the
				provision of employment and training activities during nontraditional hours and
				the provision of on-site child care while such activities are being
				provided.
										;
						(B)in subparagraph
			 3(A), by striking Funds allocated and all that follows through
			 section 133(b)(2)(B) and insert Funds allocated to a
			 local area under section 133(b); and
						(C)by adding at the
			 end the following:
							
								(4)Incumbent worker
				training programs
									(A)In
				generalThe local board may use up to 10 percent of the funds
				allocated to a local area under section 133(b) to carry out incumbent worker
				training programs in accordance with this paragraph.
									(B)Training
				activitiesThe training programs for incumbent workers under this
				paragraph shall be carried out by the local area in conjunction with the
				employers of such workers for the purpose of assisting such workers in
				obtaining the skills necessary to retain employment and avert layoffs.
									(C)Employer match
				required
										(i)In
				generalEmployers participating in programs under this paragraph
				shall be required to pay a proportion of the costs of providing the training to
				the incumbent workers of the employers. The State board, in consultation with
				the local board as appropriate, shall establish the required portion of such
				costs, which may include in-kind contributions. The required portion shall not
				be less than—
											(I)10 percent of the
				costs, for employers with 50 or fewer employees;
											(II)25 percent of the
				costs, for employers with more than 50 employees but fewer than 100 employees;
				and
											(III)50 percent of
				the costs, for employers with 100 or more employees.
											(ii)Calculation of
				matchThe wages paid by an employer to a worker while they are
				attending training may be included as part of the requirement payment of the
				employer.
										.
						(6)Priority for
			 Placement in Private Sector JobsSection 134 (29 U.S.C. 2864) is
			 further amended by adding at the end the following:
						
							(e)Priority for
				Placement in Private Sector JobsIn providing employment and training
				activities authorized under this section, the State and local board shall give
				priority to placing participants in jobs in the private
				sector.
							.
					113.Performance
			 accountability system
				(a)State
			 Performance Measures
					(1)In
			 generalSection 136(b)(1) (29 U.S.C. 2871(b)(1)) is
			 amended—
						(A)in subparagraph
			 (A)(i), by striking and the customer satisfaction indicator of
			 performance described in paragraph (2)(B); and
						(B)in subparagraph
			 (A)(ii), by striking paragraph (2)(C) and inserting
			 paragraph (2)(B).
						(2)Indicators of
			 performanceSection 136(b)(2) (29 U.S.C. 2871(b)(2)) is
			 amended—
						(A)in subparagraph
			 (A)(i)—
							(i)by
			 striking (except for self-service and information activities) and (for
			 participants who are eligible youth age 19 through 21) for youth activities
			 authorized under section 129;
							(ii)in
			 subclause (II), by striking 6 months after entry into the
			 employment and inserting and after the semicolon;
			 and
							(iii)by
			 striking subclause (III), and inserting the following:
								
									(III)average earnings
				from unsubsidized
				employment.
									;
							(B)by striking
			 subclause (IV) of subparagraph (A)(i);
						(C)by amending
			 subparagraph (A)(ii) to read as follows:
							
								(ii)Core indicators
				for eligible youthThe core indicators of performance for youth
				activities authorized under section 129 shall consist of—
									(I)entry into
				employment, education or advanced training, or military service;
									(II)attainment of
				secondary school diploma, General Educational Development credential (GED), or
				other State-recognized equivalent or certificate (including recognized
				alternative standards for individuals with disabilities); and
									(III)literacy or
				numeracy
				gains.
									;
						(D)by striking
			 subparagraph (B); and
						(E)by redesignating
			 subparagraph (C) as subparagraph (B), and by adding at the end of such
			 subparagraph the following new sentence: Such indicators may include
			 customer satisfaction of employers and participants with services received from
			 the workforce investment activities authorized under this
			 subtitle..
						(3)Levels of
			 performanceSection 136(b)(3)(A) (29 U.S.C. 2871(b)(3)(A)) is
			 amended—
						(A)in clause (i), by
			 striking and the customer satisfaction indicator described in paragraph
			 (2)(B);
						(B)in clause (ii), by
			 striking and the customer satisfaction indicator of performance, for the
			 first 3 and inserting for the 2;
						(C)in clause
			 (iii)—
							(i)in
			 the heading, by striking for first 3
			 years; and
							(ii)by
			 striking and the customer satisfaction indicator of performance, for the
			 first 3 and inserting for the 2;
							(D)in clause
			 (iv)—
							(i)by
			 striking subclause (I);
							(ii)by
			 redesignating subclauses (II) and (III) as subclauses (I) and (II),
			 respectively; and
							(iii)in
			 subclause (I) (as so redesignated)—
								(I)by striking
			 taking into account and inserting which shall be adjusted
			 based on;
								(II)by inserting
			 , such as unemployment rates and job losses or gains in particular
			 industries after economic conditions; and
								(III)by inserting
			 , such as indicators of poor work history, lack of work experience,
			 dislocation from high-wage employment, low levels of literacy or English
			 proficiency, disability status, including the number of veterans with
			 disabilities, and welfare dependency after
			 program;
								(E)by striking clause
			 (v) and redesignating clause (vi) as clause (v); and
						(F)in clause (vi) (as
			 so redesignated)—
							(i)by
			 striking clause (iv)(II) and inserting subclause
			 (iv)(I); and
							(ii)striking
			 or (v).
							(4)Additional
			 indicatorsSection 136(b)(3)(B) is amended by striking
			 paragraph (2)(C) and inserting paragraph
			 (2)(B).
					(b)Local
			 Performance MeasuresSection 136(c) (29 U.S.C. 2871(c)) is
			 amended—
					(1)in paragraph
			 (1)(A)(i), by striking , and the customer satisfaction indicator of
			 performance described in subsection (b)(2)(B),;
					(2)in paragraph
			 (1)(A)(ii), by striking subsection (b)(2)(C) and inserting
			 subsection (b)(2)(B); and
					(3)by amending
			 paragraph (3) to read as follows:
						
							(3)DeterminationsIn
				determining such local levels of performance, the local board, the chief
				elected official, and the Governor shall ensure such levels are adjusted based
				on the specific economic characteristics (such as unemployment rates and job
				losses or gains in particular industries), demographic characteristics, or
				other characteristics of the population to be served in the local area, such as
				poor work history, lack of work experience, dislocation from high-wage
				employment, low levels of literacy or English proficiency, disability status,
				including the number of veterans with disabilities, and welfare
				dependency.
							.
					(c)ReportSection
			 136(d) (29 U.S.C. 2871(d)) is amended—
					(1)in paragraph (1),
			 by striking and the customer satisfaction indicator in both
			 places that it appears;
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by striking section 134(d)(4) and inserting section
			 134(c)(4);
						(B)in subparagraph
			 (E), by striking (excluding participants who received only self-service
			 and informational activities); and and inserting a semicolon;
						(C)in subparagraph
			 (F), by striking the period and inserting ; and; and
						(D)by adding at the
			 end the following:
							
								(G)the number of
				participants who have received services other than followup services,
				authorized under this title, in the form of work ready services described in
				section 134(c)(2), and training services described in section 134(c)(4),
				respectively;
								(H)the number of
				participants who have received followup services authorized under this title;
				and
								(I)the cost per
				participant for services authorized under this
				title.
								;
				and
						(3)by adding at the
			 end the following:
						
							(4)Data
				validationIn preparing the reports described in this subsection,
				the States shall establish procedures, consistent with guidelines issued by the
				Secretary, to ensure the information contained in the report is valid and
				reliable.
							.
					(d)Sanctions for
			 StateSection 136(g) (29 U.S.C. 2871(g)) is amended—
					(1)in paragraph
			 (1)(A), by striking or (B); and
					(2)in paragraph (2),
			 by striking section 503 and inserting section
			 136(i).
					(e)Sanctions for
			 Local AreasSection 136(h) (29 U.S.C. 2871(h)) is amended—
					(1)in paragraph (1),
			 by striking or (B); and
					(2)by amending
			 paragraph (2)(B) to read as follows:
						
							(B)Appeal to
				governorA local area that is subject to a reorganization plan
				under subparagraph (A) may, not later than 30 days after receiving notice of
				the reorganization plan, appeal to the Governor to rescind or revise such plan.
				In such case, the Governor shall make a final decision not later than 30 days
				after the receipt of the
				appeal.
							.
					(f)Incentive
			 GrantsSection 136(i) (29 U.S.C. 2871(i)) is amended to read as
			 follows:
					
						(i)Incentive Grants
				for States and Local Areas
							(1)Incentive grants
				for states
								(A)In
				generalFrom funds appropriated under section 174, the Secretary
				may award incentive grants to States for exemplary performance in carrying
				programs under chapters 4 and 5 of this title. Such awards may be based on
				States meeting or exceeding the performance measures established under this
				section, on the performance of the State in serving special populations,
				including the levels of service provided and the performance outcomes, and such
				other factors relating to the performance of the State under this title as the
				Secretary determines is appropriate.
								(B)Use of
				fundsThe funds awarded to a State under this paragraph may be
				used to carry out any activities authorized under chapters 4 and 5 of this
				title, including—
									(i)activities that
				provide technical assistance to local areas to replicate best practices for
				workforce and education programs;
									(ii)activities that
				support the needs of businesses, especially for incumbent workers and enhancing
				opportunities for retention and advancement;
									(iii)activities that
				support linkages between the workforce and education programs, and secondary,
				post-secondary, or career and technical education programs, including
				activities under the Carl D. Perkins Career and Technical Education Act (20
				U.S.C. 2301 et seq.), the Adult Education and Family Literacy Act (20 U.S.C.
				9201 et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. 701 et
				seq.);
									(iv)activities that
				support regional economic development plans that support high-wage, high-skill,
				or high-demand occupations leading to self-sufficiency;
									(v)activities that
				coordinate the workforce and education programs with other Federal and State
				programs related to the workforce and education programs;
									(vi)activities that
				support the development of an integrated performance information system that
				includes common measures for one-stop partner programs described in section
				121;
									(vii)activities that
				support activities to improve performance in workforce and education programs
				and program coordination of workforce and education programs; or
									(viii)activities that
				leverage additional training resources, other than those provided through
				workforce and education programs, for adults and youth.
									(2)Incentive grants
				for local areas
								(A)In
				generalFrom funds reserved under sections 128(a) and 133(a), the
				Governor may award incentive grants to local areas for exemplary performance
				with respect to the measures established under this section and with the
				performance of the local area in serving special populations, including the
				levels of service and the performance outcomes.
								(B)Use of
				fundsThe funds awarded to a local area may be used to carry out
				activities authorized for local areas under chapters 4 and 5 of this title, the
				Adult Education and Family Literacy Act, and the Rehabilitation Act of 1973
				(referred to in this subsection as workforce and education
				programs), and such innovative projects or programs that increase
				coordination and enhance service to participants in such programs, particularly
				hard-to-serve populations, as may be approved by the Governor,
				including—
									(i)activities that
				support the needs of businesses, especially for incumbent workers and enhancing
				opportunities for retention and advancement;
									(ii)activities that
				support linkages between the workforce and education programs, and secondary,
				post-secondary, or career and technical education programs, including
				activities under the Carl D. Perkins Career and Technical Education Act (20
				U.S.C. 2301 et seq.), the Adult Education and Family Literacy Act (20 U.S.C.
				9201 et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. 701 et
				seq.);
									(iii)activities that
				support regional economic development plans that support high-wage, high-skill,
				or high-demand occupations leading to self-sufficiency;
									(iv)activities that
				coordinate the workforce and education programs with other Federal and State
				programs related to the workforce and education programs;
									(v)activities that
				support the development of an integrated performance information system that
				includes common measures for one-stop partner programs described in section
				121;
									(vi)activities that
				support activities to improve performance in workforce and education programs
				and program coordination of workforce and education programs; or
									(vii)activities that
				leverage additional training resources, other than those provided through
				workforce and education programs, for adults and
				youth.
									.
				(g)Use of Core
			 Indicators for Other ProgramsSection 136 (29 U.S.C. 2871) is
			 further amended by adding at the end the following subsection:
					
						(j)Use of Core
				Indicators for Other ProgramsIn addition to the programs carried
				out under chapters 4 and 5, and consistent with the requirements of the
				applicable authorizing laws, the Secretary shall use the core indicators of
				performance described in subsection (b)(2)(A) to assess the effectiveness of
				the programs described under section 121(b)(1)(B) that are carried out by the
				Secretary.
						.
				(h)Repeal of
			 DefinitionsSections 502 and 503 (and the items related to such
			 sections in the table of contents) are repealed.
				114.Authorization
			 of appropriations
				(a)Youth
			 ActivitiesSection 137(a) (29 U.S.C. 2872(a)) is amended by
			 striking such sums as may be necessary for each of fiscal years 1999
			 through 2003 and inserting such sums as may be necessary for
			 each of fiscal year 2011 through 2015.
				(b)Adult Employment
			 and Training ActivitiesSection 137(b) (29 U.S.C. 2872(b)) is
			 amended by striking section 132(a)(1), such sums as may be necessary for
			 each of fiscal years 1999 through 2003 and inserting section
			 132(a), such sums as may be necessary for each of fiscal years 2011 through
			 2015.
				(c)Dislocated
			 Worker Employment and Training ActivitiesSection 137 is further
			 amended by striking subsection (c).
				115.Job
			 Corps
				(a)Job Corps
			 CentersSection 147(a)(1)(A)
			 (29 U.S.C. 2887 (a)(1)(A)) is amended—
					(1)by striking
			 vocational education and inserting career and technical
			 education; and
					(2)by striking
			 vocational school and inserting career and technical
			 school.
					(b)Program
			 activitiesSection 148 (29 U.S.C. 2888) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)In
				generalEach Job Corps center shall provide enrollees with an
				intensive, well organized, and fully supervised program of education, career
				training, work experience, recreational activities, physical rehabilitation and
				development, and counseling. Each Job Corps center shall provide enrollees
				assigned to the center with access to work ready services described in section
				134(c)(2).
								;
				and
						(B)in subparagraph
			 (2)(A), by striking vocational and inserting
			 career; and
						(2)in subsection
			 (b)—
						(A)in the header, by
			 striking vocational and inserting
			 career and
			 technical;
						(B)by striking
			 vocational training and inserting career and technical
			 training; and
						(C)by striking
			 , vocational educational institutions, or technical institutes
			 and inserting or career and technical institutions.
						(c)Industry
			 CouncilsSection 154(b) (29 U.S.C. 2894(b)) is amended—
					(1)in paragraph
			 (1)(A), by striking local and distant; and
					(2)by adding after
			 paragraph (2) the following:
						
							(3)Employers
				outside of local areasThe industry council may include, or
				otherwise provide for consultation with, employers from outside the local area
				who are likely to hire a significant number of enrollees from the Job Corps
				center.
							(4)Special rule for
				single local area statesIn the case of a single local area State
				designated under section 116(b), the industry council shall include a
				representative of the State
				Board.
							.
					(d)Indicators of
			 Performance and Additional InformationSection 159(c) (29 U.S.C.
			 2893(c)) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)Core
				indicatorsThe Secretary shall annually establish expected levels
				of performance for Job Corps centers and the Job Corps program relating to each
				of the following core indicators of performance for youth—
								(A)entry into
				education, employment, military service or advanced training;
								(B)attainment of a
				secondary school diploma, General Educational Development credential (GED), or
				other State-recognized equivalent; and
								(C)literacy or
				numeracy gains.
								;
				and
					(2)in paragraph (2),
			 by striking measures each place it appears and inserting
			 indicators.
					(e)Authorization of
			 AppropriationsSection 161 (29 U.S.C. 2901) is amended by
			 striking 1999 through 2003 and inserting 2011 through
			 2015.
				(f)Repeal of
			 requirement relating to federal administrationSection 102 of the Departments of Labor,
			 Health and Human Services, and Education, and Related Agencies Appropriations
			 Act, 2006 (Public Law 109–149) is repealed.
				116.Native American
			 programs
				(a)Advisory
			 CouncilSection 166(h)(4)(C) (29 U.S.C. 2911(h)(4)(C)) is amended
			 to read as follows:
					
						(C)DutiesThe
				Council shall advise the Secretary on the operation and administration of the
				programs assisted under this
				section.
						.
				(b)Assistance to
			 American Samoans in HawaiiSection 166 (29 U.S.C. 2911) is
			 further amended by striking subsection (j).
				117.Migrant and
			 seasonal farm worker programsSection 167(d) is amended by inserting
			 (including permanent housing) after
			 housing.
			118.Veterans’
			 workforce investment programsSection 168(a)(3)(C) (29 U.S.C.
			 2913(a)(3)(C)) is amended by striking section 134(c) and
			 inserting section 121(e).
			119.Youth challenge
			 grants
				(a)In
			 GeneralSection 169 (29 U.S.C. 2914) is amended to read as
			 follows:
					
						169.Youth challenge
				grants
							(a)In
				GeneralOf the amounts reserved by the Secretary under section
				127(a)(1)(A) for a fiscal year—
								(1)the Secretary
				shall use not less than 80 percent to award competitive grants under subsection
				(b); and
								(2)the Secretary may
				use not more than 20 percent to award discretionary grants under subsection
				(c).
								(b)Competitive
				Grants to States and Local Areas
								(1)EstablishmentFrom
				the funds described in subsection (a)(1), the Secretary shall award competitive
				grants to eligible entities to carry out activities authorized under this
				section to assist eligible youth in acquiring the skills, credentials and
				employment experience necessary to succeed in the labor market.
								(2)Eligible
				entitiesGrants under this subsection may be awarded to States,
				local boards, recipients of grants under section 166 (relating to Native
				American programs), and public or private entities (including consortia of such
				entities) applying in conjunction with local boards.
								(3)Grant
				periodThe Secretary may make a grant under this section for a
				period of 1 year and may renew the grants for each of the 4 succeeding
				years.
								(4)Authority to
				require matchThe Secretary may require that grantees under this
				subsection provide a non-Federal share of the cost of activities carried out
				under a grant awarded under this subsection.
								(5)Participant
				eligibilityYouth ages 14 through 19 as of the time the
				eligibility determination is made may be eligible to participate in activities
				provided under this subsection.
								(6)Use of
				fundsFunds under this subsection may be used for activities that
				are designed to assist youth in acquiring the skills, credentials and
				employment experience that are necessary to succeed in the labor market,
				including the activities identified in section 129. The activities may include
				activities such as—
									(A)training and
				internships for out-of-school youth in sectors of the economy experiencing or
				projected to experience high growth;
									(B)after-school
				dropout prevention activities for in-school youth;
									(C)activities
				designed to assist special youth populations, such as court-involved youth and
				youth with disabilities; and
									(D)activities
				combining remediation of academic skills, work readiness training, and work
				experience, and including linkages to post-secondary education,
				apprenticeships, and career-ladder employment.
									(7)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including—
									(A)a description of
				the activities the eligible entity will provide to eligible youth under this
				subsection and how the eligible entity will collaborate with State and local
				workforce investment systems established under this title in the provisions of
				such activities;
									(B)a description of
				the programs of demonstrated effectiveness on which the provision of the
				activities under subparagraph (A) are based, and a description of how such
				activities will expand the base of knowledge relating to the provision of
				activities for youth;
									(C)a description of
				the private and public, and local and State resources that will be leveraged to
				provide the activities described under subparagraph (A) in addition to the
				funds provided under this subsection and a description of the extent of the
				involvement of employers in the activities; and
									(D)the levels of
				performance the eligible entity expects to achieve with respect to the
				indicators of performance for youth specified in section
				136(b)(2)(A)(ii).
									(8)Factors for
				award
									(A)In
				generalIn awarding grants under this subsection the Secretary
				shall consider—
										(i)the quality of the
				proposed activities;
										(ii)the goals to be
				achieved;
										(iii)the likelihood
				of successful implementation;
										(iv)the extent to
				which the proposed activities are based on proven strategies or the extent to
				which the proposed activities will expand the base of knowledge relating to the
				provision of activities for eligible youth;
										(v)the extent of
				collaboration with the State and local workforce investment systems in carrying
				out the proposed activities;
										(vi)the extent of
				employer involvement in the proposed activities;
										(vii)whether there
				are other Federal and non-Federal funds available for similar activities to the
				proposed activities, and the additional State, local, and private resources
				that will be provided to carry out the proposed activities;
										(viii)the quality of
				the proposed activities in meeting the needs of the eligible youth to be
				served; and
										(ix)the extent to
				which the proposed activities will expand on services provided under section
				127.
										(B)Equitable
				geographic distributionIn awarding grants under this subsection
				the Secretary shall ensure an equitable distribution of such grants across
				geographically diverse areas.
									(9)EvaluationThe
				Secretary may reserve up to 5 percent of the funds described in subsection
				(a)(1) to provide technical assistance to, and conduct evaluations of the
				projects funded under this subsection (using appropriate techniques as
				described in section 172(c)).
								(c)Discretionary
				Grants for Youth Activities
								(1)In
				generalFrom the funds described in subsection(a)(2), the
				Secretary may award grants to eligible entities to provide activities that will
				assist youth in preparing for, and entering and retaining, employment.
								(2)Eligible
				entitiesGrants under this subsection may be awarded to public or
				private entities that the Secretary determines would effectively carry out
				activities relating to youth under this subsection.
								(3)Participant
				eligibilityYouth ages 14 through 19 at the time the eligibility
				determination is made may be eligible to participate in activities under this
				subsection.
								(4)Use of
				fundsFunds provided under this subsection may be used for
				activities that will assist youth in preparing for, and entering and retaining,
				employment, including activities to assist out-of-school youth, activities
				designed to assist in-school youth to stay in school and gain work experience,
				and such other activities that the Secretary determines are appropriate.
								(5)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
								(6)Additional
				requirementsThe Secretary may require the provision of a
				non-Federal share for projects funded under this subsection and may require
				participation of grantees in evaluations of such projects, including
				evaluations using the techniques as described in section
				172(c).
								.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) is amended by
			 amending the item related to section 169 to read as follows:
					
						
							Sec. 169. Youth challenge
				grants.
						
						.
				120.Technical
			 assistanceSection 170 (29
			 U.S.C. 2915) is amended—
				(1)by striking
			 subsection (b);
				(2)by striking
					
						(a)General
				Technical
				Assistance
						;
				(3)by redesignating
			 paragraphs (1), (2), and (3) as subsections (a), (b), and (c) respectively, and
			 moving such subsections 2 ems to the left;
				(4)in subsection (a)
			 (as so redesignated)—
					(A)by inserting
			 the training of staff providing rapid response services, the training of
			 other staff of recipients of funds under this title, peer review activities
			 under this title, assistance regarding accounting and program operation
			 practices (when such assistance would not be duplicative to assistance provided
			 by the State), technical assistance to States that do not meet State
			 performance measures described in section 136, after
			 localities,; and
					(B)by striking
			 from carrying out activities and all that follows up to the
			 period and inserting to implement the amendments made by the Workforce
			 Investment Improvement Act of 2009; and
					(5)by inserting,
			 after subsection (c) (as redesignated by paragraph (3)), the following:
					
						(d)Best Practices
				CoordinationThe Secretary shall—
							(1)establish a system
				through which States may share information regarding best practices with regard
				to the operation of workforce investment activities under this Act;
							(2)evaluate and
				disseminate information regarding best practices and identify knowledge gaps;
				and
							(3)commission
				research under section 171(c) to address knowledge gaps identified under
				paragraph
				(2).
							.
				121.Demonstration,
			 pilot, multiservice, research and multi-state projects
				(a)Demonstration
			 and Pilot ProjectsSection 171(b) (29 U.S.C. 2916(b)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 Under a and inserting Consistent with the priorities
			 specified in the;
						(B)by amending
			 subparagraphs (A) through (D) to read as follows:
							
								(A)projects that
				assist national employers in connecting with the workforce investment system
				established under this title in order to facilitate the recruitment and
				employment of needed workers and to provide information to such system on
				skills and occupations in demand;
								(B)projects that
				promote the development of systems that will improve the effectiveness and
				efficiency of programs carried out under this title;
								(C)projects that
				focus on opportunities for employment in industries and sectors of industries
				that are experiencing or are likely to experience high rates of growth,
				including those relating to information technology and energy efficiency and
				renewable energy;
								(D)projects carried
				out by States and local areas to test innovative approaches to delivering
				employment-related
				services;
								;
						(C)by striking
			 subparagraph (E);
						(D)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively;
						(E)in subparagraph
			 (F) (as so redesignated, by striking ; and and inserting a
			 semicolon;
						(F)by inserting after
			 subparagraph (F) (as so redesignated) the following:
							
								(G)projects carried
				out by States and local areas to assist adults or out of school youth in
				starting a small business, including training and assistance in business or
				financial management or in developing other skills necessary to operate a
				business;
								;
				and
						(G)by amending
			 subparagraph (H) to read as follows:
							
								(H)projects that
				focus on opportunities for employment in industries and sectors of industries
				that are being transformed by technology and innovation requiring new knowledge
				or skill sets for workers, including advanced manufacturing;
				and
								;
				and
						(2)in paragraph
			 (2)—
						(A)by striking
			 subparagraph (B); and
						(B)by redesignating
			 subparagraph (C) as subparagraph (B).
						(b)Multiservice
			 ProjectsSection 171(c)(2)(B) (29 U.S.C. 2916(c)(2)(B)) is
			 amended to read as follows:
					
						(B)Net impact
				studies and reportsThe Secretary shall conduct studies to
				determine the net impacts of programs, services, and activities carried out
				under this title. The Secretary shall prepare and disseminate to Congress and
				the public reports containing the results of such
				studies.
						.
				122.Restoring State
			 and local flexibility to create energy efficiency and renewable energy
			 jobsSection 171(e) is
			 repealed.
			123.Evaluations
				(a)Impact
			 analysisSection 172(a)(4) (29 U.S.C. 2917(a)(4)) is amended to
			 read as follows:
					
						(4)the impact of
				receiving services and not receiving services under such programs and
				activities on the community, businesses, and
				individuals;
						.
				(b)TechniquesSection
			 172(c) (29 U.S.C. 2917(c)) is amended to read as follows:
					
						(c)TechniquesEvaluations
				conducted under this section shall utilize appropriate and rigorous methodology
				and research designs, including the use of control groups chosen by scientific
				random assignment methodologies, quasi-experimental methods, impact analysis
				and the use of administrative data. The Secretary shall conduct an impact
				analysis, as described in subsection (a)(4), of the formula grant programs
				under subtitle B not later than 2012, and thereafter shall conduct such an
				analysis not less than once every four
				years.
						.
				(c)Reports to
			 CongressSection 172(e) (29 U.S.C. 2917(e)) is amended by
			 striking the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Labor and Human Resources of the
			 Senate and inserting the Committee on Education and Labor of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
				124.National
			 dislocated worker grants
				(a)In
			 GeneralSection 173 (29 U.S.C. 2916) is amended—
					(1)by amending the
			 designation and heading to read as follows:
						
							173.National
				dislocated worker
				grants
							;
					(2)in subsection
			 (a)—
						(A)by striking
			 national emergency grants in the matter preceding paragraph (1)
			 and inserting national dislocated worker grants;
						(B)in paragraph (1),
			 by striking subsection (c) and inserting subsection
			 (b); and
						(C)in paragraph
			 (4)—
							(i)in
			 subparagraph (A)—
								(I)by striking
			 section 173(c)(1)(B) and inserting section
			 173(h)(1)(B); and
								(II)by striking
			 subsection (f) and inserting subsection (d);
			 and
								(ii)in
			 subparagraph (B), by striking subsection (g) and inserting
			 subsection (e);
							(3)by striking
			 subsections (b) and (e) and redesignating subsections (c), (d), (f), and (g) as
			 subsections (b) through (e), respectively;
					(4)in subsection
			 (b)(1)(B) as so redesignated), by striking , and other entities
			 and all that follows and inserting a period;
					(5)in subsection
			 (b)(2)(A) (as so redesignated)—
						(A)in the matter
			 preceding clause (i), by striking national emergency grant and
			 inserting national dislocated worker grant;
						(B)in clause (iii),
			 by striking ; or and inserting a semicolon;
						(C)in clause (iv)(IV)
			 by striking the period and inserting ; or; and
						(D)by inserting at
			 the end the following:
							
								(v)is
				the spouse of a member of the Armed Forces who is on active duty or full-time
				National Guard duty, or who was recently separated from such duties, and such
				spouse is in need of employment and training assistance to obtain or retain
				employment.
								;
						(6)in subsection
			 (b)(2)(C) (as so redesignated), by striking national emergency
			 grant and inserting national dislocated worker
			 grants;
					(7)in subsection
			 (d)(2) (as so redesignated), by striking subsection (g) and
			 inserting subsection (e);
					(8)in subsection
			 (d)(5) (as so redesignated), by striking subsection (g) and
			 inserting subsection (e);
					(9)in subsection
			 (d)(6) (as so redesignated), by striking subsection (g) and
			 inserting subsection (e); and
					(10)in subsection
			 (e)(1)(A) (as so redesignated), by striking subsection (f)(1)(A)
			 and inserting subsection (d)(1)(A).
					(b)Conforming
			 AmendmentThe table of contents in section 1(b) is amended by
			 amending the item related to section 173 to read as follows:
					
						
							Sec. 173. National dislocated worker
				grants.
						
						.
				125.Authorization
			 of appropriations for national activities
				(a)In
			 GeneralSection 174(a)(1) (29 U.S.C. 2919(a)(1)) is amended by
			 striking 1999 through 2003 and inserting 2011 through
			 2015.
				(b)ReservationsSection
			 174(b) is amended to read as follows:
					
						(b)Technical
				Assistance; Demonstration and Pilot Projects; Evaluations; Incentive
				Grants
							(1)Demonstration
				and pilot projectsThere are authorized to be appropriated to
				carry out section 171, such sums as may be necessary for fiscal years 2011
				through 2015.
							(2)Technical
				assistance, evaluationsThere are authorized to be appropriated
				to carry out section 170, section 172, and section 136 such sums as may be
				necessary for each of fiscal years 2011 through
				2015.
							.
				126.Requirements
			 and restrictions
				(a)In
			 GeneralSection 181(c)(2)(A) (29 U.S.C. 2931(c)(2)(A)) is amended
			 in the matter preceding clause (i) by striking shall and
			 inserting may.
				(b)LimitationsSection
			 181(e) (29 U.S.C. 2931(e)) is amended by striking training for
			 and inserting the entry into employment, retention in employment, or
			 increases in earnings of.
				(c)Salary
			 capSection 181 (29 U.S.C. 2931) is further amended by adding at
			 the end the following new subsection:
					
						(g)Salary and bonus
				limitationNo funds provided under this title shall be used by a
				recipient or subrecipient of such funds to pay the salary and bonuses of an
				individual, either as direct costs or indirect costs, at a rate in excess of
				Level II of the Federal Executive Pay Schedule (5 U.S.C. 5313). This limitation
				shall not apply to vendors providing goods and services as defined in OMB
				Circular A–133. Where States are recipients of such funds, States may establish
				a lower limit for salaries and bonuses of those receiving salaries and bonuses
				from subrecipients of such funds, taking into account factors including the
				relative cost-of-living in the State, the compensation levels for comparable
				State or local government employees, and the size of the organizations that
				administer the
				programs.
						.
				(d)General
			 AuthoritySection 181 is further amended by adding at the end the
			 following new subsection:
					
						(h)General
				Authority
							(1)In
				generalThe Employment and
				Training Administration of the U.S. Department of Labor (hereinafter in this
				Act referred to as the Administration) shall administer all
				programs authorized under title I and III of this Act. The Administration shall
				be headed by an Assistant Secretary appointed by the President by and with the
				advice and consent of the Senate. Except for titles II and IV, the
				Administration shall be the principal agency, and the Assistant Secretary shall
				be the principal officer, of such Department for carrying out this Act.
							(2)QualificationsThe
				Assistant Secretary shall be an individual with substantial experience in
				workforce development and in workforce development management. The Assistant
				Secretary shall also, to the maximum extent possible, possess knowledge and
				have worked in or with the State or local workforce investment system or have
				been a member of the business community. In the performance of the functions of
				the office, the Assistant Secretary shall be directly responsible to the
				Secretary or the Under Secretary as designed by the Secretary. The functions of
				the Assistant Secretary shall not be delegated to any officer not directly
				responsible, both with respect to program operation and administration, to the
				Assistant Secretary. Any reference in this Act to duties to be carried out by
				the Assistant Secretary shall be considered to be a reference to duties to be
				carried out by the Secretary acting through the Assistant
				Secretary.
							.
				(e)Fiscal Controls;
			 SanctionsSection 184(a)(2)(B) (29 U.S.C. 2934(a)(2)(B)) is
			 amended by striking in accordance with section
			 134(a)(3)(B).
				(f)Reports to
			 CongressSection 185 (29 U.S.C. 2935) is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph (2),
			 by striking and after the semicolon;
						(B)in paragraph (3),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(4)shall have the
				option to submit or disseminate electronically any reports, records, plans, or
				any other data that are required to be collected or disseminated under this
				title.
								;
				and
						(2)in paragraph
			 (e)(2), by inserting and the Secretary shall submit to the Committee on
			 Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor, and Pensions of the Senate, after
			 Secretary,.
					127.NondiscriminationSection 188(a)(2) (29 U.S.C. 2938(a)(2)) is
			 amended to read as follows:
				
					(2)Prohibition of
				discrimination regarding participation, benefits, and employment
						(A)In
				generalExcept as provided in subparagraph (B), no individual
				shall be excluded from participation in, denied the benefits of, subjected to
				discrimination under, or denied employment in the administration of or in
				connection with, any such program or activity because of race, color, religion,
				sex (except as otherwise permitted under title IX of the Education Amendments
				of 1972), national origin, age, disability, or political affiliation or
				belief.
						(B)Exemption for
				religious organizationsSubparagraph (A) shall not apply to a
				recipient of financial assistance under this title that is a religious
				corporation, association, educational institution, or society, with respect to
				the employment of individuals of a particular religion to perform work
				connected with the carrying on by such corporation, association, educational
				institution, or society of its activities. Such recipients shall comply with
				the other requirements contained in subparagraph
				(A).
						.
			128.Administrative
			 provisions
				(a)Program
			 YearSection 189(g)(1) (29 U.S.C. 2939(g)(1)) is amended to read
			 as follows:
					
						(1)In
				generalAppropriations for any fiscal year for programs and
				activities carried out under this title shall be available for obligation only
				on the basis of a program year. The program year shall begin on July 1 in the
				fiscal year for which the appropriation is
				made.
						.
				(b)AvailabilitySection
			 189(g)(2) (29 U.S.C. 2939(g)(2)) is amended by striking each
			 State and inserting each recipient.
				(c)General
			 WaiversSection 189(i)(4) (29 U.S.C. 2939(i)(4)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)in the matter
			 preceding clause (i), by inserting , or in accordance with subparagraph
			 (D) after subparagraph (B); and
						(B)by striking clause
			 (ii), the clause (i) designation and the dash preceding such designation, and
			 moving the remaining text flush with the preceding matter; and
						(2)by adding the
			 following subparagraph:
						
							(D)Expedited
				process for extending approved waivers to additional statesIn
				lieu of the requirements of subparagraphs (B) and (C), the Secretary may
				establish an expedited procedure for the purpose of extending to additional
				States the waiver of statutory or regulatory requirements that have been
				approved for a State pursuant to a request under subparagraph (B). Such
				procedure shall ensure that the extension of such waivers to additional States
				are accompanied by appropriate conditions relating the implementation of such
				waivers.
							.
					129.State
			 legislative authoritySection
			 191 is amended—
				(1)in subsection (a),
			 by striking consistent with the provisions of this title and
			 inserting consistent with State law and the provisions of this
			 title; and
				(2)in subsection (a),
			 by striking consistent with the terms and conditions required under this
			 title and inserting consistent with State law and the terms and
			 conditions required under this title.
				130.Workforce
			 innovation in regional economic development
				(a)Workforce
			 innovation in regional economic developmentSection 192 (29
			 U.S.C. 2942) is amended to read as follows:
					
						192.Workforce
				innovation in regional economic development
							(a)Workforce
				innovation in regional economic development plans
								(1)In
				generalThe Secretary, in cooperation with other Federal agency
				heads responsible for the administration of programs included in plans
				submitted under this subsection, may approve Workforce Innovation in Regional
				Economic Development (in this subsection referred to as WIRED) plans submitted
				by a State or local workforce investment board or boards pursuant to paragraph
				(2) to support the development of regional economies in order to foster
				economic development, expand employment, and advancement opportunities for
				workers and to promote the creation of high-skill and high-wage
				opportunities.
								(2)Contents of
				planTo have a WIRED plan approved under this subsection, a State
				or local workforce investment board or boards and the region or regions
				identified in subparagraph (A) shall jointly submit a plan to the Secretary at
				such time, in such manner, and containing such information as the Secretary may
				require, including—
									(A)the identification
				of the multi-county region or regions that is to be the focus of the activities
				provided under the plan, including identification of the communities in the
				region that share common characteristics, and a description of why the selected
				area comprises a regional economy;
									(B)a description of
				the broad-based regional partnership that has been created for the region
				identified in subparagraph (A) representing the major assets of the region,
				consistent with the requirements of paragraph (3), and that will assist in
				developing the economic vision described in subparagraph (D), the strategies
				described in subparagraph (E), and provide a forum for regional economic
				decisionmaking, including a description of the partnership’s involvement,
				particularly that of representatives of affected local boards and chief elected
				officials, in the development of the plan;
									(C)a description of
				the assets of the region identified in subparagraph (A), based on a regional
				assessment, and identification of the strengths, weaknesses, opportunities, and
				risks based on those assets;
									(D)a description of
				an economic vision for the region identified in subparagraph (A), based on the
				identified strengths and assets described in subparagraph (C), and evidence of
				support for that vision from the broad-based regional partnership described in
				subparagraph (B);
									(E)a description of
				the talent development and related strategies that provide a blueprint for how
				to achieve the economic vision for the region as described in subparagraph (D),
				including the activities to be carried out under this subsection, consistent
				with paragraphs (5) and (6), and the identification of specific goals
				associated with those strategies;
									(F)information on the
				workforce development programs to be integrated in the region, in accordance
				with the requirements of paragraph (4), into an integrated workforce
				development program, including—
										(i)identification of
				the programs to be integrated;
										(ii)the amount and
				proportion of the resources available to the region under each of the
				integrated programs to carry out the strategies described in subparagraph
				(E);
										(iii)a description of
				how these resources will be used to accomplish the vision identified in
				subparagraph (D), including the services to be provided and how such services
				will be provided, consistent with clause (iv) and paragraph (5); and
										(iv)assurances that
				in carrying out the wired plan—
											(I)the region,
				through the integrated workforce development program, will maintain a local
				workforce investment board, or a regional workforce investment board, that is
				substantially similar to the local workforce investment boards required under
				section 117 of this Act, that such board will carry out functions that are
				substantially similar to those described under section 117(d), and, that such
				region shall submit to the State for approval a local plan for the region that
				is substantially similar to the local plans required under section 118 of this
				Act;
											(II)the region,
				through the integrated workforce development program, will maintain a one-stop
				delivery system that is consistent with the requirements of section 121 of this
				Act;
											(III)the region,
				through the integrated workforce development program, will serve populations
				consistent with the populations served by the programs being integrated, and
				will provide universal access to work ready services as described in section
				134(c)(2) of this Act;
											(IV)the region, in
				carrying out the integrated workforce development program, will comply with the
				veterans’ priority of service requirement under section 4215 of title 38,
				United States Code;
											(V)of the funds
				expended under the integrated workforce development program each year, not more
				than 10 percent of such funds will be expended on the costs of administration
				(as defined by the Secretary);
											(VI)the services
				provided under the integrated workforce development program will be coordinated
				with employment-related programs not included under the integrated workforce
				program; and
											(VII)the region, in
				carrying out the integrated workforce development program, will comply with
				requirements under this title relating to wage and labor standards (including
				nondisplacement provisions), grievance procedures and judicial review, and
				nondiscrimination;
											(G)an assurance that
				each local workforce board and chief elected official included in the region
				that will carry out the integrated workforce development plan has approved the
				plan;
									(H)information on the
				community and economic development programs, if any, that will provide a
				portion of funds that will be integrated to carry out the strategies described
				in subparagraph (E), in accordance with the requirements of paragraph (6),
				including—
										(i)identification of
				the included community and economic development programs;
										(ii)the amount and
				proportion of the resources available to the State or local workforce
				investment board or boards under each such program that will be used in the
				region to carry out the strategies described in subparagraph (E); and
										(iii)a description of
				how these resources will be used to assist in accomplishing the vision
				identified in subparagraph (D), including the activities to be carried out;
				and
										(I)in addition to the
				resources described under subparagraphs (F) and (H), identification of other
				resources that will be used to support the strategies of the region described
				in subparagraph (E), from a wide range of sources, including foundations,
				private investment such as venture capital, and Federal, State, and local
				governments.
									(3)Broad-based
				regional partnershipFor purposes of this subsection, a
				broad-based regional partnership—
									(A)shall
				include—
										(i)representatives
				from each of the local workforce investment systems in the region identified
				under paragraph (2)(A), such as the chairpersons or executive directors of
				affected local workforce investment boards in such region;
										(ii)representatives
				of the education system in the region identified under paragraph (2)(A),
				including representatives from each of the following:
											(I)The K–12 public
				school systems;
											(II)Community
				colleges; and
											(III)Four-year
				educational institutions;
											(iii)representatives
				of businesses and industry associations in the region identified under
				paragraph (2)(A);
										(iv)the chief elected
				officials from each of the affected local areas identified under paragraph
				(2)(A); and
										(v)representatives of
				local and regional economic development agencies in the region identified under
				paragraph (2)(A); and
										(B)may
				include—
										(i)representatives of
				the philanthropic community;
										(ii)representatives
				of post-secondary education and training providers in addition to those
				described in subparagraph (A)(ii);
										(iii)representatives
				of private investment entities such as seed and venture capital organizations;
				investor networks; and entrepreneurs;
										(iv)representatives
				of faith and community-based organizations; and
										(v)representatives of
				such other Federal, State or local entities and organizations that may enhance
				the carrying out of the activities of the partnership.
										(4)Integration of
				workforce development services authorized
									(A)Authorization
				for integrationIn carrying out this subsection, the Secretary,
				in cooperation with the Federal agency heads responsible for the administration
				of the workforce development programs described in subparagraph (D) that are
				included in the WIRED plan submitted by the State or local workforce investment
				board or boards, shall, upon the approval of the plan submitted under paragraph
				(2), authorize the State or local workforce investment board or boards to
				integrate programs as described in subparagraph (B).
									(B)IntegrationThe
				authorization shall give the State or local workforce investment board or
				boards the authority to integrate, in accordance with such approved plan, the
				federally funded programs described in subparagraph (D) that are included in
				the approved plan, in a manner that integrates those programs into a single,
				coordinated, comprehensive workforce development program to achieve the
				economic vision identified in such plan for the region.
									(C)Effect on
				program requirementsThe provisions of the approved grant
				application and the requirements of this subsection shall supersede the
				requirements of the statutes authorizing the programs included for integration
				in such approved plan, except as otherwise specified in this subsection.
									(D)Included
				workforce development programs
										(i)Mandatory
				programsA WIRED plan authorized under this subsection shall
				include the workforce investment activities for adults authorized under chapter
				5 of subtitle B.
										(ii)Additional
				programsIn addition to the integration of the programs described
				in clause (i) into a single program, a WIRED plan may include integration of
				one or more of the following programs as part of such single program—
											(I)the program of
				workforce investment activities for youth authorized under chapter 4 of
				subtitle B; or
											(II)any of the other
				required one-stop partner programs and activities described in section
				121(b)(1)(B) of this Act.
											(5)Workforce
				development activities to be carried out under wired planThe
				workforce development activities carried out under a WIRED plan may
				include—
									(A)job training and
				related activities for workers to assist them in gaining the skills and
				competencies needed to obtain or upgrade employment in industries or economic
				sectors projected to experience significant growth in the region identified in
				paragraph (2)(A), including—
										(i)activities
				supporting talent development related to entrepreneurship and small business
				development; and
										(ii)the purchase of
				equipment to train job seekers and workers for high-growth occupations;
										(B)activities to
				enhance the training and related activities described in subparagraph (A) and
				to promote workforce development in the region identified in paragraph (2)(A),
				including—
										(i)the development
				and implementation of model activities, such as developing appropriate
				curricula to build core competencies and train workers in the region;
										(ii)identifying and
				disseminating career and skill information relating to the region;
										(iii)developing or
				purchasing regional data tools or systems to deepen understanding of the
				regional economy and labor market; and
										(iv)integrated
				regional planning, such as increasing the integration of community and
				technical college activities with activities of businesses and the public
				workforce investment system to meet the training needs of high growth
				industries in the region; and
										(C)appropriate
				employment-related activities and services authorized under the workforce
				development programs that are integrated under the plan in accordance with
				paragraphs (2)(F) and (4) that will assist achieving the economic vision
				described in paragraph (2)(D) and in implementing the strategies described in
				paragraph (2)(E).
									(6)Integration of
				community and economic development funds authorized
									(A)Authorization
				for integration of fundsIn carrying out this subsection, the
				Secretary, in cooperation with the Federal agency heads responsible for the
				administration of the community and economic development programs described in
				subparagraph (D) that are included in the WIRED plan submitted by the State or
				local workforce investment board or boards, shall, upon the approval of the
				plan submitted under paragraph (2), authorize the State or local workforce
				investment board or boards to integrate the portion of the funds from such
				programs to assist in implementing such plans.
									(B)IntegrationThe
				authorization shall give the State or local workforce investment board or
				boards the authority to integrate, in accordance with such approved plan, funds
				provided under programs identified from subparagraph (D) to carry out the
				community and economic development activities described in paragraph
				(2)(H).
									(C)Effect on
				program requirementsThe integrated funds may be used, consistent
				with the description contained in paragraph (2)(H), to carry out any of the
				activities authorized under any the programs described in subparagraph (D) that
				are included in the plan.
									(D)Included
				community and economic development programsThe funds that may be
				integrated under this paragraph are funds provided under—
										(i)Community
				Development Block Grants authorized under title I of the Housing and Community
				Development Act of 1974 (42 U.S.C. 5301–5321);
										(ii)grants authorized
				under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.);
										(iii)Public Works and
				Economic Development Grants authorized under section 201 of the Public Works
				and Economic Development Act of 1965 (42 U.S.C. 3141);
										(iv)Rural Business
				Enterprise Grants authorized under the Consolidated Farm and Rural Development
				Act (7 U.S.C. 1932);
										(v)Rural Business
				Opportunity Grants authorized under section 741(a)(11) of the Federal
				Agriculture Improvement and Reform Act of 1996 (42 U.S.C. 1926(a)(11);
										(vi)grants authorized
				under the Brownfields Economic Development Initiative; and
										(vii)Rural Housing
				and Economic Development grants.
										(7)Performance
				measures and reporting
									(A)Performance
				measuresThe Secretary shall establish performance measures that
				will be used to evaluate the effectiveness of activities carried out under this
				subsection and shall require such entities to report to the Secretary on the
				employment outcomes obtained by individuals receiving training under this
				subsection using those core indicators of performance described in section
				136(b)(2).
									(B)ReportingEach
				State or local workforce investment board or boards with an approved plan under
				this subsection shall ensure that records are maintained and reports are
				submitted, in such form and containing such information, as the Secretary may
				require regarding the performance of programs and activities carried out under
				this subsection.
									(8)Technical
				assistance and evaluation
									(A)Technical
				assistanceThe Secretary shall provide such staff training,
				technical assistance, and other activities as the Secretary deems appropriate
				to support the implementation of this subsection.
									(B)EvaluationThe
				Secretary may require that States with an approved plan under this subsection
				to participate in an evaluation of activities carried out under this
				subsection, including an evaluation using the techniques described in section
				172(c).
									(9)Plan
				reviewUpon receipt of a WIRED plan from the State or local
				workforce investment board or boards, the Secretary shall consult with the
				Federal agency head responsible for the administration of any of the programs
				included in the plan pursuant to paragraph (4) or (6).
								(10)Federal
				responsibilities
									(A)Interagency
				memorandum of understandingWithin 90 days following the date of
				enactment of this subsection, the Secretary and the Federal agency heads
				responsible for programs that could be included in a plan approved under this
				subsection pursuant to paragraph (4) or (6) shall enter into an
				interdepartmental memorandum of agreement providing for the implementation of
				WIRED plans with respect to the integration of programs and funds administered
				by each Secretary.
									(B)Interagency
				funds transfers authorizedThe Secretary and the Federal agency
				heads responsible for the programs that are included in a plan approved under
				paragraph (4) or (6) are authorized to take such action as may be necessary to
				provide for intra-agency or interagency transfers of funds otherwise available
				to a State or local workforce investment board or boards in order to further
				the purposes of this subsection.
									(11)Administration
				of funds
									(A)Separate records
				not requiredNothing in this subsection shall be construed as
				requiring the region to maintain separate records tracing any services or
				activities conducted under an approved WIRED plan to the programs under which
				funds were originally authorized, nor shall the State or local workforce
				investment board or boards be required to allocate expenditures among such
				programs.
									(B)Single audit
				actNothing in this section shall be construed to interfere with
				the ability of the Secretary to fulfill the responsibilities for the
				safeguarding of Federal funds pursuant to the Single Audit Act of 1984.
									(b)Authority To
				carry out additional WIRED activities under WIA
								(1)Authorization
				for use of certain funds under WIAFunds available under sections
				128, 133, and 171 of this Act may be used by recipients and subrecipients of
				those funds for WIRED activities, as defined in paragraph (2), in addition to
				the other activities for which such funds are authorized to be used.
								(2)DefinitionFor
				purposes of this subsection, WIRED activities include—
									(A)WIRED planning
				activities, including—
										(i)defining the
				regional economy;
										(ii)creating a
				broad-based regional partnership that assists in developing the economic vision
				described in clause (iv), the strategies described in clause (v), and that
				provides a forum for regional economic decisionmaking;
										(iii)conducting an
				assessment of the regional economy to map the assets of a region and identify
				the strengths, weaknesses, opportunities and risks based on those
				assets;
										(iv)developing an
				economic vision based on those strengths and assets;
										(v)developing
				strategies and corresponding implementation plans that identify specific goals
				and tasks and provides a blueprint for how to achieve the economic vision for
				the region; and
										(vi)identifying
				resources to support the plan of the region;
										(B)job training and
				related activities for workers to assist them in gaining the skills and
				competencies needed to obtain or upgrade employment in industries or economic
				sectors projected to experience significant growth in the region,
				including—
										(i)activities
				supporting talent development related to entrepreneurship and small business
				development in the region; and
										(ii)the purchase of
				equipment to train job seekers and workers for high-growth occupations in the
				region; and
										(C)activities to
				enhance training and related activities and to promote workforce development in
				the region, including—
										(i)the development
				and implementation of model activities, such as developing appropriate
				curricula to build core competencies and train workers in the region;
										(ii)identifying and
				disseminating career and skill information relating to the region;
										(iii)developing or
				purchasing regional data tools or systems to deepen understanding of the
				regional economy and labor market; and
										(iv)integrated
				regional planning, such as increasing the integration of community and
				technical college activities with activities of businesses and the public
				workforce investment system to meet the training needs of businesses in the
				region.
										.
				131.General program
			 requirementsSection 195 (29
			 U.S.C. 2945) is amended—
				(1)in paragraph (7)
			 by inserting at the end the following:
					
						(D)Funds received by
				a public or private nonprofit entity that are not described in paragraph (B),
				such as funds privately raised from philanthropic foundations, businesses, or
				other private entities, shall not be considered to be income under this title
				and shall not be subject to the requirements of this
				section.
						;
				and
				(2)by adding at the
			 end the following new paragraphs:
					
						(14)Funds provided
				under this title shall not be used to establish or operate stand-alone
				fee-for-service enterprises that compete with private sector employment
				agencies within the meaning of section 701(c) of the
				Civil Rights Act of 1964 (42 U.S.C.
				2000e(c)). For purposes of this paragraph, such an enterprise does not include
				one-stop centers.
						(15)Any report
				required to be submitted to Congress, or to a Committee of Congress, under this
				title shall be submitted to both the chairmen and ranking minority members of
				the Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the
				Senate.
						.
				IIADULT EDUCATION
			 AND FAMILY LITERACY EDUCATION
			201.Table of
			 contentsThe table of contents
			 in section 1(b) is amended by amending the items relating to title II to read
			 as follows:
				
					
						Title II—ADULT EDUCATION AND FAMILY LITERACY
				EDUCATION
						Sec. 201. Short title.
						Sec. 202. Purpose.
						Sec. 203. Definitions.
						Sec. 204. Home schools.
						Sec. 205. Authorization of appropriations.
						Chapter 1—FEDERAL PROVISIONS
						Sec. 211. Reservation of funds; grants to eligible agencies;
				allotments.
						Sec. 212. Performance accountability system.
						Sec. 213. Incentive grants for States.
						Chapter 2—STATE PROVISIONS
						Sec. 221. State administration.
						Sec. 222. State distribution of funds; matching
				requirement.
						Sec. 223. State leadership activities.
						Sec. 224. State plan.
						Sec. 225. Programs for corrections education and other
				institutionalized individuals.
						Chapter 3—LOCAL PROVISIONS
						Sec. 231. Grants and contracts for eligible
				providers.
						Sec. 232. Local application.
						Sec. 233. Local administrative cost limits.
						Chapter 4—GENERAL PROVISIONS
						Sec. 241. Administrative provisions.
						Sec. 242. National Institute for Literacy.
						Sec. 243. National leadership
				activities.
					
					.
			202.AmendmentTitle II (29 U.S.C. 2901 et seq.) is amended
			 to read as follows:
				
					IIADULT EDUCATION
				AND FAMILY LITERACY EDUCATION
						201.Short
				titleThis title may be cited
				as the Adult Education and Family Literacy Education Act.
						202.PurposeIt is the purpose of this title to provide
				instructional opportunities for adults seeking to improve their literacy
				skills, including their basic reading, writing, speaking, and math skills, and
				support States and local communities in providing, on a voluntary basis, adult
				education and family literacy education programs, in order to—
							(1)increase the
				literacy of adults, including the basic reading, writing, speaking, and math
				skills, to a level of proficiency necessary for adults to obtain employment and
				self-sufficiency and to successfully advance in the workforce;
							(2)assist adults in
				the completion of a secondary school education (or its equivalent) and the
				transition to a post-secondary educational institution;
							(3)assist adults who
				are parents to enable them to support the educational development of their
				children and make informed choices regarding their children’s education
				including, through instruction in basic reading, writing, speaking, and math
				skills; and
							(4)assist adults who
				are not proficient in English in improving their reading, writing, speaking,
				listening, comprehension, and math skills and acquiring an understanding of the
				American free enterprise system, individual freedom, and the responsibilities
				of citizenship.
							203.DefinitionsIn this title:
							(1)Adult education
				and family literacy education programsThe term adult
				education and family literacy education programs means a sequence of
				academic instruction and educational services below the post-secondary level
				that increase an individual’s ability to read, write, and speak in English and
				perform mathematical computations leading to a level of proficiency equivalent
				to at least a secondary school completion that is provided for
				individuals—
								(A)who are at least
				16 years of age;
								(B)who are not
				enrolled or required to be enrolled in secondary school under State law;
				and
								(C)who—
									(i)lack sufficient
				mastery of basic reading, writing, speaking, and math skills to enable the
				individuals to function effectively in society;
									(ii)do not have a
				secondary school diploma, General Educational Development credential (GED), or
				other State-recognized equivalent and have not achieved an equivalent level of
				education; or
									(iii)are unable to
				read, write, or speak the English language.
									(2)Eligible
				agencyThe term eligible agency—
								(A)means the primary
				entity or agency in a State or an outlying area responsible for administering
				or supervising policy for adult education and family literacy education
				programs in the State or outlying area, respectively, consistent with the law
				of the State or outlying area, respectively; and
								(B)may be the State
				educational agency, the State agency responsible for administering workforce
				investment activities, or the State agency responsible for administering
				community or technical colleges.
								(3)Eligible
				providerThe term eligible provider means—
								(A)a local
				educational agency;
								(B)a community-based
				or faith-based organization of demonstrated effectiveness;
								(C)a volunteer
				literacy organization of demonstrated effectiveness;
								(D)an institution of
				higher education;
								(E)a public or
				private educational agency;
								(F)a library;
								(G)a public housing
				authority;
								(H)an institution
				that is not described in any of subparagraphs (A) through (G) and has the
				ability to provide adult education, basic skills, and family literacy education
				programs to adults and families; or
								(I)a consortium of
				the agencies, organizations, institutions, libraries, or authorities described
				in any of subparagraphs (A) through (H).
								(4)English language
				acquisition programThe term English language acquisition
				program means a program of instruction designed to help individuals with
				limited English proficiency achieve competence in reading, writing, and
				speaking the English language.
							(5)Essential
				components of reading instructionThe term essential
				components of reading instruction has the meaning given to that term in
				section 1208 of the Elementary and Secondary
				Education Act of 1965.
							(6)Family literacy
				education programThe term family literacy education
				program means an educational program that—
								(A)assists parents
				and students, on a voluntary basis, in achieving the purposes of this title as
				described in section 202; and
								(B)is of sufficient
				intensity in terms of hours and of sufficient duration to make sustainable
				changes in a family, is based upon scientifically based research, and, for the
				purpose of substantially increasing the ability of parents and children to
				read, write, and speak English, integrates—
									(i)interactive
				literacy activities between parents and their children;
									(ii)training for
				parents regarding how to be the primary teacher for their children and full
				partners in the education of their children;
									(iii)parent literacy
				training that leads to economic self-sufficiency; and
									(iv)an
				age-appropriate education to prepare children for success in school and life
				experiences.
									(7)GovernorThe
				term Governor means the chief executive officer of a State or
				outlying area.
							(8)Individual with
				a disability
								(A)In
				generalThe term individual with a disability means
				an individual with any disability (as defined in section 3 of the Americans
				with Disabilities Act of 1990).
								(B)Individuals with
				disabilitiesThe term individuals with disabilities
				means more than one individual with a disability.
								(9)Individual with
				limited English proficiencyThe term individual with
				limited English proficiency means an adult or out-of-school youth who
				has limited ability in reading, writing, speaking, or understanding the English
				language, and—
								(A)whose native
				language is a language other than English; or
								(B)who lives in a
				family or community environment where a language other than English is the
				dominant language.
								(10)Institution of
				higher educationThe term institution of higher
				education has the meaning given to that term in section 101 of the
				Higher Education Act of 1965.
							(11)LiteracyThe
				term literacy means an individual’s ability to read, write, and
				speak in English, compute, and solve problems at a level of proficiency
				necessary to obtain employment and to successfully make the transition to
				post-secondary education.
							(12)Local
				educational agencyThe term local educational agency
				has the meaning given to that term in section 9101 of the
				Elementary and Secondary Education Act of
				1965.
							(13)Outlying
				areaThe term outlying area has the meaning given to
				that term in section 101 of this Act.
							(14)Post-secondary
				educational institutionThe term post-secondary educational
				institution means—
								(A)an institution of
				higher education that provides not less than a 2-year program of instruction
				that is acceptable for credit toward a bachelor’s degree;
								(B)a tribally
				controlled community college; or
								(C)a nonprofit
				educational institution offering certificate or apprenticeship programs at the
				post-secondary level.
								(15)ReadingThe
				term reading has the meaning given to that term in section 1208 of
				the Elementary and Secondary Education Act of
				1965.
							(16)Scientifically
				based researchThe term scientifically based
				research has the meaning given to that term in section 9101 of the
				Elementary and Secondary Education Act of
				1965.
							(17)SecretaryThe
				term Secretary means the Secretary of Education.
							(18)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and the Commonwealth of Puerto Rico.
							(19)State
				educational agencyThe term State educational agency
				has the meaning given to that term in section 9101 of the
				Elementary and Secondary Education Act of
				1965.
							(20)Workplace
				literacy programThe term workplace literacy program
				means an educational program that is offered in collaboration between eligible
				providers and employers or employee organizations for the purpose of improving
				the productivity of the workforce through the improvement of reading, writing,
				speaking, and math skills.
							204.Home
				schoolsNothing in this title
				shall be construed to affect home schools, whether or not a home school is
				treated as a home school or a private school under State law, or to compel a
				parent engaged in home schooling to participate in an English language
				acquisition program, a family literacy education program, or an adult education
				and family literacy education program.
						205.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title such sums as may be
				necessary for fiscal years 2011 through 2015.
						1FEDERAL
				PROVISIONS
							211.Reservation of
				funds; grants to eligible agencies; allotments
								(a)Reservation of
				FundsFrom the sums appropriated under section 205 for a fiscal
				year, the Secretary—
									(1)shall reserve up
				to 1.72 percent for incentive grants under section 213;
									(2)shall reserve 1.75
				percent to carry out section 242; and
									(3)shall reserve up
				to 1.55 percent to carry out section 243.
									(b)Grants to
				Eligible Agencies
									(1)In
				generalFrom the sums appropriated under section 205 and not
				reserved under subsection (a) for a fiscal year, the Secretary shall award a
				grant to each eligible agency having a State plan approved under section 224 in
				an amount equal to the sum of the initial allotment under subsection (c)(1) and
				the additional allotment under subsection (c)(2) for the eligible agency for
				the fiscal year, subject to subsections (f) and (g).
									(2)Purpose of
				grantsThe Secretary may award a grant under paragraph (1) only
				if the eligible agency involved agrees to expend the grant in accordance with
				the provisions of this title.
									(c)Allotments
									(1)Initial
				allotmentsFrom the sums appropriated under section 205 and not
				reserved under subsection (a) for a fiscal year, the Secretary shall allot to
				each eligible agency having a State plan approved under section 224—
										(A)$100,000, in the
				case of an eligible agency serving an outlying area; and
										(B)$250,000, in the
				case of any other eligible agency.
										(2)Additional
				allotmentsFrom the sums appropriated under section 205, not
				reserved under subsection (a), and not allotted under paragraph (1), for a
				fiscal year, the Secretary shall allot to each eligible agency that receives an
				initial allotment under paragraph (1) an additional amount that bears the same
				relationship to such sums as the number of qualifying adults in the State or
				outlying area served by the eligible agency bears to the number of such adults
				in all States and outlying areas.
									(d)Qualifying
				AdultFor the purpose of subsection (c)(2), the term
				qualifying adult means an adult who—
									(1)is at least 16
				years of age;
									(2)is beyond the age
				of compulsory school attendance under the law of the State or outlying
				area;
									(3)does not have a
				secondary school diploma, General Educational Development credential (GED), or
				other State-recognized equivalent; and
									(4)is not enrolled in
				secondary school.
									(e)Special
				Rule
									(1)In
				generalFrom amounts made available under subsection (c) for the
				Republic of Palau, the Secretary shall award grants to Guam, American Samoa,
				the Commonwealth of the Northern Mariana Islands, or the Republic of Palau to
				carry out activities described in this title in accordance with the provisions
				of this title as determined by the Secretary.
									(2)Termination of
				eligibilityNotwithstanding any other provision of law, the
				Republic of Palau shall be eligible to receive a grant under this title until
				an agreement for the extension of United States education assistance under the
				Compact of Free Association for the Republic of Palau becomes effective.
									(3)Administrative
				costsThe Secretary may provide not more than 5 percent of the
				funds made available for grants under this subsection to pay the administrative
				costs of the Pacific Region Educational Laboratory regarding activities
				assisted under this subsection.
									(f)Hold-Harmless
				Provisions
									(1)In
				generalNotwithstanding subsection (c), and subject to paragraphs
				(2) and (3), for fiscal year 2011 and each succeeding fiscal year, no eligible
				agency shall receive an allotment under this title that is less than 90 percent
				of the allotment the eligible agency received for the preceding fiscal year
				under this title.
									(2)ExceptionAn
				eligible agency that receives for the preceding fiscal year only an initial
				allotment under subsection (c)(1) (and no additional allotment under subsection
				(c)(2)) shall receive an allotment equal to 100 percent of the initial
				allotment.
									(3)Ratable
				reductionIf for any fiscal year the amount available for
				allotment under this title is insufficient to satisfy the provisions of
				paragraph (1), the Secretary shall ratably reduce the payments to all eligible
				agencies, as necessary.
									(g)ReallotmentThe
				portion of any eligible agency’s allotment under this title for a fiscal year
				that the Secretary determines will not be required for the period such
				allotment is available for carrying out activities under this title, shall be
				available for reallotment from time to time, on such dates during such period
				as the Secretary shall fix, to other eligible agencies in proportion to the
				original allotments to such agencies under this title for such year.
								212.Performance
				accountability system
								(a)PurposeThe
				purpose of this section is to establish a comprehensive performance
				accountability system, composed of the activities described in this section, to
				assess the effectiveness of eligible agencies in achieving continuous
				improvement of adult education and family literacy education programs funded
				under this title, in order to optimize the return on investment of Federal
				funds in adult education and family literacy education programs.
								(b)Eligible Agency
				Performance Measures
									(1)In
				generalFor each eligible agency, the eligible agency performance
				measures shall consist of—
										(A)(i)the core indicators of
				performance described in paragraph (2)(A); and
											(ii)employment performance indicators
				identified by the eligible agency under paragraph (2)(B); and
											(B)an eligible agency
				adjusted level of performance for each indicator described in subparagraph
				(A).
										(2)Indicators of
				performance
										(A)Core indicators
				of performanceThe core indicators of performance shall include
				the following:
											(i)Measurable
				improvements in literacy, including basic skill levels in reading, writing, and
				speaking the English language and basic math, leading to proficiency in each
				skill.
											(ii)Receipt of a
				secondary school diploma, General Educational Development credential (GED), or
				other State-recognized equivalent.
											(iii)Placement in
				post-secondary education or other training programs.
											(B)Employment
				performance indicatorsConsistent with applicable Federal and
				State privacy laws, an eligible agency shall identify in the State plan the
				following individual participant employment performance indicators:
											(i)Entry into
				employment.
											(ii)Retention in
				employment.
											(iii)Increase in
				earnings.
											(3)Levels of
				performance
										(A)Eligible agency
				adjusted levels of performance for core indicators
											(i)In
				generalFor each eligible agency submitting a State plan, there
				shall be established, in accordance with this subparagraph, levels of
				performance for each of the core indicators of performance described in
				paragraph (2)(A) for adult education and family literacy education programs
				authorized under this title. The levels of performance established under this
				subparagraph shall, at a minimum—
												(I)be expressed in an
				objective, quantifiable, and measurable form; and
												(II)show the progress
				of the eligible agency toward continuously and significantly improving the
				agency’s performance outcomes in an objective, quantifiable, and measurable
				form.
												(ii)Identification
				in state planEach eligible agency shall identify, in the State
				plan submitted under section 224, expected levels of performance for each of
				the core indicators of performance for the first 3 program years covered by the
				State plan.
											(iii)Agreement on
				eligible agency adjusted levels of performance for first 3
				yearsIn order to ensure an optimal return on the investment of
				Federal funds in adult education and family literacy education programs
				authorized under this title, the Secretary and each eligible agency shall reach
				agreement on levels of student performance for each of the core indicators of
				performance, for the first 3 program years covered by the State plan, taking
				into account the levels identified in the State plan under clause (ii) and the
				factors described in clause (iv). The levels agreed to under this clause shall
				be considered to be the eligible agency adjusted levels of performance for the
				eligible agency for such years and shall be incorporated into the State plan
				prior to the approval of such plan.
											(iv)FactorsThe
				agreement described in clause (iii) or (v) shall take into account—
												(I)how the levels
				involved compare with the eligible agency’s adjusted levels of performance,
				taking into account factors including the characteristics of participants when
				the participants entered the program; and
												(II)the extent to
				which such levels promote continuous and significant improvement in performance
				on the student proficiency measures used by such eligible agency and ensure
				optimal return on the investment of Federal funds.
												(v)Agreement on
				eligible agency adjusted levels of performance for second 3
				yearsPrior to the fourth program year covered by the State plan,
				the Secretary and each eligible agency shall reach agreement on levels of
				student performance for each of the core indicators of performance for the
				fourth, fifth, and sixth program years covered by the State plan, taking into
				account the factors described in clause (iv). The levels agreed to under this
				clause shall be considered to be the eligible agency adjusted levels of
				performance for the eligible agency for such years and shall be incorporated
				into the State plan.
											(vi)RevisionsIf
				unanticipated circumstances arise in a State resulting in a significant change
				in the factors described in clause (iv)(I), the eligible agency may request
				that the eligible agency adjusted levels of performance agreed to under clause
				(iii) or (v) be revised.
											(B)Levels of
				employment performanceThe eligible agency shall identify, in the
				State plan, eligible agency levels of performance for each of the employment
				performance indicators described in paragraph (2)(B). Such levels shall be
				considered to be eligible agency adjusted levels of performance for purposes of
				this title.
										(c)Definitions for
				indicators of performanceIn order to ensure comparability of
				performance data across States, the Secretary shall issue definitions for the
				indicators of performance under paragraph (2).
								(d)Report
									(1)In
				generalEach eligible agency that receives a grant under section
				211(b) shall annually prepare and submit to the Secretary, the Governor, the
				State legislature, and eligible providers a report on the progress of the
				eligible agency in achieving eligible agency performance measures, including
				the following:
										(A)Information on the
				levels of performance achieved by the eligible agency with respect to the core
				indicators of performance and employment performance indicators.
										(B)The number and
				type of each eligible provider that receives funding under such grant.
										(2)Information
				disseminationThe Secretary—
										(A)shall make the
				information contained in such reports available to the general public through
				publication (including on the Internet site of the Department of Education) and
				other appropriate methods;
										(B)shall disseminate
				State-by-State comparisons of the information; and
										(C)shall provide the
				appropriate committees of the Congress with copies of such reports.
										213.Incentive
				grants for States
								(a)In
				GeneralFrom funds appropriated under section 211(a)(1), the
				Secretary may award grants to States for exemplary performance in carrying out
				programs under this title. Such awards shall be based on States exceeding the
				core indicators of performance established under section 212(b)(2)(A) and may
				be based on the performance of the State in serving populations, such as those
				described in section 224(b)(10), including the levels of service provided and
				the performance outcomes, and such other factors relating to the performance of
				the State under this title as the Secretary determines appropriate.
								(b)Use of
				FundsThe funds awarded to a State under this paragraph may be
				used to carry out any activities authorized under this title, including
				demonstrations and innovative programs for hard-to-serve populations.
								2STATE
				PROVISIONS
							221.State
				administrationEach eligible
				agency shall be responsible for the following activities under this
				title:
								(1)The development,
				submission, implementation, and monitoring of the State plan.
								(2)Consultation with
				other appropriate agencies, groups, and individuals that are involved in, or
				interested in, the development and implementation of activities assisted under
				this title.
								(3)Coordination and
				avoidance of duplication with other Federal and State education, training,
				corrections, public housing, and social service programs.
								222.State
				distribution of funds; matching requirement
								(a)State
				Distribution of FundsEach eligible agency receiving a grant
				under this title for a fiscal year—
									(1)shall use an
				amount not less than 82.5 percent of the grant funds to award grants and
				contracts under section 231 and to carry out section 225, of which not more
				than 10 percent of such amount shall be available to carry out section
				225;
									(2)shall use not more
				than 12.5 percent of the grant funds to carry out State leadership activities
				under section 223; and
									(3)shall use not more
				than 5 percent of the grant funds, or $75,000, whichever is greater, for the
				administrative expenses of the eligible agency.
									(b)Matching
				Requirement
									(1)In
				generalIn order to receive a grant from the Secretary under
				section 211(b), each eligible agency shall provide, for the costs to be
				incurred by the eligible agency in carrying out the adult education and family
				literacy education programs for which the grant is awarded, a non-Federal
				contribution in an amount at least equal to—
										(A)in the case of an
				eligible agency serving an outlying area, 12 percent of the total amount of
				funds expended for adult education and family literacy education programs in
				the outlying area, except that the Secretary may decrease the amount of funds
				required under this subparagraph for an eligible agency; and
										(B)in the case of an
				eligible agency serving a State, 25 percent of the total amount of funds
				expended for adult education and family literacy education programs in the
				State.
										(2)Non-federal
				contributionAn eligible agency’s non-Federal contribution
				required under paragraph (1) may be provided in cash or in kind, fairly
				evaluated, and shall include only non-Federal funds that are used for adult
				education and family literacy education programs in a manner that is consistent
				with the purpose of this title.
									223.State
				leadership activities
								(a)In
				GeneralEach eligible agency may use funds made available under
				section 222(a)(2) for any of the following adult education and family literacy
				education programs:
									(1)The establishment
				or operation of professional development programs to improve the quality of
				instruction provided pursuant to local activities required under section
				231(b), including instruction incorporating the essential components of reading
				instruction and instruction provided by volunteers or by personnel of a State
				or outlying area.
									(2)The provision of
				technical assistance to eligible providers of adult education and family
				literacy education programs, including for the development and dissemination of
				scientifically based research instructional practices in reading, writing,
				speaking, math, and English language acquisition programs.
									(3)The provision of
				assistance to eligible providers in developing, implementing, and reporting
				measurable progress in achieving the objectives of this title.
									(4)The provision of
				technology assistance, including staff training, to eligible providers of adult
				education and family literacy education programs, including distance learning
				activities, to enable the eligible providers to improve the quality of such
				activities.
									(5)The development
				and implementation of technology applications or distance learning, including
				professional development to support the use of instructional technology.
									(6)Coordination with
				other public programs, including welfare-to-work, workforce development, and
				job training programs.
									(7)Coordination with
				existing support services, such as transportation, child care, and other
				assistance designed to increase rates of enrollment in, and successful
				completion of, adult education and family literacy education programs, for
				adults enrolled in such activities.
									(8)The development
				and implementation of a system to assist in the transition from adult basic
				education to post-secondary education.
									(9)Activities to
				promote workplace literacy programs.
									(10)Activities to
				promote and complement local outreach initiatives described in section
				243(7).
									(11)Other activities
				of statewide significance, including assisting eligible providers in achieving
				progress in improving the skill levels of adults who participate in programs
				under this title.
									(12)Integration of
				literacy, instructional, and occupational skill training and promotion of
				linkages with employees.
									(b)CoordinationIn
				carrying out this section, eligible agencies shall coordinate where possible,
				and avoid duplicating efforts, in order to maximize the impact of the
				activities described in subsection (a).
								(c)State-Imposed
				RequirementsWhenever a State or outlying area implements any
				rule or policy relating to the administration or operation of a program
				authorized under this title that has the effect of imposing a requirement that
				is not imposed under Federal law (including any rule or policy based on a State
				or outlying area interpretation of a Federal statute, regulation, or
				guideline), the State or outlying area shall identify, to eligible providers,
				the rule or policy as being imposed by the State or outlying area.
								224.State
				plan
								(a)6-Year
				Plans
									(1)In
				generalEach eligible agency desiring a grant under this title
				for any fiscal year shall submit to, or have on file with, the Secretary a
				6-year State plan.
									(2)Comprehensive
				plan or applicationThe eligible agency may submit the State plan
				as part of a comprehensive plan or application for Federal education
				assistance.
									(b)Plan
				ContentsThe eligible agency shall include in the State plan or
				any revisions to the State plan—
									(1)an objective
				assessment of the needs of individuals in the State or outlying area for adult
				education and family literacy education programs, including individuals most in
				need or hardest to serve;
									(2)a description of
				the adult education and family literacy education programs that will be carried
				out with funds received under this title;
									(3)a description of
				how the eligible agency will evaluate and measure annually the effectiveness
				and improvement of the adult education and family literacy education programs
				based on the performance measures described in section 212 including—
										(A)how the eligible
				agency will evaluate and measure annually such effectiveness on a
				grant-by-grant basis; and
										(B)how the eligible
				agency—
											(i)will hold eligible
				providers accountable regarding the progress of such providers in improving the
				academic achievement of participants in adult education programs under this
				title and regarding the core indicators of performance described in section
				212(b)(2)(A); and
											(ii)will use
				technical assistance, sanctions, and rewards (including allocation of grant
				funds based on performance and termination of grant funds based on
				nonperformance);
											(4)a description of
				the performance measures described in section 212 and how such performance
				measures have significantly improved adult education and family literacy
				education programs in the State or outlying area;
									(5)an assurance that
				the eligible agency will, in addition to meeting all of the other requirements
				of this title, award not less than one grant under this title to an eligible
				provider that—
										(A)offers flexible
				schedules and necessary support services (such as child care and
				transportation) to enable individuals, including individuals with disabilities,
				or individuals with other special needs, to participate in adult education and
				family literacy education programs; and
										(B)attempts to
				coordinate with support services that are not provided under this title prior
				to using funds for adult education and family literacy education programs
				provided under this title for support services;
										(6)an assurance that
				the funds received under this title will not be expended for any purpose other
				than for activities under this title;
									(7)a description of
				how the eligible agency will fund local activities in accordance with the
				measurable goals described in section 231(d);
									(8)an assurance that
				the eligible agency will expend the funds under this title only in a manner
				consistent with fiscal requirements in section 241;
									(9)a description of
				the process that will be used for public participation and comment with respect
				to the State plan, which process—
										(A)shall include
				consultation with the State workforce investment board, the State board
				responsible for administering community or technical colleges, the Governor,
				the State educational agency, the State board or agency responsible for
				administering block grants for temporary assistance to needy families under
				title IV of the Social Security Act,
				the State council on disabilities, the State vocational rehabilitation agency,
				other State agencies that promote the improvement of adult education and family
				literacy education programs, and direct providers of such programs; and
										(B)may include
				consultation with the State agency on higher education, institutions
				responsible for professional development of adult education and family literacy
				education programs instructors, representatives of business and industry,
				refugee assistance programs, and faith-based organizations;
										(10)a description of
				the eligible agency’s strategies for serving populations that include, at a
				minimum—
										(A)low-income
				individuals;
										(B)individuals with
				disabilities;
										(C)the
				unemployed;
										(D)the underemployed;
				and
										(E)individuals with
				multiple barriers to educational enhancement, including individuals with
				limited English proficiency;
										(11)a description of
				how the adult education and family literacy education programs that will be
				carried out with any funds received under this title will be integrated with
				other adult education, career development, and employment and training
				activities in the State or outlying area served by the eligible agency;
									(12)a description of
				the steps the eligible agency will take to ensure direct and equitable access,
				as required in section 231(c)(1), including—
										(A)how the State will
				build the capacity of community-based and faith-based organizations to provide
				adult education and family literacy education programs; and
										(B)how the State will
				increase the participation of business and industry in adult education and
				family literacy education programs;
										(13)an assessment of
				the adequacy of the system of the State or outlying area to ensure teacher
				quality and a description of how the State or outlying area will use funds
				received under this subtitle to improve teacher quality, including professional
				development on the use of scientifically based research to improve instruction;
				and
									(14)a description of
				how the eligible agency will consult with any State agency responsible for
				post-secondary education to develop adult education that prepares students to
				enter post-secondary education without the need for remediation upon completion
				of secondary school equivalency programs.
									(c)Plan
				RevisionsWhen changes in conditions or other factors require
				substantial revisions to an approved State plan, the eligible agency shall
				submit the revisions of the State plan to the Secretary.
								(d)ConsultationThe
				eligible agency shall—
									(1)submit the State
				plan, and any revisions to the State plan, to the Governor, the chief State
				school officer, or the State officer responsible for administering community or
				technical colleges, or outlying area for review and comment; and
									(2)ensure that any
				comments regarding the State plan by the Governor, the chief State school
				officer, or the State officer responsible for administering community or
				technical colleges, and any revision to the State plan, are submitted to the
				Secretary.
									(e)Plan
				approvalThe Secretary shall—
									(1)establish a peer
				review process to assist in the review and approval of State plans;
									(2)appoint
				individuals representing the range of stakeholders to the peer-review process,
				including—
										(A)representatives of
				adult learners, adult education, and literacy providers, eligible agencies,
				State educational agencies, institutions of higher education, representatives
				of local or State workforce investment boards; and
										(B)experts in the
				fields of adult education and literacy;
										(3)approve a State
				plan within 120 days after receiving the plan unless the Secretary makes a
				written determination within 30 days after receiving the plan that the plan
				does not meet the requirements of this section or is inconsistent with specific
				provisions of this subtitle; and
									(4)not finally
				disapprove of a State plan before offering the eligible agency the opportunity,
				prior to the expiration of the 30-day period beginning on the date on which the
				eligible agency received the written determination described in paragraph (3),
				to review the plan and providing technical assistance in order to assist the
				eligible agency in meeting the requirements of this subtitle.
									225.Programs for
				corrections education and other institutionalized individuals
								(a)Program
				AuthorizedFrom funds made available under section 222(a)(1) for
				a fiscal year, each eligible agency shall carry out corrections education and
				education for other institutionalized individuals.
								(b)Uses of
				FundsThe funds described in subsection (a) shall be used for the
				cost of educational programs for criminal offenders in correctional
				institutions and for other institutionalized individuals, including academic
				programs for—
									(1)basic skills
				education;
									(2)special education
				programs as determined by the eligible agency;
									(3)reading, writing,
				speaking, and math programs; and
									(4)secondary school
				credit or diploma programs or their recognized equivalent.
									(c)PriorityEach
				eligible agency that is using assistance provided under this section to carry
				out a program for criminal offenders within a correctional institution shall
				give priority to serving individuals who are likely to leave the correctional
				institution within 5 years of participation in the program.
								(d)DefinitionsFor
				purposes of this section:
									(1)Correctional
				institutionThe term correctional institution means
				any—
										(A)prison;
										(B)jail;
										(C)reformatory;
										(D)work farm;
										(E)detention center;
				or
										(F)halfway house,
				community-based rehabilitation center, or any other similar institution
				designed for the confinement or rehabilitation of criminal offenders.
										(2)Criminal
				offenderThe term criminal offender means any
				individual who is charged with, or convicted of, any criminal offense.
									3LOCAL
				PROVISIONS
							231.Grants and
				contracts for eligible providers
								(a)Grants and
				ContractsFrom grant funds made available under section 211(b),
				each eligible agency shall award multi year grants or contracts, on a
				competitive basis, to eligible providers within the State or outlying area that
				meet the conditions and requirements of this title to enable the eligible
				providers to develop, implement, and improve adult education and family
				literacy education programs within the State.
								(b)Local
				ActivitiesThe eligible agency shall require eligible providers
				receiving a grant or contract under subsection (a) to establish or operate one
				or more programs of instruction that provide services or instruction in one or
				more of the following categories:
									(1)Adult education
				and family literacy education programs (including proficiency in reading,
				writing, speaking, and math).
									(2)Workplace literacy
				programs.
									(3)English language
				acquisition programs.
									(4)Family literacy
				education programs.
									(c)Direct and
				Equitable Access; Same ProcessEach eligible agency receiving
				funds under this title shall ensure that—
									(1)all eligible
				providers have direct and equitable access to apply for grants or contracts
				under this section; and
									(2)the same grant or
				contract announcement process and application process is used for all eligible
				providers in the State or outlying area.
									(d)Measurable
				GoalsThe eligible agency shall require eligible providers
				receiving a grant or contract under subsection (a) to demonstrate—
									(1)the eligible
				provider’s measurable goals for participant outcomes to be achieved annually on
				the core indicators of performance and employment performance indicators
				described in section 212(b)(2);
									(2)the past
				effectiveness of the eligible provider in improving the basic academic skills
				of adults and, for eligible providers receiving grants in the prior year, the
				success of the eligible provider receiving funding under this title in
				exceeding its performance goals in the prior year;
									(3)the commitment of
				the eligible provider to serve individuals in the community who are the most in
				need of basic academic skills instruction services, including individuals who
				are low-income or have minimal reading, writing, speaking, and math skills, or
				limited English proficiency;
									(4)the
				program—
										(A)is of sufficient
				intensity and duration for participants to achieve substantial learning gains;
				and
										(B)uses instructional
				practices that include the essential components of reading instruction;
										(5)educational
				practices are based on scientifically based research;
									(6)the activities of
				the eligible provider effectively employ advances in technology, as
				appropriate, including the use of computers;
									(7)the activities
				provide instruction in real-life contexts, when appropriate, to ensure that an
				individual has the skills needed to compete in the workplace and exercise the
				rights and responsibilities of citizenship;
									(8)the activities are
				staffed by well-trained instructors, counselors, and administrators;
									(9)the activities are
				coordinated with other available resources in the community, such as through
				strong links with elementary schools and secondary schools, post-secondary
				educational institutions, one-stop centers, job training programs,
				community-based and faith-based organizations, and social service
				agencies;
									(10)the activities
				offer flexible schedules and support services (such as child care and
				transportation) that are necessary to enable individuals, including individuals
				with disabilities or other special needs, to attend and complete
				programs;
									(11)the activities
				include a high-quality information management system that has the capacity to
				report measurable participant outcomes and to monitor program performance
				against the performance measures established by the eligible agency;
									(12)the local
				communities have a demonstrated need for additional English language
				acquisition programs;
									(13)the capacity of
				the eligible provider to produce valid information on performance results,
				including enrollments and measurable participant outcomes;
									(14)adult education
				and family literacy education programs offer rigorous reading, writing,
				speaking, and math content that are based on scientifically based research;
				and
									(15)applications of
				technology, and services to be provided by the eligible providers, are of
				sufficient intensity and duration to increase the amount and quality of
				learning and lead to measurable learning gains within specified time
				periods.
									(e)Special
				RuleEligible providers may use grant funds under this title to
				serve children participating in family literacy programs assisted under this
				part, provided that other sources of funds available to provide similar
				services for such children are used first.
								232.Local
				applicationEach eligible
				provider desiring a grant or contract under this title shall submit an
				application to the eligible agency containing such information and assurances
				as the eligible agency may require, including—
								(1)a description of
				how funds awarded under this title will be spent consistent with the
				requirements of this title;
								(2)a description of
				any cooperative arrangements the eligible provider has with other agencies,
				institutions, or organizations for the delivery of adult education and family
				literacy education programs; and
								(3)each of the
				demonstrations required by section 231(d).
								233.Local
				administrative cost limits
								(a)In
				GeneralSubject to subsection (b), of the amount that is made
				available under this title to an eligible provider—
									(1)at least 95
				percent shall be expended for carrying out adult education and family literacy
				education programs; and
									(2)the remaining
				amount shall be used for planning, administration, personnel and professional
				development, development of measurable goals in reading, writing, speaking, and
				math, and interagency coordination.
									(b)Special
				RuleIn cases where the cost limits described in subsection (a)
				are too restrictive to allow for adequate planning, administration, personnel
				development, and interagency coordination, the eligible provider may negotiate
				with the eligible agency in order to determine an adequate level of funds to be
				used for noninstructional purposes.
								4GENERAL
				PROVISIONS
							241.Administrative
				provisions
								(a)Supplement not
				SupplantFunds made available for adult education and family
				literacy education programs under this title shall supplement and not supplant
				other State or local public funds expended for adult education and family
				literacy education programs.
								(b)Maintenance of
				Effort
									(1)In
				general
										(A)DeterminationAn
				eligible agency may receive funds under this title for any fiscal year if the
				Secretary finds that the fiscal effort per student or the aggregate
				expenditures of such eligible agency for activities under this title, in the
				second preceding fiscal year, were not less than 90 percent of the fiscal
				effort per student or the aggregate expenditures of such eligible agency for
				adult education and family literacy education programs, in the third preceding
				fiscal year.
										(B)Proportionate
				reductionSubject to paragraphs (2), (3), and (4), for any fiscal
				year with respect to which the Secretary determines under subparagraph (A) that
				the fiscal effort or the aggregate expenditures of an eligible agency for the
				preceding program year were less than such effort or expenditures for the
				second preceding program year, the Secretary—
											(i)shall determine
				the percentage decreases in such effort or in such expenditures; and
											(ii)shall decrease
				the payment made under this title for such program year to the agency for adult
				education and family literacy education programs by the lesser of such
				percentages.
											(2)ComputationIn
				computing the fiscal effort and aggregate expenditures under paragraph (1), the
				Secretary shall exclude capital expenditures and special one-time project
				costs.
									(3)Decrease in
				federal supportIf the amount made available for adult education
				and family literacy education programs under this title for a fiscal year is
				less than the amount made available for adult education and family literacy
				education programs under this title for the preceding fiscal year, then the
				fiscal effort per student and the aggregate expenditures of an eligible agency
				required in order to avoid a reduction under paragraph (1)(B) shall be
				decreased by the same percentage as the percentage decrease in the amount so
				made available.
									(4)WaiverThe
				Secretary may waive the requirements of this subsection for not more than 1
				fiscal year, if the Secretary determines that a waiver would be equitable due
				to exceptional or uncontrollable circumstances, such as a natural disaster or
				an unforeseen and precipitous decline in the financial resources of the State
				or outlying area of the eligible agency. If the Secretary grants a waiver under
				the preceding sentence for a fiscal year, the level of effort required under
				paragraph (1) shall not be reduced in the subsequent fiscal year because of the
				waiver.
									242.National
				Institute for Literacy
								(a)In
				General
									(1)PurposeThe
				purpose of the National Institute for Literacy is to promote the improvement of
				literacy, including skills in reading, writing, and English language
				acquisition for children, youth, and adults, through practices derived from the
				findings of scientifically based research.
									(2)EstablishmentThere
				is established a National Institute for Literacy (in this section referred to
				as the Institute). The Institute shall be administered under the
				terms of an interagency agreement entered into, reviewed annually, and modified
				as needed by the Secretary of Education with the Secretary of Health and Human
				Services and the Secretary of Labor (in this section referred to as the
				Interagency Group).
									(3)OfficesThe
				Institute shall have offices separate from the offices of the Department of
				Education, the Department of Health and Human Services, and the Department of
				Labor.
									(4)Administrative
				supportThe Department of Education shall provide administrative
				support for the Institute.
									(5)Daily
				operationsThe Director of the Institute shall administer the
				daily operations of the Institute.
									(b)Duties
									(1)In
				generalTo carry out its purpose, the Institute may—
										(A)identify and
				disseminate rigorous scientific research on the effectiveness of instructional
				practices and organizational strategies relating to programs on the acquisition
				of skills in reading, writing, and English language acquisition for children,
				youth, and adults;
										(B)create and widely
				disseminate materials about the acquisition and application of skills in
				reading, writing, and English language acquisition for children, youth, and
				adults based on scientifically based research;
										(C)ensure a broad
				understanding of scientifically based research on reading, writing, and English
				language acquisition for children, youth, and adults among Federal agencies
				with responsibilities for administering programs that provide related services,
				including State and local educational agencies;
										(D)facilitate
				coordination and information sharing among national organizations and
				associations interested in programs that provide services to improve skills in
				reading, writing, and English language acquisition for children, youth, and
				adults;
										(E)coordinate with
				the appropriate offices in the Department of Education, the Department of
				Health and Human Services, the Department of Labor, and other Federal agencies
				to apply the findings of scientifically based research related to programs on
				reading, writing, and English language acquisition for children, youth, and
				adults;
										(F)establish a
				national electronic database and Internet site describing and fostering
				communication on scientifically based programs in reading, writing, and English
				language acquisition for children, youth, and adults, including professional
				development programs; and
										(G)provide
				opportunities for technical assistance, meetings, and conferences that will
				foster increased coordination among Federal, State, and local agencies and
				entities and improvement of reading, writing, and English language acquisition
				skills for children, youth, and adults.
										(2)CoordinationIn
				identifying scientifically based research on reading, writing, and English
				language acquisition for children, youth, and adults, the Institute shall use
				standards for research quality that are consistent with those established by
				the Institute of Education Sciences.
									(3)Grants,
				contracts, and cooperative agreements
										(A)In
				generalThe Institute may award grants to, or enter into
				contracts or cooperative agreements with, individuals, public or private
				institutions, agencies, organizations, or consortia of such individuals,
				institutions, agencies, or organizations, to carry out the activities of the
				Institute.
										(B)RegulationsThe
				Director may adopt the general administrative regulations of the Department of
				Education, as applicable, for use by the Institute.
										(C)Relation to
				other lawsThe duties and powers of the Institute under this
				title are in addition to the duties and powers of the Institute under subparts
				1, 2, and 3 of part B of the Elementary and
				Secondary Education Act of 1965 (commonly referred to as Reading
				First, Early Reading First, and the William F. Goodling Even Start Family
				Literacy Program, respectively).
										(c)Visiting
				ScholarsThe Institute may establish a visiting scholars program,
				with such stipends and allowances as the Director considers necessary, for
				outstanding researchers, scholars, and individuals who—
									(1)have careers in
				adult education, workforce development, or scientifically based reading,
				writing, or English language acquisition; and
									(2)can assist the
				Institute in translating research into practice and providing analysis that
				advances instruction in the fields of reading, writing, and English language
				acquisition for children, youth, and adults.
									(d)Interns and
				VolunteersThe Institute, in consultation with the National
				Institute for Literacy Advisory Board, may award paid and unpaid internships to
				individuals seeking to assist the Institute in carrying out its purpose.
				Notwithstanding section 1342 of title 31, United States Code, the Institute may
				accept and use voluntary and uncompensated services as the Institute determines
				necessary.
								(e)National
				Institute for Literacy Advisory Board
									(1)Establishment
										(A)In
				generalThere shall be a National Institute for Literacy Advisory
				Board (in this section referred to as the Board), which shall
				consist of 10 individuals appointed by the President with the advice and
				consent of the Senate.
										(B)QualificationsThe
				Board shall be composed of individuals who—
											(i)are not otherwise
				officers or employees of the Federal Government; and
											(ii)are knowledgeable
				about current effective scientifically based research findings on instruction
				in reading, writing, and English language acquisition for children, youth, and
				adults.
											(C)CompositionThe
				Board may include—
											(i)representatives of
				business, industry, labor, literacy organizations, adult education providers,
				community colleges, students with disabilities, and State agencies, including
				State directors of adult education; and
											(ii)individuals who,
				and representatives of entities that, have been successful in improving skills
				in reading, writing, and English language acquisition for children, youth, and
				adults.
											(2)DutiesThe
				Board shall—
										(A)make
				recommendations concerning the appointment of the Director of the
				Institute;
										(B)provide
				independent advice on the operation of the Institute;
										(C)receive reports
				from the Interagency Group and the Director; and
										(D)review the
				biennial report to the Congress under subsection (k).
										(3)Federal advisory
				committee actExcept as otherwise provided, the Board shall be
				subject to the provisions of the Federal
				Advisory Committee Act.
									(4)Appointments
										(A)In
				generalEach member of the Board shall be appointed for a term of
				3 years, except that the initial terms for members may be 1, 2, or 3 years in
				order to establish a rotation in which one-third of the members are selected
				each year. Any such member may be appointed for not more than 2 consecutive
				terms.
										(B)VacanciesAny
				member appointed to fill a vacancy occurring before the expiration of the term
				for which the member’s predecessor was appointed shall be appointed only for
				the remainder of that term. A member may serve after the expiration of that
				member’s term until a successor has taken office.
										(5)QuorumA
				majority of the members of the Board shall constitute a quorum, but a lesser
				number may hold hearings. A recommendation of the Board may be passed only by a
				majority of the Board’s members present at a meeting for which there is a
				quorum.
									(6)Election of
				officersThe Chairperson and Vice Chairperson of the Board shall
				be elected by the members of the Board. The term of office of the Chairperson
				and Vice Chairperson shall be 2 years.
									(7)MeetingsThe
				Board shall meet at the call of the Chairperson or a majority of the members of
				the Board.
									(f)Gifts, Bequests,
				and Devises
									(1)In
				generalThe Institute may accept, administer, and use gifts or
				donations of services, money, or property, whether real or personal, tangible
				or intangible.
									(2)RulesThe
				Board shall establish written rules setting forth the criteria to be used by
				the Institute in determining whether the acceptance of contributions of
				services, money, or property whether real or personal, tangible or intangible,
				would reflect unfavorably upon the ability of the Institute or any employee to
				carry out the responsibilities of the Institute or employee, or official
				duties, in a fair and objective manner, or would compromise the integrity, or
				the appearance of the integrity, of the Institute’s programs or any official
				involved in those programs.
									(g)MailsThe
				Board and the Institute may use the United States mails in the same manner and
				under the same conditions as other departments and agencies of the United
				States.
								(h)DirectorThe
				Secretary of Education, after considering recommendations made by the Board and
				consulting with the Interagency Group, shall appoint and fix the pay of the
				Director of the Institute and, when necessary, shall appoint an Interim
				Director of the Institute.
								(i)Applicability of
				Certain Civil Service LawsThe Director and staff of the
				Institute may be appointed without regard to the provisions of title 5, United
				States Code, governing appointments in the competitive service, and may be paid
				without regard to the provisions of chapter 51 and subchapter III of chapter 53
				of that title relating to classification and General Schedule pay rates, except
				that an individual so appointed may not receive pay in excess of the annual
				rate of basic pay payable for level IV of the Executive Schedule.
								(j)Experts and
				ConsultantsThe Institute may procure temporary and intermittent
				services under section 3109(b) of title 5, United States Code.
								(k)Biennial
				Report
									(1)In
				generalThe Institute shall submit a report biennially to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate. Each report
				submitted under this subsection shall include—
										(A)a comprehensive
				and detailed description of the Institute’s operations, activities, financial
				condition, and accomplishments in identifying and describing programs on
				reading, writing, and English language acquisition for children, youth, and
				adults for the period covered by the report; and
										(B)a description of
				how plans for the operation of the Institute for the succeeding 2 fiscal years
				will facilitate achievement of the purpose of the Institute.
										(2)First
				reportThe Institute shall submit its first report under this
				subsection to the Congress not later than 1 year after the date of the
				enactment of the Workforce Investment Improvement Act of 2009.
									(l)Additional
				FundingIn addition to the funds authorized under section 205 and
				reserved for the Institute under section 211, the Secretary of Education, the
				Secretary of Health and Human Services, the Secretary of Labor, or the head of
				any other Federal agency or department that participates in the activities of
				the Institute may provide funds to the Institute for activities that the
				Institute is authorized to perform under this section.
								243.National
				leadership activitiesThe
				Secretary shall establish and carry out a program of national leadership
				activities that may include the following:
								(1)Technical
				assistance, on request, including assistance—
									(A)on request to
				volunteer community- and faith-based organizations, including but not limited
				to, improving their fiscal management, research-based instruction, and
				reporting requirements, and the development of measurable objectives to carry
				out the requirements of this title;
									(B)in developing
				valid, measurable, and reliable performance data, and using performance
				information for the improvement of adult education, English language
				acquisition, and family literacy education programs;
									(C)on adult education
				professional development; and
									(D)in using distance
				learning and improving the application of technology in the classroom,
				including instruction in English language acquisition for individuals who have
				limited English proficiency.
									(2)Providing for the
				conduct of research on national literacy basic skill acquisition levels among
				adults, including the number of limited English proficient adults functioning
				at different levels of reading proficiency.
								(3)Improving the
				coordination, efficiency, and effectiveness of adult education and workforce
				development services at the national, State, and local levels.
								(4)Determining how
				participation in adult education, English language acquisition, and family
				literacy education programs prepares individuals for entry into and success in
				post-secondary education and employment, and in the case of prison-based
				services, the effect on recidivism.
								(5)Evaluating how
				different types of providers, including community and faith-based organizations
				or private for-profit agencies measurably improve the skills of participants in
				adult education, English language acquisition, and family literacy education
				programs.
								(6)Identifying model
				integrated basic and workplace skills education programs, including programs
				for individuals with limited English proficiency coordinated literacy and
				employment services, and effective strategies for serving adults with
				disabilities.
								(7)Initiating other
				activities designed to improve the measurable quality and effectiveness of
				adult education, English language acquisition, and family literacy education
				programs
				nationwide.
								.
			IIIAMENDMENTS TO
			 THE WAGNER–PEYSER ACT
			301.Amendments to
			 the Wagner-Peyser ActThe
			 Wagner-Peyser Act (29 U.S.C. 49 et seq.) is amended—
				(1)by striking
			 sections 1 through 13;
				(2)in section 14 by
			 inserting of Labor after Secretary; and
				(3)by amending
			 section 15 to read as follows:
					
						15.Workforce and
				Labor market information system
							(a)System
				Content
								(1)In
				generalThe Secretary of Labor, in accordance with the provisions
				of this section, shall oversee the development, maintenance, and continuous
				improvement of a nationwide workforce and labor market information system that
				includes—
									(A)statistical data
				from cooperative statistical survey and projection programs and data from
				administrative reporting systems that, taken together, enumerate, estimate, and
				project employment opportunities and conditions at national, State, and local
				levels in a timely manner, including statistics on—
										(i)employment and
				unemployment status of national, State, and local populations, including
				self-employed, part-time, and seasonal workers;
										(ii)industrial
				distribution of occupations, as well as current and projected employment
				opportunities, wages, benefits (where data is available), and skill trends by
				occupation and industry, with particular attention paid to State and local
				conditions;
										(iii)the incidence
				of, industrial and geographical location of, and number of workers displaced
				by, permanent layoffs and plant closings; and
										(iv)employment and
				earnings information maintained in a longitudinal manner to be used for
				research and program evaluation;
										(B)information on
				State and local employment opportunities, and other appropriate statistical
				data related to labor market dynamics, which—
										(i)shall be current
				and comprehensive;
										(ii)shall meet the
				needs identified through the consultations described in subparagraphs (A) and
				(B) of subsection (e)(2); and
										(iii)shall meet the
				needs for the information identified in section 134(c);
										(C)technical
				standards (which the Secretary shall publish annually) for data and information
				described in subparagraphs (A) and (B) that, at a minimum, meet the criteria of
				chapter 35 of title 44, United States Code;
									(D)procedures to
				ensure compatibility and additivity of the data and information described in
				subparagraphs (A) and (B) from national, State, and local levels;
									(E)procedures to
				support standardization and aggregation of data from administrative reporting
				systems described in subparagraph (A) of employment-related programs;
									(F)analysis of data
				and information described in subparagraphs (A) and (B) for uses such as—
										(i)national, State,
				and local policymaking;
										(ii)implementation of
				Federal policies (including allocation formulas);
										(iii)program planning
				and evaluation; and
										(iv)researching labor
				market dynamics;
										(G)wide dissemination
				of such data, information, and analysis in a user-friendly manner and voluntary
				technical standards for dissemination mechanisms; and
									(H)programs
				of—
										(i)training for
				effective data dissemination;
										(ii)research and
				demonstration; and
										(iii)programs and
				technical assistance.
										(2)Information to
				be confidential
									(A)In
				generalNo officer or employee of the Federal Government or agent
				of the Federal Government may—
										(i)use any submission
				that is furnished for exclusively statistical purposes under the provisions of
				this section for any purpose other than the statistical purposes for which the
				submission is furnished;
										(ii)disclose to the
				public any publication or media transmittal of the data contained in the
				submission described in clause (i) that permits information concerning an
				individual subject to be reasonably inferred by either direct or indirect
				means; or
										(iii)permit anyone
				other than a sworn officer, employee, or agent of any Federal department or
				agency, or a contractor (including an employee of a contractor) of such
				department or agency, to examine an individual submission described in clause
				(i),
										without
				the consent of the individual, agency, or other person who is the subject of
				the submission or provides that submission.(B)Immunity from
				legal processAny submission (including any data derived from the
				submission) that is collected and retained by a Federal department or agency,
				or an officer, employee, agent, or contractor of such a department or agency,
				for exclusively statistical purposes under this section shall be immune from
				the legal process and shall not, without the consent of the individual, agency,
				or other person who is the subject of the submission or provides that
				submission, be admitted as evidence or used for any purpose in any action,
				suit, or other judicial or administrative proceeding.
									(C)Rule of
				constructionNothing in this section shall be construed to
				provide immunity from the legal process for such submission (including any data
				derived from the submission) if the submission is in the possession of any
				person, agency, or entity other than the Federal Government or an officer,
				employee, agent, or contractor of the Federal Government, or if the submission
				is independently collected, retained, or produced for purposes other than the
				purposes of this Act.
									(b)System
				Responsibilities
								(1)In
				generalThe workforce and labor market information system
				described in subsection (a) shall be planned, administered, overseen, and
				evaluated through a cooperative governance structure involving the Federal
				Government and States.
								(2)DutiesThe
				Secretary, with respect to data collection, analysis, and dissemination of
				workforce and labor market information for the system, shall carry out the
				following duties:
									(A)Assign
				responsibilities within the Department of Labor for elements of the workforce
				and labor market information system described in subsection (a) to ensure that
				all statistical and administrative data collected is consistent with
				appropriate Bureau of Labor Statistics standards and definitions.
									(B)Actively seek the
				cooperation of other Federal agencies to establish and maintain mechanisms for
				ensuring complementarity and nonduplication in the development and operation of
				statistical and administrative data collection activities.
									(C)Eliminate gaps and
				duplication in statistical undertakings, with the systemization of wage surveys
				as an early priority.
									(D)In collaboration
				with the Bureau of Labor Statistics and States, develop and maintain the
				elements of the workforce and labor market information system described in
				subsection (a), including the development of consistent procedures and
				definitions for use by the States in collecting the data and information
				described in subparagraphs (A) and (B) of subsection (a)(1).
									(E)Establish
				procedures for the system to ensure that—
										(i)such data and
				information are timely;
										(ii)paperwork and
				reporting for the system are reduced to a minimum; and
										(iii)States and
				localities are fully involved in the development and continuous improvement of
				the system at all levels.
										(c)National
				Electronic Tools To Provide ServicesThe Secretary is authorized
				to assist in the development of national electronic tools that may be used to
				facilitate the delivery of work ready services described in section 134 and to
				provide workforce information to individuals through the one-stop delivery
				systems described in section 121 and through other appropriate delivery
				systems.
							(d)Coordination
				With the States
								(1)In
				generalThe Secretary, working through the Bureau of Labor
				Statistics and the Employment and Training Administration, shall regularly
				consult with representatives of State agencies carrying out workforce
				information activities regarding strategies for improving the workforce and
				labor market information system.
								(2)Formal
				consultationsAt least twice each year, the Secretary, working
				through the Bureau of Labor Statistics, shall conduct formal consultations
				regarding programs carried out by the Bureau of Labor Statistics with
				representatives of each of the 6 Federal regions of the Bureau of Labor
				Statistics, elected (pursuant to a process established by the Secretary) from
				the State directors affiliated with State agencies that perform the duties
				described in subsection (e)(2).
								(e)State
				Responsibilities
								(1)In
				generalIn order to receive Federal financial assistance under
				this section, the Governor of a State shall—
									(A)be responsible for
				the management of the portions of the workforce and labor market information
				system described in subsection (a) that comprise a statewide workforce and
				labor market information system and for the State’s participation in the
				development of the annual plan;
									(B)establish a
				process for the oversight of such system;
									(C)consult with State
				and local employers, participants, and local workforce investment boards about
				the labor market relevance of the data to be collected and disseminated through
				the statewide workforce and labor market information system;
									(D)consult with State
				educational agencies and local educational agencies concerning the provision of
				employment statistics in order to meet the needs of secondary school and
				post-secondary school students who seek such information;
									(E)collect and
				disseminate for the system, on behalf of the State and localities in the State,
				the information and data described in subparagraphs (A) and (B) of subsection
				(a)(1);
									(F)maintain and
				continuously improve the statewide workforce and labor market information
				system in accordance with this section;
									(G)perform contract
				and grant responsibilities for data collection, analysis, and dissemination for
				such system;
									(H)conduct such other
				data collection, analysis, and dissemination activities as will ensure an
				effective statewide workforce and labor market information system;
									(I)actively seek the
				participation of other State and local agencies in data collection, analysis,
				and dissemination activities in order to ensure complementarity, compatibility,
				and usefulness of data;
									(J)participate in the
				development of the annual plan described in subsection (c); and
									(K)utilize the
				quarterly records described in section 136(f)(2) of the Workforce Investment
				Act of 1998 to assist the State and other States in measuring State progress on
				State performance measures.
									(2)Rule of
				constructionNothing in this section shall be construed as
				limiting the ability of a Governor to conduct additional data collection,
				analysis, and dissemination activities with State funds or with Federal funds
				from sources other than this section.
								(f)Nonduplication
				RequirementNone of the
				functions and activities carried out pursuant to this section shall duplicate
				the functions and activities carried out under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
							(g)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of the fiscal years
				2011 through 2015.
							(h)DefinitionIn
				this section, the term local area means the smallest geographical
				area for which data can be produced with statistical
				reliability.
							.
				IVAMENDMENTS TO THE
			 REHABILITATION ACT OF 1973
			401.FindingsSection 2(a) of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 701(a)) is amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(7)there is a
				substantial need to improve and expand services for students with disabilities
				under this
				Act.
						.
				402.Rehabilitation
			 Services AdministrationSection 3(a) of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 702(a)) is amended—
				(1)by striking
			 Office of the Secretary and inserting Department of
			 Education;
				(2)by striking
			 President by and with the advice and consent of the Senate and
			 inserting Secretary, except that the Commissioner appointed under the
			 authority existing on the day prior to the date of enactment of the Workforce
			 Investment Improvement Act of 2009 may continue to serve in the former
			 capacity; and
				(3)by striking
			 , and the Commissioner shall be the principal officer,.
				403.Director
				(a)In
			 GeneralThe Rehabilitation Act of
			 1973 (29 U.S.C. 701 et seq.) is amended—
					(1)by striking
			 Commissioner each place it appears, except in sections 3(a) (as
			 amended by section 402) and 21, and inserting Director;
					(2)in section
			 100(d)(2)(B), by striking
			 commissioner and inserting
			 director;
					(3)in section 706, by
			 striking commissioner and
			 inserting director; and
					(4)in section
			 723(a)(3), by striking
			 commissioner and inserting
			 director.
					(b)ExceptionSection
			 21 of the Rehabilitation Act of 1973
			 (29 U.S.C. 718) is amended—
					(1)in subsection
			 (b)(1)—
						(A)by striking
			 Commissioner the first place it appears and inserting
			 Director of the Rehabilitation Services Administration;
			 and
						(B)by striking
			 (referred to in this subsection as the Director);
			 and
						(2)by striking
			 Commissioner and the Director each place it appears and
			 inserting both such Directors.
					404.DefinitionsSection 7 of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 705) is amended—
				(1)by redesignating
			 paragraphs (35) through (39) as paragraphs (36), (37), (38), (40), and (41),
			 respectively;
				(2)in subparagraph
			 (A)(ii) of paragraph (36) (as redesignated by paragraph (1)), by striking
			 paragraph (36)(C) and inserting paragraph
			 (37)(C);
				(3)by inserting after
			 paragraph (34) the following:
					
						(35)(A)The term student
				with a disability means an individual with a disability who—
								(i)is not younger than 16 and not
				older than 21;
								(ii)has been determined to be eligible
				under section 102(a) for assistance under this title; and
								(iii)(I)is eligible for, and is
				receiving, special education under part B of the Individuals with Disabilities
				Education Act (20 U.S.C. 1411 et seq.); or
									(II)is an individual with a
				disability, for purposes of section 504.
									(B)The term students with
				disabilities means more than 1 student with a
				disability.
							;
				and
				(4)by inserting after
			 paragraph (38) (as redesignated by paragraph (1)) the following:
					
						(39)The term
				transition services expansion year means—
							(A)the first fiscal
				year for which the amount appropriated under section 100(b) exceeds the amount
				appropriated under section 100(b) for fiscal year 2004 by not less than
				$100,000,000; and
							(B)each fiscal year
				subsequent to that first fiscal
				year.
							.
				405.State
			 plan
				(a)Coordination
			 With Education Officials and Assistive Technology
			 ProgramsSection 101(a)(11) of the Rehabilitation Act of 1973 (29 U.S.C.
			 721(a)(11)) is amended—
					(1)in subparagraph
			 (D)(i) by inserting , which may be provided using alternative means of
			 meeting participation (such as video conferences and conference calls)
			 before the semicolon; and
					(2)by adding at the
			 end the following:
						
							(G)Coordination
				with assistive technology programsThe State plan shall include
				an assurance that the designated State unit and the lead agency responsible for
				carrying out duties under the Assistive Technology Act of 1998 (29 U.S.C. 3001
				et seq.), as amended, have developed working relationships and coordinate their
				activities.
							.
					(b)Assessment and
			 StrategiesSection 101(a)(15) of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 721(a)(15)) is amended—
					(1)in subparagraph
			 (A)
						(A)in clause
			 (i)—
							(i)in
			 subclause (II), by striking and at the end;
							(ii)in
			 subclause (III), by adding and at the end; and
							(iii)by
			 adding at the end the following:
								
									(IV)in a transition
				services expansion year, students with disabilities, including their need for
				transition services;
									;
				and
							(B)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively, and inserting
			 after clause (i) the following:
							
								(ii)include an
				assessment of the transition services provided under this Act, and coordinated
				with transition services under the Individuals with Disabilities Education Act,
				as to those services meeting the needs of individuals with
				disabilities;
								;
				and
						(2)in subparagraph
			 (D)—
						(A)by redesignating
			 clauses (iii), (iv), and (v) as clauses (iv), (v), and (vi), respectively;
			 and
						(B)by inserting after
			 clause (ii) the following:
							
								(iii)in a transition
				services expansion year, the methods to be used to improve and expand
				vocational rehabilitation services for students with disabilities, including
				the coordination of services designed to facilitate the transition of such
				students from the receipt of educational services in school to the receipt of
				vocational rehabilitation services under this title or to post-secondary
				education or
				employment;
								.
						(c)Services for
			 Students With DisabilitiesSection 101(a) of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 721(a)) is further amended by adding at the end the following:
					
						(25)Services for
				students with disabilitiesThe State plan for a transition
				services expansion year shall provide an assurance satisfactory to the
				Secretary that the State—
							(A)has developed and
				implemented strategies to address the needs identified in the assessment
				described in paragraph (15), and achieve the goals and priorities identified by
				the State, to improve and expand vocational rehabilitation services for
				students with disabilities on a statewide basis in accordance with paragraph
				(15); and
							(B)from funds
				reserved under section 110A, shall carry out programs or activities designed to
				improve and expand vocational rehabilitation services for students with
				disabilities that—
								(i)facilitate the
				transition of the students with disabilities from the receipt of educational
				services in school, to the receipt of vocational rehabilitation services under
				this title, including, at a minimum, those services specified in the
				interagency agreement required in paragraph (11)(D);
								(ii)improve the
				achievement of post-school goals of students with disabilities, including
				improving the achievement through participation (as appropriate when career
				goals are discussed) in meetings regarding individualized education programs
				developed under section 614 of the Individuals with Disabilities Education Act
				(20 U.S.C. 1414);
								(iii)provide career
				guidance, career exploration services, and job search skills and strategies and
				technical assistance to students with disabilities;
								(iv)support the
				provision of training and technical assistance to State and local educational
				agency and designated State agency personnel responsible for the planning and
				provision of services to students with disabilities; and
								(v)support outreach
				activities to students with disabilities who are eligible for, and need,
				services under this
				title.
								.
				406.Scope of
			 servicesSection 103 of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 723) is amended—
				(1)in subsection (a),
			 by striking paragraph (15) and inserting the following:
					
						(15)transition
				services for students with disabilities, that facilitate the achievement of the
				employment outcome identified in the individualized plan for employment,
				including, in a transition services expansion year, services described in
				clauses (i) through (iii) of section
				101(a)(25)(B);
						;
				(2)in subsection (b),
			 by striking paragraph (6) and inserting the following:
					
						(6)(A)(i)Consultation and
				technical assistance services to assist State and local educational agencies in
				planning for the transition of students with disabilities from school to
				post-school activities, including employment.
								(ii)In a transition services expansion
				year, training and technical assistance described in section
				101(a)(25)(B)(iv).
								(B)In a transition services expansion
				year, services for groups of individuals with disabilities who meet the
				requirements of clauses (i) and (iii) of section 7(35)(A), including services
				described in clauses (i), (ii), (iii), and (v) of section 101(a)(25)(B), to
				assist in the transition from school to post-school
				activities.
							;
				and
				(3)in subsection (b)
			 by inserting at the end, the following:
					
						(7)The establishment,
				development, or improvement of assistive technology demonstration, loan,
				reutilization, or financing programs in coordination with activities authorized
				under the Assistive Technology Act of 1998 (29 U.S.C. 3001), as amended, to
				promote access to assistive technology for individuals with disabilities and
				employers.
						.
				407.Standards and
			 indicatorsSection 106(a) of
			 the Rehabilitation Act of 1973 (29
			 U.S.C. 726(a)) is amended by striking paragraph (1)(C) and all that follows
			 through paragraph (2) and inserting the following:
				
					(2)MeasuresThe
				standards and indicators shall include outcome and related measures of program
				performance that—
						(A)facilitate the
				accomplishment of the purpose and policy of this title;
						(B)to the maximum
				extent practicable, are consistent with the core indicators of performance, and
				corresponding State adjusted levels of performance, established under section
				136(b); and
						(C)include measures
				of the program’s performance with respect to the transition to post-school
				career activities, and achievement of the post-school career goals, of students
				with disabilities served under the
				program.
						.
			408.Reservation for
			 expanded transition servicesThe Rehabilitation Act of 1973 is amended by
			 inserting after section 110 (29 U.S.C. 730) the following:
				
					110A.Reservation
				for expanded transition services
						(a)ReservationFrom
				the State allotment under section 110 in a transition services expansion year,
				each State shall reserve an amount calculated by the Director under subsection
				(b) to carry out programs and activities under sections 101(a)(25)(B) and
				103(b)(6).
						(b)CalculationThe
				Director shall calculate the amount to be reserved for such programs and
				activities for a fiscal year by each State by multiplying $50,000,000 by the
				percentage determined by dividing—
							(1)the amount
				allotted to that State under section 110 for the prior fiscal year, by
							(2)the total amount
				allotted to all States under section 110 for that prior fiscal
				year.
							.
			409.Client
			 assistance programSection
			 112(e)(1) of the Rehabilitation Act of
			 1973 (29 U.S.C. 732(e)(1)) is amended by redesignating subparagraph
			 (D) as subparagraph (E) and inserting after subparagraph (C) the
			 following:
				
					(D)The Secretary shall make grants to
				the protection and advocacy system serving the American Indian Consortium to
				provide services in accordance with this section. The amount of such grants
				shall be the same as provided to territories under this
				subsection.
					.
			410.Protection and
			 advocacy of individual rightsSection 509(g)(2) of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 794e(g)(2)) is amended by striking was paid and inserting
			 was paid, except that program income generated from such amount shall
			 remain available to such system for one additional fiscal year.
			411.ChairpersonSection 705(b)(5) of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 796d(b)(5)) is amended to read as follows:
				
					(5)ChairpersonThe
				Council shall select a chairperson from among the voting membership of the
				Council.
					.
			412.Authorizations
			 of appropriationsThe
			 Rehabilitation Act of 1973 (29 U.S.C.
			 701 et seq.) is further amended—
				(1)in section
			 100(b)(1) by striking fiscal years 1999 through 2003 and
			 inserting fiscal years 2011 through 2015;
				(2)in section
			 100(d)(1)(B) by striking fiscal year 2003 and inserting
			 fiscal year 2015;
				(3)in section 110(c)
			 by amending paragraph (2) to read as follows:
					
						(2)The sum referred
				to in paragraph (1) shall be, as determined by the Secretary, not less than 1
				percent and not more than 1.5 percent of the amount referred to in paragraph
				(1) for each of fiscal years 2011 through
				2015.
						;
				(4)in section 112(h)
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(5)in section 201(a)
			 by striking fiscal years 1999 through 2003 each place it appears
			 and inserting fiscal years 2011 through 2015;
				(6)in section 302(i)
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(7)in section 303(e)
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(8)in section 304(b)
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(9)in section 305(b)
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(10)in section 405 by
			 striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(11)in section 502(j)
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(12)in section 509(l)
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(13)in section 612 by
			 striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(14)in section 628 by
			 striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(15)in section 714 by
			 striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015;
				(16)in section 727 by
			 striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015; and
				(17)in section 753 by
			 striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2011 through 2015.
				413.Conforming
			 amendmentSection 1(b) of the
			 Rehabilitation Act of 1973 is amended
			 by inserting after the item relating to section 110 the following:
				
					
						Sec. 110A. Reservation for expanded
				transition
				services.
					
					.
			414.Helen Keller
			 National Center Act
				(a)General
			 Authorization of AppropriationsThe first sentence of section
			 205(a) of the Helen Keller National Center Act (29 U.S.C. 1904(a)) is amended
			 by striking 1999 through 2003 and inserting 2011 through
			 2015.
				(b)Helen Keller
			 National Center Federal Endowment FundThe first sentence of
			 section 208(h) of such Act (29 U.S.C. 1907(h)) is amended by striking
			 1999 through 2003 and inserting 2011 through
			 2015.
				VTRANSITION AND
			 EFFECTIVE DATE
			501.Transition
			 provisionsThe Secretary of
			 Labor shall take such actions as the Secretary determines to be appropriate to
			 provide for the orderly implementation of this Act.
			502.Effective
			 dateExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act, shall take
			 effect on the date of enactment of this Act.
			
